Exhibit 10.1

 

FIRST AMENDMENT TO
REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of June 6, 2019, is entered into by and among OWL ROCK TECHNOLOGY FINANCE CORP.,
a Maryland corporation (the “Initial Borrower”, and collectively with any other
Borrower becoming party to the Credit Agreement (as defined below) (including
Qualified Borrowers, the “Borrowers”)), WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as the Administrative Agent (as hereinafter defined) for the
Secured Parties and as a Lender.

A.The parties hereto have entered into that certain Revolving Credit Agreement
dated as of November 19, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

 

B.

The Credit Parties have requested that the Lenders agree to certain
modifications to the Credit Agreement and the Lenders have agreed to the
requested modifications on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

Section 1.  Definitions.  All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.

Section 2.  Amendments to the Credit Agreement.  As of the Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:

2.1.Certain sections of the Credit Agreement are hereby amended as set forth on
Annex A to this Amendment.  Language being inserted into the applicable section
of the Credit Agreement is evidenced by bold and underline formatting.  Language
being deleted from the applicable section of the Credit Agreement is evidenced
by strike-through formatting.

 

2.2.Exhibit A to the Credit Agreement is hereby amended and restated in its
entirety and replaced with Annex B hereto.

Section 3.  Conditions Precedent.  Section 2 hereof shall become effective on
the date (the “Effective Date”) upon which the Administrative Agent shall have
received each of the following documents and each of the other conditions listed
below are satisfied, the satisfaction of such conditions to be satisfactory to
the Administrative Agent in form and substance:

(a)this Amendment, duly executed and delivered by the Credit Parties and the
Lenders;

(b)that certain Amended and Restated Investor Designation Letter duly executed
and delivered by the Credit Parties and the Administrative Agent;

 

--------------------------------------------------------------------------------

 

(c)certified resolutions of each Credit Party, authorizing the entry into the
transactions contemplated herein certified by a Responsible Officer of such
Person as correct and complete copies thereof and in effect on the date hereof;
and

(d)payment of all fees and other amounts due and payable on or prior to the date
hereof; and, to the extent invoiced, reimbursement or payment of all reasonable
expenses required to be reimbursed or paid by the Borrowers pursuant to the Loan
Documents, including the reasonable and documented disbursements of the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP.

Section 4.  Miscellaneous.

4.1.Amendment is a “Loan Document”.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

4.2.References to the Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

4.3.Representations and Warranties.  Each Credit Party hereby represents and
warrants that (a) this Amendment is the legal and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, subject to Debtor Relief Laws and general equitable principles (whether
considered in a proceeding in equity or at law), (b) no Potential Default or
Event of Default has occurred and is continuing on the Effective Date or
immediately after giving effect to this Amendment; and (c) the representations
and warranties set forth in the Credit Agreement and in the other Loan Documents
are true and correct in all material respects on and as of the Effective Date
with the same force and effect as if made on and as of the Effective Date;
provided that if any such representation and warranty is qualified as to
materiality, with respect to such representation and warranty, the materiality
qualifier set forth above shall be disregarded for the purposes of this
condition; provided, further, to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

 

4.4.Reaffirmation of Obligations.  Each Credit Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents, and (c) agrees that this Amendment
and all documents executed in connection herewith do not operate to reduce or
discharge such Credit Party’s obligations under the Loan Documents.

4.5.Reaffirmation of Security Interests.  Each Credit Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting, and (b) agrees

2

--------------------------------------------------------------------------------

 

that this Amendment and all documents executed in connection herewith shall in
no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

4.6.No Other Changes.  Except as specifically amended by this Amendment, the
Credit Agreement and all other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

4.7.No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Lender under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

4.8.Governing Law.  This Amendment, and any claim, controversy or dispute
arising under or related to or in connection therewith, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties will be governed by the laws of the State of New York without regard
to any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

4.9.Successors and Assigns.  This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns as provided in the Credit Agreement.

4.10.Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Amendment.

4.11.Multiple Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Amendment.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

      BORROWER:

OWL ROCK TECHNOLOGY FINANCE CORP.

 

 




 

--------------------------------------------------------------------------------

 

                                                                        ADMINISTRATIVE
AGENT AND LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Letter of Credit Issuer and a Lender


 




 

--------------------------------------------------------------------------------

 

LENDERS:

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

 

 




 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX A

 

[Attached Separately.]

Annex A

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

OWL ROCK TECHNOLOGY FINANCE CORP.
as the Initial Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, Letter of Credit Issuer and a Lender,

and

WELLS FARGO SECURITIES, LLC,
as the Sole Bookrunner and the, Sole Lead Arranger and a Lender

November 19, 2018

 

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

1.

DEFINITIONS.1

 

1.1

Defined Terms.1

 

 

1.2

Construction.4243

 

 

1.3

Accounting Terms.4344

 

 

1.4

UCC Terms.4345

 

 

1.5

References to Agreement and Laws.4345

 

 

1.6

Times of Day.4345

 

 

1.7

Letter of Credit Amounts.4345

 

 

1.8

Exchange Rates; Currency Equivalents.4445

 

2.

REVOLVING CREDIT LOANS AND LETTERS OF CREDIT.4446

 

2.1

The Commitment.4446

 

 

2.2

Revolving Credit Commitment.4446

 

 

2.3

Manner of Borrowing.4546

 

 

2.4

Minimum Loan Amounts.4748

 

 

2.5

Funding.4748

 

 

2.6

Swingline Loans.4749

 

 

2.7

Interest.5152

 

 

2.8

Determination of Rate.5153

 

 

2.9

Letters of Credit.5153

 

 

2.10

Qualified Borrowers.5658

 

 

2.11

Use of Proceeds, Letters of Credit and Qualified Borrower Guaranties5658

 

 

2.12

Fees.5759

 

 

2.13

Unused Commitment Fee.5759

 

 

2.14

Letter of Credit Fees.5759

 

 

2.15

Increase in the Maximum Commitment.5860

 

 

2.16

Extension of Maturity Date.6062

 

3.

PAYMENT OF OBLIGATIONS.6062

 

3.1

Revolving Credit Notes.6062

 

 

3.2

Payment of Obligations.6162

 

 

3.3

Payment of Interest.6163

 

 

3.4

Payments on the Obligations.6163

 

 

3.5

Prepayments.6264

 

 

3.6

Reduction or Early Termination of Commitments.6365

 

 

3.7

Lending Office.6466

 

 

3.8

Joint and Several Liability.6466

 

-i-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

4.

CHANGE IN CIRCUMSTANCES.6567

 

4.1

Taxes.6567

 

 

4.2

Illegality.6971

 

 

4.3

Inability to Determine Rates.6971

 

 

4.4

Increased Cost and Capital Adequacy.7173

 

 

4.5

Funding Losses.7274

 

 

4.6

Requests for Compensation.7374

 

 

4.7

Survival.7375

 

 

4.8

Mitigation Obligations; Replacement of Lenders.7375

 

 

4.9

Cash Collateral.7476

 

5.

SECURITY.7577

 

5.1

Liens.7577

 

 

5.2

The Collateral Accounts; Drawdowns.7577

 

 

5.3

Agreement to Deliver Additional Collateral Documents.7678

 

 

5.4

Subordination.7779

 

6.

CONDITIONS PRECEDENT TO LENDING.7779

 

6.1

Obligations of the Lenders.7779

 

 

6.2

Conditions to all Loans and Letters of Credit.8081

 

 

6.3

Addition of Qualified Borrowers.8082

 

 

6.4

Addition of Borrowers.8284

 

7.

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.8486

 

7.1

Organization and Good Standing.8486

 

 

7.2

Authorization and Power.8586

 

 

7.3

No Conflicts or Consents.8587

 

 

7.4

Enforceable Obligations.8587

 

 

7.5

Priority of Liens.8587

 

 

7.6

Financial Condition.8587

 

 

7.7

Full Disclosure.8688

 

 

7.8

No Default.8688

 

 

7.9

No Litigation.8688

 

 

7.10

Material Adverse Effect.8688

 

 

7.11

Taxes.8688

 

 

7.12

Principal Office; Jurisdiction of Formation.8688

 

 

7.13

ERISA.8688

 

 

7.14

Compliance with Law.8789

 

 

7.15

Environmental Matters.8789

 

 

7.16

Capital Commitments and Contributions.8789

 

 

7.17

Fiscal Year.8789

 

-ii-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

 

7.18

Investor Documents.8789

 

 

7.19

Margin Stock.8789

 

 

7.20

Investment Company Status.8889

 

 

7.21

No Defenses.8890

 

 

7.22

No Withdrawals Without Approval.8890

 

 

7.23

Sanctions.8890

 

 

7.24

Insider.8890

 

 

7.25

No Brokers.8890

 

 

7.26

Investors.8990

 

 

7.27

Organizational Structure.8991

 

 

7.28

Financial Condition.8991

 

 

7.29

Beneficial Ownership Certification.8991

 

8.

AFFIRMATIVE COVENANTS OF THE BORROWERS.8991

 

8.1

Financial Statements, Reports and Notices.8991

 

 

8.2

Payment of Obligations.9395

 

 

8.3

Maintenance of Existence and Rights.9395

 

 

8.4

Operations and Properties.9395

 

 

8.5

Books and Records; Access; Principal Office.9395

 

 

8.6

Compliance with Law.9395

 

 

8.7

Person AB Investors.9496

 

 

8.8

Authorizations and Approvals.9496

 

 

8.9

Maintenance of Liens.9496

 

 

8.10

Further Assurances.9496

 

 

8.11

Maintenance of Independence.9496

 

 

8.12

Taxes.9496

 

 

8.13

Compliance with Constituent Documents.9597

 

 

8.14

Investor Default.9597

 

 

8.15

Collateral Account.9597

 

 

8.16

Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws.9597

 

 

8.17

Solvency.9597

 

 

8.18

Compliance with Sanctions.9597

 

9.

NEGATIVE COVENANTS.9698

 

9.1

Borrower Information.9698

 

 

9.2

Mergers, Etc.9698

 

 

9.3

Limitation on Liens.9698

 

 

9.4

Accounting Method.9698

 

 

9.5

Transfer of Subscribed Interests; Admission of Investors.9698

 

 

9.6

Constituent Documents.9799

 

 

9.7

Limitation on Investor Withdrawals.98100

 

 

9.8

Transfers of Capital Commitments.99101

 

 

9.9

Limitation on Indebtedness.99101

 

 

9.10

Capital Commitments.99101

 

-iii-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

 

9.11

Drawdowns.99101

 

 

9.12

ERISA Compliance.99101

 

 

9.13

Environmental Matters.100102

 

 

9.14

Limitations on Distributions.100102

 

 

9.15

Limitation on Withdrawals of Funds.100102

 

 

9.16

Exchange Listing.100102

 

 

9.17

Transactions with Affiliates.100102

 

 

9.18

Collateral Accounts.101103

 

 

9.19

Investments.103

 

 

9.20

Net Asset Value Maintenance.103

 

10.

EVENTS OF DEFAULT.101103

 

10.1

Events of Default.101103

 

 

10.2

Remedies Upon Event of Default.104106

 

 

10.3

Lender Offset.105107

 

 

10.4

Performance by the Administrative Agent.106108

 

 

10.5

Good Faith Duty to Cooperate.106108

 

11.

AGENCY PROVISIONS.107109

 

11.1

Appointment and Authorization of Agents.107109

 

 

11.2

Delegation of Duties.107109

 

 

11.3

Exculpatory Provisions.108110

 

 

11.4

Reliance on Communications.108110

 

 

11.5

Notice of Default.109111

 

 

11.6

Non-Reliance on Agents and Other Lenders.109111

 

 

11.7

Indemnification.109111

 

 

11.8

Agents in Their Individual Capacity.110112

 

 

11.9

Successor Agents.110112

 

 

11.10

Reliance by the Borrowers.112114

 

 

11.11

Administrative Agent May File Proofs of Claim.112114

 

12.

MISCELLANEOUS.113115

 

12.1

Amendments.113115

 

 

12.2

Sharing of Offsets.115117

 

 

12.3

Sharing of Collateral.115117

 

 

12.4

Waiver.116118

 

 

12.5

Payment of Expenses; Indemnity.116118

 

 

12.6

Notice.118120

 

 

12.7

Governing Law.120122

 

 

12.8

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury.120122

 

 

12.9

Invalid Provisions.121123

 

 

12.10

Entirety.121123

 

-iv-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

 

12.11

Successors and Assigns; Participations.121123

 

 

12.12

Defaulting Lenders.126128

 

 

12.13

All Powers Coupled with Interest.128130

 

 

12.14

Headings.129131

 

 

12.15

Survival.129131

 

 

12.16

Full Recourse.129131

 

 

12.17

Availability of Records; Confidentiality.129131

 

 

12.18

Customer Identification Notice.130132

 

 

12.19

Multiple Counterparts.130132

 

 

12.20

Term of Agreement.130132

 

 

12.21

Inconsistencies with Other Documents.131133

 

 

12.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.131133

 

 

 

-v-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

SCHEDULES

SCHEDULE I:

Borrower Information

SCHEDULE II:

Lender Commitments and Related Information

SCHEDULE III:

Borrower Organizational Structure

EXHIBITS

EXHIBIT A:

Form of Borrowing Base Certificate

EXHIBIT B:

Form of Note

EXHIBIT C:

Form of Security Agreement

EXHIBIT D:

Form of Pledge of Collateral Account

EXHIBIT E:

Form of Request for Borrowing

EXHIBIT F:

Form of Request for Letter of Credit

EXHIBIT G:

Form of Conversion Notice

EXHIBIT H:

Form of Lender Assignment and Assumption

EXHIBIT I:

Form of Qualified Borrower Promissory Note

EXHIBIT J:

Form of Qualified Borrower Guaranty

EXHIBIT K:

Form of Responsible Officer’s Certificate

EXHIBIT L:

Form of Compliance Certificate

EXHIBIT M:

Form of Lender Joinder Agreement

EXHIBIT N:

Form of Facility Increase/Extension Request

EXHIBIT O-1:

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships)

EXHIBIT O-2:

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

EXHIBIT O-3:

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

EXHIBIT O-4:

Form of U.S. Tax Compliance Certificate (Foreign Lenders That Are Partnerships)

EXHIBIT P:

Form of Subscription Agreement

 

 

 

-vi-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, is dated as of November 19, 2018, by and among
OWL ROCK TECHNOLOGY FINANCE CORP., a Maryland corporation, (the “Initial
Borrower”, and collectively with any other Borrower becoming party hereto
(including Qualified Borrowers, the “Borrowers”)), the banks and financial
institutions from time to time party hereto as Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as the Administrative Agent (as
hereinafter defined) for the Secured Parties, the Sole Bookrunner, Sole Lead
Arranger and the Letter of Credit Issuer (each as hereinafter defined), and
WELLS FARGO SECURITIES, LLC, as the Sole Bookrunner and Sole Lead Arranger.

A.The Initial Borrower has requested that the Lenders make loans and cause the
issuance of letters of credit to provide working capital to the Initial Borrower
and to any other Borrower becoming a party hereto for purposes permitted under
the Constituent Documents (as defined below) of the Borrowers.

B.The Lenders are willing to make loans and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.DEFINITIONS.

Defined Terms.

For the purposes of the Loan Documents, unless otherwise expressly defined, the
following terms shall have the meanings assigned to them below:

“Account Bank” means (i) State Street, or any successor thereto, so long as it
remains an Eligible Institution or (ii) any Eligible Institution that enters
into a Control Agreement in accordance with Section 5.2(b).

“Adequately Capitalized” means compliance with the minimum capital standards for
bank holding companies to be “adequately capitalized” for purposes of the Bank
Holding Company Act of 1956, as amended, and regulations promulgated thereunder.

“Adjusted LIBOR” means, for any LIBOR Rate Loan, for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to: (a) the
quotient obtained by dividing: (i) LIBOR for such LIBOR Rate Loan for such
Interest Period; by (ii) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Rate Loan for such Interest Period; plus (b) the Applicable Margin.

 

-1-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Administration Agreement” means the Administration Agreement between the
Initial Borrower and the Adviser dated as of August 10, 2018, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Administrative Agent” means Wells Fargo, until the appointment of a successor
“Administrative Agent” pursuant to Section 11.9 and, thereafter, shall mean such
successor Administrative Agent.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Adviser” means (a) with respect to the Initial Borrower, Owl Rock Technology
Advisors LLC, and (b) with respect to each Borrower joining the Credit Facility
after the Closing Date, the Person or Persons, if any, appointed, employed or
contracted with by such Borrower and responsible for directing or performing the
day-to-day business affairs of such Borrower, as set forth in its joinder
documentation, in each case under clause (a) and clause (b), including any
successor thereto permitted under this Credit Agreement.

“Affiliate” of any Person means any other Person that, at any time, directly or
indirectly, Controls or is Controlled By, or is Under Common Control With, such
Person.

“Affiliated Investor” means: Owl Rock FIC Tech BDC LLC.

“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6, including any electronic mail address, or such other
address as may be identified by written notice from the Administrative Agent to
the Borrowers and the Lenders from time to time.

“Agent-Related Person” has the meaning provided in Section 11.3.

“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger
and any permitted successors and assigns in such capacities.

“Alternative Currency” means any of Euro, Sterling, Canadian Dollars or such
other currencies requested by a Borrower for the applicable requested Loan
hereunder as agreed from time to time by all Lenders or for the applicable
requested Letter of Credit hereunder as agreed from time to time by the Letter
of Credit Issuer and all of the Lenders.

“Annual Valuation Period” means the “annual valuation period” as defined in 29
C.F.R. §2510.3-101(d)(5) as determined for each Borrower as applicable.

“Anti-Corruption Laws” means (a) the U.S. Foreign Corrupt Practices Act of 1977,
as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
applicable anti-bribery or anti-corruption laws, regulations or ordinances in
any jurisdiction in which any Borrower or any of its Subsidiaries is located or
doing business.  

-2-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Anti-Money Laundering Laws” means Applicable Law in any jurisdiction in which
any Borrower or any of its Subsidiaries are located or doing business that
relates to money laundering or terrorism financing, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto.  

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means (a) with respect to LIBOR Rate Loans, 150 basis points
(1.50%) per annum, (b) with respect to Reference Rate Loans, 50 basis points
(0.50%) per annum, and (c) with respect to Letter of Credit fees, 150 basis
points (1.50%) per annum.

“Applicable Requirement” means each of the following requirements:

(a)such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) shall be a Rated Investor, and such Investor (or such
Investor’s Sponsor, Responsible Party or Credit Provider, as applicable) shall
have a Rating of BBB/Baa2 or higher; and

(b)if such Investor (or such Investor’s Sponsor, Responsible Party or Credit
Provider, if applicable) is:

(i)a Bank Holding Company, it shall have Adequately Capitalized status or
better;

(ii)an insurance company, it shall have a Best’s Financial Strength Rating of A-
or higher;

(iii)a Pension Plan Investor or Governmental Plan Investor, or the trustee or
nominee of a Pension Plan Investor or a Governmental Plan Investor, such Pension
Plan Investor or Governmental Plan Investor, as applicable, shall have a minimum
Funding Ratio based on the Rating of its Sponsor or Responsible Party, as
applicable, as follows:

Sponsor/Responsible Party Rating

Minimum Funding Ratio

A-/A3 or higher

No minimum

BBB/Baa2 or higher but lower than A-/A3

90%

The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating from
either S&P or Moody’s, then that Rating shall apply. If the Rating of any
Investor (or such Investor’s Sponsor, Responsible Party or Credit Provider, as
applicable) falls below the Rating required by this definition, then such
Investor shall be deemed to have failed the Applicable Requirement.

 

-3-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Assignee” has the meaning provided in Section 12.11(b).

“Assignment and Assumption” means the agreement contemplated by Section
12.11(b), pursuant to which any Lender assigns all or any portion of its rights
and obligations hereunder, which agreement shall be substantially in the form of
Exhibit H.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

“Availability Period” means the period commencing on the Closing Date and ending
on the Maturity Date.

“Available Commitment” means, at any time of determination, the lesser of:
(a) the Maximum Commitment then in effect; and (b) the Borrowing Base, minus, in
either case, the FX Reserve Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in a form as agreed
to by the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.

“Board of Directors” means the board of directors of the Initial Borrower.

“Borrower” and “Borrowers” have the meanings provided in the first paragraph
hereof.

-4-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Borrower Party” has the meaning provided in Section 11.1(a).

“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof. For the avoidance of
doubt, a Swingline Borrowing shall be a “Borrowing” subject in all respects to
the terms herein applicable to a Borrowing, except to the extent expressly
provided otherwise in Section 2.6 hereof.

“Borrowing Base” means, at any time of determination, the lesser of (a) the sum
of (i) ninety percent (90%) of the aggregate Unused Capital Commitments of the
Included Investors, (ii) sixty-five percent (65%) of the aggregate Unused
Capital Commitments of the Designated Investors (other than Hurdle Investors),
(iii) sixty-five percent (65%) of the aggregate Unused Capital Commitments of
the Hurdle Investors, in each case of clauses (i) – (iii) above, as such Unused
Capital Commitments are first reduced by all applicable Concentration Limits,
and (b) the product of (A) the aggregate Unused Capital Commitments of the
Investors multiplied by (B) (x) one (1) minus (y) a fraction, the numerator of
which is the Unused Capital Commitment of the single Designated Investor with
the largest Unused Capital Commitment and the denominator of which is the
aggregate Unused Capital Commitments of all Investors.  For the avoidance of
doubt, the Unused Capital Commitments of an Excluded Investor shall be excluded
from the Borrowing Base at all times.

“Borrowing Base Certificate” means the certification and spreadsheet setting
forth the calculation of the Available Commitment, substantially in the form of
Exhibit A.

“Business Day” means:

(a)for all purposes other than as set forth in clauses (b), (c) and (d) below,
any day of the year except: a Saturday, Sunday or other day on which commercial
banks in New York City or Charlotte, North Carolina are authorized or required
by Applicable Law to close;

(b)if such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
respect of any such LIBOR Rate Loan in Dollars, or any other dealings in Dollars
to be carried out pursuant to this Credit Agreement or the other Loan Documents
in respect of any such LIBOR Rate Loan (or any Reference Rate Loan as to which
the interest rate is determined by reference to LIBOR), any day that is a
Business Day described in clause (a) above and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market;

(c)in respect of Loans or payments under this Credit Agreement in Euro or
Sterling or the issuance of any Letters of Credit by any branch of the Letter of
Credit Issuer in the European Union, any day that is a Business Day described in
clause (a) above and that is also a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by the

-5-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro; and

(d)if such day relates to any dealings in an Alternative Currency other than
Euro or Sterling to be carried out pursuant to this Credit Agreement, any day
that is a Business Day described in clause (a) above and that is also a day in
which banks are open for foreign currency exchange business in the principal
finance center of the country of such Alternative Currency.

“Bylaws” means the Bylaws of the Initial Borrower dated as of July 18, 2018, as
the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Capital Commitment” means the capital commitment of the Investors to the
Borrowers in the amount set forth in the applicable Subscription Agreement.

“Capital Contribution” means the amount of cash actually contributed by an
Investor to the Borrowers with respect to its Capital Commitment as of the time
such determination is made.

“Capital Lease” means any lease of any property by any Person or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease or finance lease on a consolidated balance
sheet of such Person and its Subsidiaries; provided that all leases of such
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance on February 25, 2016 of the Accounts Standards Update
(“ASU”) shall continue to be accounted for as operating leases for purposes of
all financial definitions and calculations for purposes of the Loan Documents
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations in the financial statements to be delivered
pursuant to the Loan Documents.

“Cash Collateral Account” means each deposit account held at Wells Fargo (or an
Account Bank if such Account Bank is also a Lender) for the purposes of holding
Cash Collateral that is subject to an account control agreement or similar
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Letter of Credit Issuer.

“Cash Collateralize” means to deposit in a Cash Collateral Account or to pledge
(or otherwise secure) and deposit with or deliver to the Administrative Agent,
for the benefit of one or more of the Letter of Credit Issuer or the Lenders, as
collateral for the Letter of Credit Liability or obligations of the Lenders to
fund participations in respect of the Letter of Credit Liability, cash or
deposit account balances, or, if the Administrative Agent, the Letter of Credit
Issuer and all of the Lenders shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the Letter of Credit Issuer. “Cash
Collateral” and “Cash Collateralize” shall have meanings

-6-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

“Cash Control Event” shall occur if, on any date of determination, (a) an Event
of Default has occurred and is continuing; (b) a Potential Default with respect
to an Event of Default under Section 10.1(a), Section 10.1(h) or Section 10.1(i)
has occurred and is continuing; or (c) a mandatory prepayment has been triggered
pursuant to Section 3.5(b).

“CDOR Rate” means, with respect to any day and with respect to a particular term
as specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. (Toronto time) to reflect any error in any
posted rate or in the posted average annual rate). If such rate does not appear
on the Reuters Screen CDOR Page as provided in the preceding sentence, the CDOR
Rate on any day shall be calculated as the arithmetic average of the annual
discount rates for such term applicable to Canadian Dollar bankers’ acceptances
of, and as quoted by, the rate of an Eligible Institution reasonably acceptable
to the Administrative Agent, as of 10:00 a.m. (Toronto time) on that day, or if
that day is not a Business Day, then on the immediately preceding Business Day.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued; provided, further, that such occurrence shall only constitute
a Change in Law if it is a Lender’s general policy or practice to demand
compensation in similar circumstances under comparable provisions of other
financing agreements for similar borrowers to the extent they are entitled to do
so.

“Charter” means the Articles of Amendment and Restatement of the Initial
Borrower, filed with the State of Maryland Department of Assessments and
Taxation on August 9, 2018, which amended and restated the Articles of
Incorporation of the Initial Borrower filed in the same office on July 17, 2018,
as the same may be further amended, restated, modified or supplemented in
accordance with the terms hereof.

“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 shall be satisfied or waived by the Lenders
in writing.

-7-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Collateral” means all of the collateral security for the Obligations pledged or
granted pursuant to the Collateral Documents.

“Collateral Account” means, for each Borrower that has Investors, the account
listed on Schedule I with respect to such Borrower, (as such schedule may be
amended, restated, supplemented or modified from time to time) which account
shall be solely used for receipt of proceeds from Drawdowns.

“Collateral Account Pledge” means each pledge of a Collateral Account,
substantially in the form of Exhibit D, made by a Borrower in favor of the
Administrative Agent, pursuant to which such Borrower has granted to the
Administrative Agent for the benefit of the Secured Parties, a first priority,
exclusive security interest and Lien in and to the relevant Collateral Account,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.

“Collateral Documents” has the meaning provided in Section 5.1.

“Commitment” means, for each Lender, the amount set forth on Schedule II hereto
or on its respective Assignment and Assumption or Lender Joinder Agreement, as
the same may be increased from time to time by the Borrowers and Lenders
pursuant to Section 2.15 or reduced from time to time by the Borrowers pursuant
to Section 3.6 or by further assignment by such Lender pursuant to Section
12.11(b).

“Commitment Period” has the meaning given to such term in the Subscription
Agreement.

“Committed Facility Amount” has the meaning provided in Section 2.15(a).

“Committed Increase Period” has the meaning provided in Section 2.15(a).

“Committed Lender” has the meaning provided in Section 2.15(a).

“Common Shares” means shares of common stock of the Initial Borrower or the
Equity Interest of any Investor in any other Borrower.

“Compliance Certificate” has the meaning provided in Section 8.1(b).

“Concentration Limit” means the limits on the aggregate amount of an Unused
Capital Commitment set forth below, calculated for each Investor classification
(or for an individual Investor as specified below) as a percentage of the
aggregate Unused Capital Commitments of all Included Investors and Designated
Investors:



-8-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Investor Classification

Individual Concentration Limit

Aggregate Concentration Limit

Rated Included Investors:

 

 

AA-/Aa3 or higher

15%

n.a.

A+/A1

10%

n.a.

A-/A3 to A/A2

7%

n.a.

BBB/Baa2 to BBB+/Baa1

5%

n.a.

 

 

 

Non-Rated Included Investors

5% - 15%1

n.a.

 

 

 

Designated Investors (other than Hurdle Investors)

5%

50% (includes all Designated Investors)2

Hurdle A Investors

1%

510%

Hurdle B Investors

1%

20%

Hurdle C Investors

5%

n.a.

Hurdle E Investors

1%

5%

Hurdle F Investors

1%

5%

provided, that, for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing Affiliates shall be treated as a
single Investor; provided, further that, the above Concentration Limits with
respect to Included Investors shall only apply on and after the earlier of: (a)
thirty (30) days after the “Final Closing Date” (as defined in the Initial
Borrower’s Constituent Documents) and (b) November 19, 2019. All of the Lenders
may approve higher individual limits for Included Investors on a case-by-case
basis in their sole discretion.  

The Rating for each Investor will be the lower of any Rating of such Investor.
If such Investor has only one Rating, that Rating shall apply. For any Investor
that is an unrated subsidiary of a rated parent, acceptable Credit Link
Documents from the rated parent entity will be required in order to apply the
Concentration Limit based on the Ratings of the parent.

“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information and concerning the Borrowers or any Investor or any of their
Affiliates which is not available to the general public, together with analyses,
compilations, studies or other documents, which contain or otherwise reflect
such information made available by or on behalf of the Borrowers or any Investor
pursuant to this Credit Agreement orally or in writing to the Administrative
Agent or any Lender or, in the case of each of the foregoing, any of their
respective attorneys, certified public accountants, representatives or agents,
but shall not include any data or information that: (a) was

 

1 

Such Concentration Limit to be determined by the Lenders at such time in their
sole discretion on the date such Investor is designated as an non-Rated Included
Investor.

2 

For the avoidance of doubt, Hurdle A Investors, Hurdle B Investors and, Hurdle C
Investors, Hurdle E Investors and Hurdle F Investors are Designated Investors
and shall be subject to the aggregate Concentration Limit for Designated
Investors, but shall be subject to their separate respective individual
Concentration Limits and in the case of Hurdle A Investors and, Hurdle B
Investors, Hurdle E Investors and Hurdle BF Investors, such Investors shall be
subject to the applicable aggregate Concentration Limits for such Hurdle A
Investor, such Hurdle B Investors, Hurdle E Investors or such Hurdle BF
Investors, as applicable.

-9-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

or became generally available to the public at or prior to such time (unless
divulged by the Administrative Agent or any Lender or any of their respective
Affiliates’ attorneys, certified public accountants, representatives or agents
in contravention of this Credit Agreement); or (b) was or became available to
the Administrative Agent or a Lender or to the Administrative Agent’s or
Lender’s respective attorneys, certified public accountants or agents on a
non-confidential basis from any source other than the Borrowers, any Investor or
their respective Affiliates, other than as a result of a known prohibited
disclosure by such other source.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means: (a) for the Initial Borrower, the Operative
Documents; and (b) for any other Person, its constituent or organizational
documents and any governmental or other filings related thereto, including:
(i) in the case of any limited partnership, exempted limited partnership, joint
venture, trust or other form of business entity, the limited partnership
agreement, exempted limited partnership agreement, joint venture agreement,
articles of association or other applicable agreement of formation and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation with the secretary of state or other department in the state
or jurisdiction of its formation; (ii) in the case of any limited liability
company, the articles of formation, limited liability company agreement and/or
operating agreement for such Person; and (iii) in the case of a corporation or
an exempted company, the certificate or articles of incorporation or association
and the bylaws for such Person; in each such case as it may be restated,
modified, amended or supplemented from time to time.

“Control” and the correlative meanings of the terms “Controlled By” and “Under
Common Control With” mean, with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting shares or
partnership interests, or of the ability to exercise voting power by contract or
otherwise.

“Control Agreement” means each Control Agreement relating to a Collateral
Account among a Borrower, the Administrative Agent and the Account Bank, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 414(b) of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code for
purposes of provisions relating to Section 412 of the Internal Revenue Code), in
each case of which the applicable Borrower is a member.

“Conversion Notice” has the meaning provided in Section 2.3(f).

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.3(f) or Section 4 of one Type of Loan into another Type of Loan.

-10-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Cost Basis” means, as of any date of determination, with respect to any
Investment, the aggregate cost assigned to such investment on the financial
statements of the applicable Credit Party in accordance with GAAP.

“Cost of Funds” means, with respect to a Loan in an Alternative Currency, the
actual cost to a Lender of funding or maintaining such Loan in the applicable
currency from whatever source it may reasonably select for the relevant Interest
Period.

“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.3
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender.

“Credit Agreement” means this Revolving Credit Agreement, of which this Section
1.1 forms a part, as amended, restated, supplemented or otherwise modified from
time to time.

“Credit Facility” means the credit and letter of credit facility provided to the
Borrowers by the Lenders under the terms and conditions of this Credit Agreement
and the other Loan Documents.

“Credit Link Documents” means such financial information and documents as may be
requested by the Administrative Agent in its sole discretion, to reflect and
connect the relevant or appropriate credit link or credit support of a Sponsor,
Credit Provider or Responsible Party, as applicable, to the obligations of the
applicable Investor to make Capital Contributions, which may include a written
guaranty or such other acceptable instrument determined by the Administrative
Agent in its sole discretion as to whether the applicable Investor satisfies the
Applicable Requirement based on the Rating or other credit standard of its
Sponsor, Credit Provider or Responsible Party, as applicable; provided that, for
the avoidance of doubt, all references to Credit Link Documents used herein
shall be applicable only to the extent that the Rating of such Sponsor, Credit
Provider or Responsible Party is requested by the Borrowers to be used for
purposes of determining the applicable Investor’s applicable classification for
purposes of applying the applicable advance rate and the applicable
Concentration Limits.

“Credit Provider” means a Person providing a guaranty, or other credit support,
in form and substance acceptable to the Administrative Agent in its sole
discretion, of the obligations of an Investor to make Capital Contributions.

“Daily LIBOR” means, with respect to any day, the rate of interest per annum
determined by the Administrative Agent based on the London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other Person
which takes over the administration of such rate) for deposits in Dollars in
minimum amounts of at least $5,000,000 for a period equal to one month
(commencing on the date of determination of such interest rate) as published by
a commercially available source providing quotations of such rate as selected by
the Administrative Agent from time to time at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest whole 1/100 of 1%). If the

-11-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

calculation of Daily LIBOR results in a Daily LIBOR rate of less than zero (0),
Daily LIBOR shall be deemed to be zero (0) for all purposes of this Credit
Agreement.

“Debt Limitations” means the limitations set forth in Section 9.9.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default Rate” means on any day the lesser of: (a) the Reference Rate in effect
on such day plus two percent (2%) and (b) the Maximum Rate.

“Defaulting Lender” means, subject to Section 12.12(b) and Section 4.8, any
Lender that (a) has failed to (i) fund all or any portion of the Loans or
participations in the Letter of Credit Liability required to be funded by it
hereunder within two (2) Business Days of the date such Loans or participations
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Letter of Credit Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent or the Letter of Credit Issuer
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses

-12-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(a) through (d) above, and of the effective date of such status, above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 12.12(b) and Section 4.8(b)) upon
delivery of written notice of such determination to the Borrowers, the Letter of
Credit Issuer and each other Lender.

“Designated Investor” means an Investor (a) (i) that has been approved in
writing as a Designated Investor by all of the Lenders at such time, in their
sole discretion; or (ii) that was previously an Included Investor described in
clause (a)(ii) of the definition of “Included Investor,” who is the subject of
an Exclusion Event solely of the type described in clause (k) of the definition
of “Exclusion Event” and is designated as a Designated Investor by the
Administrative Agent pursuant to the first proviso of clause (k) of the
definition of “Exclusion Event”, and (b) in respect of which there has been
delivered to the Administrative Agent:

(i)a true and correct copy of the Subscription Agreement executed and delivered
by such Investor substantially in the form of Exhibit P (as such exhibit may be
amended, restated, supplemented or otherwise modified from time to time) which
shall be acceptable to the Administrative Agent in its sole discretion, together
with the applicable Borrower’s countersignature, accepting such Subscription
Agreement;

(ii)any Constituent Documents of the applicable Borrower, executed and delivered
by such Investor; and  

(iii)if such Investor’s Subscription Agreement or any Constituent Document of
the applicable Borrower executed by such Investor was signed by the applicable
Borrower, or any Affiliate of any thereof, as an attorney-in-fact on behalf of
such Investor, the Administrative Agent shall have received authority
documentation reasonably satisfactory to the Administrative Agent.

provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred (other than as described in clause (a)(ii) of this definition)
shall thereupon no longer be a Designated Investor until such time as all
Exclusion Events in respect of such Investor shall have been cured and such
Investor shall have been restored as a Designated Investor in the sole
discretion of the Lenders; and (2) each restoration under clause (1) of this
proviso shall be subject to the satisfaction of such initial or ongoing
conditions as may be specified by the Administrative Agent. The Designated
Investors as of the Closing Date are those specified as being Designated
Investors on Exhibit A, as in effect on the Closing Date, and Designated
Investors approved by the Lenders subsequent to the Closing Date will be
evidenced by an updated Exhibit A provided by the Administrative Agent to the
Borrowers promptly upon such designation. Notwithstanding the foregoing, a
Hurdle Investor shall be deemed a Designated Investor on and after the date upon
which (i) such Hurdle Investor meets all eligibility criteria to become a
“Designated Investor” and (ii) no Exclusion Event has occurred with respect to
such Hurdle Investor on or prior to the date such Hurdle Investor is included as
a Designated Investor (other than as described in clause (a)(ii) of this
definition), unless cured to the satisfaction of the Lenders.  

-13-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Designation Side Letter” means that certain side letter, dated the date hereof,
among the Borrowers and the Administrative Agent, relating to certain
confidential designations, as it may be amended, supplemented or otherwise
modified from time to time.

“Distribution” has the meaning provided in Section 9.14.

“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or Letter of Credit Issuer, as
the case may be, at such time on the basis of the Spot Rate as of the applicable
valuation date, as provided in this Credit Agreement (i.e., either the date upon
which such amount is initially drawn or on the most recent Revaluation Date, as
applicable) for the purchase of Dollars with such Alternative Currency.

“Dollars” and the sign “$” mean the lawful currency of the United States of
America.

“Drawdown” means the issuance of a Drawdown Notice to any or all of the
Investors for payment of each such Investor’s Drawdown Share Amount pursuant to
and in accordance with the Subscription Agreements of the Investors.

“Drawdown Notice” shall have the meaning given to such term in the Subscription
Agreements.

“Drawdown Share Amount” shall have the meaning given to such term in the
Subscription Agreements.

“Due Date” has the meaning provided in Section 8.1(c)(ii).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that (i) is a Lender or an Affiliate of a
Lender with a long term senior unsecured credit rating of which is BBB or higher
by S&P, if rated by S&P and Baa2 or higher by Moody’s, if rated by Moody’s and
(ii) otherwise meets the

-14-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

requirements to be an assignee under Section 12.11(b)(iii), (v) and (vi)
(subject to such consents, if any, as may be required under Section
12.11(b)(iii)).

“Eligible Institution” means (a) any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured by the Federal Deposit Insurance
Corporation to the fullest extent permitted by Applicable Law and which is
subject to supervision and examination by federal or state banking authorities;
provided that such institution also must have a short-term unsecured debt rating
of at least P-1 from Moody’s and at least A-1 from S&P. If such depository
institution publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published or (b) Wells Fargo.

“EMU Legislation” means the legislative measures of the European council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Endowment Fund Investor” means an Investor that is a wholly owned, tax exempt,
public charity subsidiary of a Sponsor, the assets of which Investor are not
wholly disbursable for the Sponsor’s purposes on a current basis under the
specific terms of all applicable gift instruments, formed for the sole purpose
of accepting charitable donations on behalf of such Sponsor and investing the
proceeds thereof.

“Environmental Claims” means any written and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Environmental Liability” means any written claim, demand, liability (including
strict liability) obligation, accusation or cause of action, or any order,
violation, loss, damage (including, without limitation, to any Person, property
or natural resources and including consequential damages), injury, judgment,
penalty or fine, cost of enforcement, cost of remedial

-15-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

action, cleanup, restoration or any other cost or expense whatsoever (including
reasonable fees, costs and expenses of attorneys, consultants, contractors,
experts and laboratories) and disbursements in connection with any Environmental
Claims, violation or alleged violation of any Environmental Law, the imposition
of any Environmental Lien or the failure to comply in all material respects with
any Environmental Requirement.

“Environmental Lien” means a Lien in favor of any Governmental Authority:
(a) under any Environmental Law; or (b) for any liability or damages arising
from, or costs incurred by, any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material.

“Environmental Requirement” means any Environmental Law, agreement, or
restriction, as the same now exists or may be changed, amended, or come into
effect in the future, which pertains to health, safety, or the environment,
including, but not limited to ground, air, water, or noise pollution, or
underground or aboveground tanks.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Title I of ERISA;
(b) any “plan” defined in and subject to Section 4975 of the Internal Revenue
Code; or (c) any entity or account whose assets include or are deemed to include
the Plan Assets of one or more such employee benefit plans or plans pursuant to
the Plan Asset Regulations or any other relevant legal authority.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning provided in Section 10.1.

“Exchange Listing” means a listing of a Borrower’s Common Shares on a national
securities exchange.

“Excluded Investor” means any Investor that is not an Included Investor or a
Designated Investor, including any Investor that is subject to an Exclusion
Event that has not been cured in accordance with the provisions hereof.

-16-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 4.8(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 4.1, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Exclusion Event” means, with respect to any Included Investor or Designated
Investor (or, if applicable, the Sponsor, Responsible Party, or Credit Provider
of such Included Investor or Designated Investor) any of the following events
shall occur (whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a)such Investor shall: (i) apply for or consent to the appointment of a
receiver, trustee, custodian, intervenor, liquidator or other similar official
of itself or of all or a substantial part of its assets; (ii) file a voluntary
petition as debtor in bankruptcy or admit in writing that it is unable to pay
its debts as they become due; (iii) make a general assignment for the benefit of
creditors; (iv) file a petition or answer seeking reorganization or an
arrangement with creditors or take advantage of any Debtor Relief Laws; (v) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization, or
insolvency proceeding; or (vi) take personal, partnership, limited liability
company, corporate or trust action, as applicable, for the purpose of effecting
any of the foregoing;

(b)an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or an
order, order for relief, judgment, or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition seeking
such Investor’s reorganization or appointing a receiver, custodian, trustee,
intervenor, or liquidator of such Person or of all or substantially all of its
assets, or an order for relief shall be entered in respect of such Person in a
proceeding under any Debtor Relief Law; provided, however, that such affected
Investor shall be automatically

-17-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

reinstated as an Included Investor or Designated Investor, as applicable, if
such order, judgment or decree is dismissed within sixty (60) days;

(c)any final non-appealable judgment for payment of money (or the substantial
equivalent thereof) which in the aggregate exceeds fifteen percent (15%) of the
net worth of such Investor (measured as of the date of its initial designation
as an Included Investor or Designated Investor, as applicable) shall be rendered
against such Person, and (i) any such judgment shall not be discharged, paid,
bonded, vacated or covered by insurance within thirty (30) days or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgment and such judgment shall not otherwise be stayed or covered by insurance
in an amount that would cause any uninsured potential liability not to exceed
fifteen percent (15%) of the net worth of the Investor;

(d)such Investor shall (i) repudiate, challenge, or declare unenforceable its
obligation to make contributions pursuant to its Capital Commitment or a
Drawdown (and such repudiation, challenge or declaration is not rescinded within
fifteen (15) Business Days) or such obligation shall be or become unenforceable,
(ii) otherwise disaffirm any material provision of its Subscription Agreement,
the Constituent Documents of a Borrower, as applicable or any Credit Link
Document (and such disaffirmation is not rescinded within fifteen (15) Business
Days), or (iii) give any written notice of its intent to withdraw from a
Borrower or that it will not fund future contributions pursuant to a Drawdown or
comply with the provisions of its Subscription Agreement, the Constituent
Documents of a Borrower, as applicable or any Credit Link Document;

(e)such Investor shall fail to make a contribution of capital when initially due
pursuant to a Drawdown, without regard to any applicable notice or cure period
under its Subscription Agreement, and such delinquency is not cured within ten
(10) Business Days;

(f)any material representation, warranty, certification or statement made by
such Investor under its Subscription Agreement or Credit Link Document or in any
certificate, financial statement or other document delivered pursuant to this
Credit Agreement executed by such Person shall prove to be untrue, inaccurate or
misleading in any material respect;

(g)with respect to any Included Investor only, such Investor encumbers its
interest in a Borrower; provided that this Exclusion Event shall not apply
solely by virtue of such Investor encumbering its right, title and interest to
receive distributions from a Borrower; provided, however, that, if a lien holder
exercises any remedies with respect to such right, title and interest, then this
Exclusion Event shall apply upon commencement of such remedies;

(h)a default shall occur in the performance by it of any of the material
covenants or agreements contained in its Subscription Agreement, the Constituent
Documents of the applicable Borrower, or any covenants or agreements contained
in any

-18-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Credit Link Document (except as otherwise specifically addressed in this
definition) and such default is not cured within fifteen (15) Business Days;

(i)in the case of each Investor that is an Included Investor described in clause
(a)(i) of the first sentence of the definition of “Included Investor”, it shall
fail to maintain the Applicable Requirement for such Investor required in the
definition of “Applicable Requirement”; provided that, if such Investor becomes
an Excluded Investor solely by virtue of this clause (i) and it subsequently
cures such event, then such Investor shall be automatically reinstated to its
former status as an Included Investor (i) upon the Borrowers providing evidence
that is reasonably satisfactory to the Administrative Agent that the Investor
has cured such event and (ii) so long as such Investor was not otherwise subject
to any event that would have constituted an Exclusion Event during the period
commencing with such Investor’s exclusion under this clause (i) and ending with
the date of its reinstatement;

(j)the occurrence of any circumstance or event which, in the sole discretion of
the Administrative Agent: (y) could reasonably be expected to have a material
and adverse impact on the financial condition and/or operations of such
Investor; or (z) could reasonably be expected to materially impair, impede, or
jeopardize the obligation and the ability of such Investor to fulfill its
material obligations under its Subscription Agreement, the Constituent Documents
of a Borrower, as applicable, or any Credit Link Document;

(k)to the actual knowledge of a Borrower, in the case of an Investor that is an
Included Investor described in clause (a)(ii) of the first sentence of the
definition of “Included Investor,” it shall fail to maintain a net worth
(determined in accordance with GAAP), measured as of the end of the time period
covered in such Person’s most recent financial report, of at least seventy five
percent (75%) of the net worth of such Investor, measured as of the date of its
initial designation as an Included Investor, provided that the Administrative
Agent will conduct a reasonable review of any such Investor that is excluded
solely pursuant to this exclusion event and will make a determination in its
sole discretion as to whether such Investor may remain in the Borrowing Base as
a Designated Investor;

(l)such Investor shall Transfer its Subscribed Interest in a Borrower and be
released from its obligations under its Subscription Agreement to make
contributions pursuant to a Drawdown with respect to such transferred interest,
provided that, if such Investor shall Transfer less than all of its Subscribed
Interest in a Borrower only the Transferred portion shall be excluded from the
Borrowing Base;

(m)any Borrower suspends, cancels, reduces, excuses, terminates or abates the
Capital Commitment or any amounts due with respect to a Drawdown for such
Included Investor or Designated Investor; provided, however, that to the extent
such suspension, cancellation, reduction, excuse, termination or abatement
relates solely to a portion of such Investor’s Unused Capital Commitment, only
such suspended, cancelled, reduced, excused, terminated or abated portion shall
be excluded from the Borrowing Base;

-19-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(n)the Unused Capital Commitment of such Investor ceases to be Collateral
subject to a first priority perfected Lien in favor of the Administrative Agent;

(o)in connection with any Borrowing or the issuance of any Letter of Credit, any
Borrower has knowledge that such Investor will likely request to be excused from
funding a Drawdown with respect to the Investment being acquired or otherwise
funded with the proceeds of the related Borrowing or Letter of Credit; provided
that only the portion of such Investor’s Unused Capital Commitment which would
otherwise be contributed to fund such Investment or repay the related Borrowing
or Letter of Credit shall be excluded from the Borrowing Base;

(p)such Investor becomes a Sanctioned Entity, or, to any Borrower’s or
Administrative Agent’s knowledge, such Investor’s funds to be used in connection
with funding Drawdowns are derived from illegal or suspicious activities;

(q)such Investor pledges or otherwise grants a security interest or otherwise
creates a Lien on such Investor’s right, title and interest in any Borrower
without the prior written consent of the Administrative Agent in its sole
discretion; provided that this Exclusion Event shall not apply solely by virtue
of such Investor pledging or otherwise granting a security interest or otherwise
creating a Lien on its right, title and interest to receive distributions from a
Borrower; provided, however, that, if a lien holder exercises any remedies with
respect to such right, title and interest, then this Exclusion Event shall apply
upon commencement of such remedies;

(r)if such Investor is an ERISA Investor, any failure by its Sponsor to pay any
material contractual or statutory obligations required by ERISA or the Internal
Revenue Code or make any other material payment required by ERISA or the
Internal Revenue Code with respect to such ERISA Investor;

(s)with respect to any Investor that is a natural person, such person is
deceased;

(t)such Investor is declared a “Defaulting Investor” under its Subscription
Agreement or the Constituent Documents of any Borrower;

(u)such Investor shall withdraw, retire or resign from any Borrower or its
Subscribed Interest is redeemed, forfeited or otherwise repurchased by the
Borrower;

(v)in the case of an Included Investor or such Investor’s Credit Provider, as
applicable, which does not have publicly available financial information, the
Administrative Agent is unable (after giving the Borrowers sixty (60) Business
Days’ notice thereof) to obtain annual updated financial information for such
Investor or such Investor’s Credit Provider, as applicable, within one hundred
twenty (120) days following the end of the applicable fiscal year of such
Investor;

(w)such Investor amends its existing Subscription Agreement in a manner that is
materially adverse to any Secured Party as determined by the Administrative
Agent;

-20-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

provided, however, that such amendment shall not be deemed materially adverse to
any Secured Party if the Administrative Agent shall have approved such amendment
pursuant to Section 9.6 and, in connection therewith, shall have agreed that the
amendment does not constitute an Exclusion Event pursuant to this clause (w); or

(x)in the case of an Investor that is a Hurdle Investor, the Hurdle Condition
for itssuch Hurdle GroupInvestor is not satisfied.; or

(y)in the case of an Investor that is a Platform Investor, Investors in such
Investor’s Platform Group having Capital Commitments aggregating five percent
(5%) or greater of the total Capital Commitments of Investors in such Platform
Group shall default on their obligation to fund any Drawdowns (on a cumulative
basis) when due.

provided that an Exclusion Event shall only be deemed to have occurred after the
earlier of: (i) the date on which written notice of such Exclusion Event has
been given by the Administrative Agent to the Borrowers or (ii) the date on
which a Responsible Officer of a Borrower obtains actual knowledge thereof.

“Excused Shareholder” shall have the meaning given to such term in the
Subscription Agreement.

“Extension Fee” means the fee payable with respect to any extension of the
Stated Maturity Date in accordance with Section 2.16, as set forth in the Fee
Letter.

“Extension Request” means a written request by the Borrowers substantially in
the form of Exhibit N to extend the initial Stated Maturity Date for an
additional period of no greater than 364 days.

“Fair Market Value” means, with respect to any Investment, the most recent fair
market value of such Investment as reported in the most recently available
copies of the Borrowers’ financial statements.

“Facility Increase” has the meaning provided in Section 2.15(a).

“Facility Increase Fee” means the fee payable with respect to any Facility
Increase in accordance with Section 2.15, as set forth in the Fee Letter.

“Facility Increase Request” means the notice substantially in the form of
Exhibit N pursuant to which the Borrowers request an increase of the Commitments
in accordance with Section 2.15.

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)
of the Code, or any U.S. or non-U.S. fiscal or regulatory legislation, rules,
guidance notes or practices adopted pursuant to any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
or analogous provisions of non-U.S. law.

-21-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fee Letter” means that certain Fee Letter or Fee Letters, dated the date
hereof, among the Borrowers, the Administrative Agent and certain Lenders, as
each may be amended, supplemented or otherwise modified from time to time.

“Filings” means (a) UCC financing statements, UCC financing statement amendments
and UCC financing statement terminations; and (b) the substantial equivalent as
reasonably determined to be necessary by the Administrative Agent in any other
jurisdiction in which any Borrower may be formed.

“Final Investor Close” means the earlier of: (i) the “Final Closing Date” as
such term is defined in the form of Subscription Agreement and (ii) June 30,
2020 (or such later date as requested by the Borrowers and agreed to by the
Administrative Agent in its sole discretion).

“First Amendment Effective Date” means June 6, 2019.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Letter of Credit Issuer, such Defaulting Lender’s Pro Rata Share
of the outstanding Letter of Credit Liability other than the Letter of Credit
Liability as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Funding Ratio” means: (a) for a Governmental Plan Investor or other plan not
covered by clause (b) below, the total net fair market value of the assets of
the plan over the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial
statements; and (b) for a Pension Plan Investor that is subject to Form 5500 –
series reporting requirements, the funding target attainment percentage reported
on Schedule SB to the Form 5500 or the funded percentage for monitoring the
plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recently filed Form 5500 by such Pension Plan Investor with
the United States Department of Labor.

“FX Reserve Amount” means, at any time, an amount equal to the sum of the Dollar
Equivalent of the aggregate Principal Obligations denominated in Alternative
Currencies multiplied by the FX Reserve Percentage for Alternative Currencies,
as applicable.

“FX Reserve Percentage” means, as of any date of determination, a percentage
determined in the reasonable discretion of the Administrative Agent to account
for foreign

-22-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

exchange volatility, in each case using a methodology that is sufficient to
cover the 3-month foreign exchange exposure of the Lenders at such date of
determination at a ninety-five percent (95%) confidence interval as calculated
using Bloomberg BGN source data on the FXFM screen of Bloomberg (or such other
screen as may from time to time be in effect); provided that, if necessary to
account for foreign exchange volatility, any such percentage may be reset for
any particular Alternative Currency in connection with the delivery of any
revised Borrowing Base Certificate hereunder or on any Revaluation Date in the
reasonable discretion of the Administrative Agent or at the reasonable request
of the Borrowers, in each case using such methodology. The Administrative Agent
shall promptly report to the Borrowers the FX Reserve Percentage upon each
change of the FX Reserve Percentage and from time to time upon request by a
Borrower.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Plan Investor” means an Investor that is a governmental plan as
defined in Section 3(32) of ERISA.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation, contingent or otherwise, of any such Person pursuant to which
such Person has directly or indirectly guaranteed any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of any such Person (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement condition or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, that the term Guaranty
Obligations shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) any obligation of any Person to make an
investment (including, without limitation, any guaranty, or guaranty of a
subsidiary’s obligations, to make an investment), (iii) any obligation of any
Person to pay break-up fees, termination fees, liquidated damages or other
similar

-23-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

compensation in connection with a potential investment (including, without
limitation, any guaranty, or guaranty of a subsidiary’s obligation, to pay any
such compensation), or (iv) any obligation of any Person with respect to fraud,
environmental laws liability, misapplication of funds, bankruptcy, transfer of
collateral in violation of the applicable loan documents, failure to obtain
consent for subordinate financing in violation of the applicable loan documents
and other exceptions customary in like transactions at the time of the
incurrence of such obligation.

“Hazardous Material” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g)  which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements the termination value(s) determined
in accordance therewith.

“HNW Investor” means each Investor that is a domestic or international
individual investor (including a natural person, family office or family trust)
or an entity owned or controlled or established by a domestic or international
individual investor (including a natural person, family office or family trust).

-24-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Hurdle Condition” shall be determined separately for each Hurdle GroupInvestor
and shall be satisfied at such times that the Borrowers have called and received
at least fortytwenty-five percent (4025%) of the aggregate Capital Commitments
Commitment of allsuch Hurdle Investors in the applicable Hurdle GroupInvestor.
For the avoidance of doubt, the fortytwenty-five percent (4025%) threshold will
be calculated as one (1) minus a fraction, (i) the numerator of which is the
aggregate Unused Capital Commitments Commitment of all applicablesuch Hurdle
Investors in the applicable Hurdle GroupInvestor, and (ii) the denominator of
which is the aggregate Capital Commitments Commitment of all applicablesuch
Hurdle Investors in the applicable Hurdle Group)Investor, with the result of
such calculation being expressed as a percentage of one (1).

“Hurdle Group” means any of the (i) Hurdle A Investors, (ii) Hurdle B Investors
or, (iii) Hurdle C Investors, (iv) Hurdle E Investors or (v) Hurdle F Investors,
as applicable.

“Hurdle A Investors” means those certain Person A Investors approved by the
Lenders at such time as Hurdle A Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
A Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle A Investors at
all times when the Hurdle Condition is satisfied and, at all other times, shall
be considered Excluded Investors; provided, however, if a Person A Investor
meets the criteria to be classified as an Included Investor or Designated
Investor and such Investor is approved by the Administrative Agent or the
Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

“Hurdle B Investors” means those certain Person B Investors approved by the
Lenders at such time as Hurdle B Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
B Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle B Investors at
all times when the Hurdle Condition is satisfied and, at all other times, shall
be considered Excluded Investors; provided, however, if a Person B Investor
meets the criteria to be classified as an Included Investor or Designated
Investor and such Investor is approved by the Administrative Agent or the
Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

“Hurdle C Investors” means those certain Person C Investors approved by the
Lenders at such time as Hurdle C Investors in their sole discretion on or prior
to the later of: (x) the Closing Date and (y) the time such Person is admitted
to a Borrower as an Investor; provided that such Investors shall only be Hurdle
C Investors at such times that the Borrowers satisfy the Hurdle Condition.  For
the avoidance of doubt, such Investors will be considered Hurdle C Investors at
all times when the Hurdle Condition is satisfied and at all other times shall be
considered Excluded Investors.

-25-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Hurdle E Investors” means those certain Person E Investors approved by the
Lenders at such time as Hurdle E Investors in their sole discretion on or prior
to the later of: (x) the First Amendment Closing Date and (y) the time such
Person is admitted to a Borrower as an Investor; provided that such Investors
shall only be Hurdle E Investors at such times that the Borrowers satisfy the
Hurdle Condition.  For the avoidance of doubt, such Investors will be considered
Hurdle E Investors at all times when the Hurdle Condition is satisfied and, at
all other times, shall be considered Excluded Investors; provided, however, if a
Person E Investor meets the criteria to be classified as an Included Investor or
Designated Investor and such Investor is approved by the Administrative Agent or
the Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

“Hurdle F Investors” means those certain Person F Investors approved by the
Lenders at such time as Hurdle F Investors in their sole discretion on or prior
to the later of: (x) the First Amendment Closing Date and (y) the time such
Person is admitted to a Borrower as an Investor; provided that such Investors
shall only be Hurdle F Investors at such times that the Borrowers satisfy the
Hurdle Condition.  For the avoidance of doubt, such Investors will be considered
Hurdle F Investors at all times when the Hurdle Condition is satisfied and, at
all other times, shall be considered Excluded Investors; provided, however, if a
Person F Investor meets the criteria to be classified as an Included Investor or
Designated Investor and such Investor is approved by the Administrative Agent or
the Lenders as an Included Investor or Designated Investor, as applicable, such
Investor shall be treated as an Included Investor or Designated Investor, as
applicable, for all purposes under this Credit Agreement.

“Hurdle Investors” means those certain Investors in each Hurdle Group.

“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement (or whose Credit Provider, Sponsor or Responsible Party, as
applicable, meets the Applicable Requirement) and at the request of the
Borrowers has been approved in writing as an Included Investor by the
Administrative Agent, in its reasonable discretion, or (ii) does not meet the
Applicable Requirement but at the request of the Borrowers has been approved in
writing as an Included Investor by the Lenders, in their sole discretion, and
(b) in respect of which there has been delivered to the Administrative Agent:

(i)a true and correct copy of the Subscription Agreement executed and delivered
by such Investor in substantially the form of Exhibit P (as such exhibit may be
amended, restated, supplemented or otherwise modified from time to time) which
shall be acceptable to the Administrative Agent in its sole discretion, together
with the applicable Borrower’s countersignature, accepting such Subscription
Agreement;

(ii)any Constituent Documents of the applicable Borrower executed and delivered
by such Investor;

(i)

-26-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(iii)if applicable, the Credit Link Documents of such Investor’s Sponsor, Credit
Provider or Responsible Party, as applicable, executed and delivered by such
Person; and

(iv)if such Investor’s Subscription Agreement or any Constituent Document of the
applicable Borrower executed by such Investor was signed by any Borrower or any
Affiliate of any Borrower, as an attorney-in-fact on behalf of such Investor,
the Administrative Agent shall have received evidence of such signatory’s
authority documentation reasonably satisfactory to the Administrative Agent;

provided that (1) any Investor in respect of which an Exclusion Event has
occurred shall thereupon no longer be an Included Investor until such time as
all Exclusion Events in respect of such Investor shall have been cured and,
unless otherwise provided herein, such Investor shall have been restored as an
Included Investor in the sole discretion of all Lenders; and (2) each
restoration under clause (1) of this proviso shall be subject to the
satisfaction of such initial or ongoing conditions as may be specified by the
Administrative Agent. The Included Investors as of the Closing Date are those
specified as being Included Investors on Exhibit A, as in effect on the Closing
Date, and Included Investors approved by the Administrative Agent or Lenders, as
applicable, subsequent to the Closing Date will be evidenced by an updated
Exhibit A provided by the Administrative Agent to the Borrowers promptly upon
designation. For the avoidance of doubt, unless otherwise agreed by the Lenders
in their sole discretion, no HNW Investor or Pooled Vehicle Investor shall be an
Included Investor.

“Increased Commitment” means, for each applicable Lender, the amount set forth
as its Increased Commitment on Schedule II to this Credit Agreement.

“Increase Effective Date” has the meaning provided in Section 2.15(b).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;

(b)all obligations to pay the deferred purchase price of property or services of
any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

-27-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(c)the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);

(e)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;

(f)all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and any banker’s acceptances issued
for the account of any such Person;

(g)all obligations of any such Person to repurchase any securities by a fixed
date, which repurchase obligation is related to the issuance thereof;

(h)all net obligations of such Person under any Hedge Agreements; and

(i)all Guaranty Obligations of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent such Person is liable
thereafter as a result of such Person’s ownership interest in such entity,
unless such Indebtedness is expressly made non-recourse to such Person or such
Person is otherwise not liable therefor. The amount of any net obligation under
any Hedge Agreement on any date shall be deemed to be the Hedge Termination
Value thereof as of such date.

Notwithstanding the foregoing, Indebtedness shall not include any obligation of
any Person (i) to make an investment (including, without limitation, any
guaranty, or guaranty of a subsidiary’s obligation, to make an investment and
any obligation described in clause (b) above incurred in connection with an
investment) or (ii) to pay break-up fees, termination fees, liquidated damages
or other similar compensation in connection with a potential investment
(including, without limitation, any guaranty, or guaranty of a subsidiary’s
obligation, to pay any such compensation).

 

-28-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

“Indemnitee” has the meaning provided in Section 12.5(b).

“Initial Borrower” has the meaning provided in the first paragraph hereof.

“Initial NAV Test Date” means June 30, 2019.

“Interest Option” means LIBOR or the Reference Rate.

“Interest Payment Date” means: (a) with respect to any Reference Rate Loan or
any LIBOR Rate Loan based on Daily LIBOR, the first Business Day of each
calendar month following the last day of the preceding month for the interest
accruing during such preceding month; (b) with respect to any LIBOR Rate Loan in
respect of which the applicable Borrower has selected a one (1)-, two (2)- or
three (3)-month Interest Period, the last day of such Interest Period for such
LIBOR Rate Loan; (c) with respect to any LIBOR Rate Loan in respect of which the
applicable Borrower has selected a six month Interest Period, the date that
falls three months after the beginning of such Interest Period and the last day
of such Interest Period; (d) the date of any prepayment of any Loan made
hereunder, as to the amount prepaid; and (e) the Maturity Date. For the
avoidance of doubt, if any day described above is not a Business Day, the
Interest Payment Date shall be the next succeeding Business Day.

“Interest Period” means, (a) initially the period commencing on (and including)
the date of the initial funding of such Loan and ending on (but excluding) the
next following Interest Payment Date and (b) thereafter, each period commencing
on (and including) an Interest Payment Date and ending on (but excluding) the
next following Interest Payment Date; provided that:

(i)any Interest Period with respect to any Loan which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if interest in respect of such Interest Period
is computed by reference to LIBOR, and such Interest Period would otherwise end
on a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Interest Period shall end on the next
preceding Business Day;

(ii)if interest in respect of such Interest Period is computed by reference to
LIBOR, and such Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, then such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii)in the case of any Interest Period for any Loan which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) such Maturity Date

-29-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

and the duration of each Interest Period which commences on or after the
Maturity Date shall be of such duration as shall be selected by the applicable
Lender in its sole discretion.

“Interim Period” means the period beginning at the occurrence of a Key Person
Event, and ending on the earlier of ninety (90) days or the effective date of a
favorable vote by the Investors entitled to cast seventy five percent (75%) of
all votes and all of the independent members of the Board of Directors to
reinstate the Commitment Period under Section 6.01 of the Subscription
Agreement.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, and the
rules and regulations promulgated thereunder, each as amended or modified from
time to time.

“Investment” means an asset or assets acquired by a Borrower.

“Investment Advisory Agreement” means the Investment Advisory Agreement between
the Initial Borrower and the Adviser dated as of August 10, 2018, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Investor” means any Person that has a Subscribed Interest in a Borrower.

“Investor Information” has the meaning provided in Section 12.17.

“IRS” means the U.S. Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Key Person Event” shall have the meaning given to such term in the Subscription
Agreement.

“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders for “know-your-customer” and other anti-terrorism, anti-money
laundering and similar rules and regulations and related policies and who would
not result in any Lender being non-compliant with any such rules and regulations
and related policies were such Person to enter into a banking relationship with
such Lender, including, but not limited to, any information required to be
obtained by a Lender pursuant to the Beneficial Ownership Regulation.

“Lead Arranger” has the meaning provided in the first paragraph hereof.

“Lender” means (a) Wells Fargo in its capacity as lender (including as Swingline
Lender), (b) State Street in its capacity as lender, (c) PNC Bank, National
Association in its capacity as lender, and (d) each other lender that becomes
party to this Credit Agreement in accordance with the terms hereof.

-30-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Lender Joinder Agreement” means an agreement substantially in the form of
Exhibit M, pursuant to which a new Lender joins the Credit Facility as
contemplated by Section 12.11(g).

“Lender Party” has the meaning provided in Section 11.1(a).

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or an Affiliate of such Lender) described as such in such Lender’s
Administrative Questionnaire delivered to the Administrative Agent, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.

“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer for the account of a Borrower pursuant to Section 2.9 either as
originally issued or as the same may, from time to time, be amended or otherwise
modified or extended.

“Letter of Credit Application” means an application, in the form specified by
the Letter of Credit Issuer from time to time (and customarily used by it in
similar circumstances) and generally conforming to the terms of this Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, amended, renewed or extended; provided, however, to the
extent that the terms of such Letter of Credit Application are inconsistent with
the terms of this Credit Agreement (notwithstanding inclusion of such terms, and
acceptance of such Letter of Credit Application) the terms of this Credit
Agreement shall control.

“Letter of Credit Issuer” means Wells Fargo or any Affiliate thereof.

“Letter of Credit Liability” means, at any time of determination, the aggregate
amount of the undrawn stated amount of all outstanding Letters of Credit plus
the amount drawn under Letters of Credit for which the Letter of Credit Issuer
and the Lenders, or any one or more of them, have not yet received payment or
reimbursement (in the form of a conversion of such liability to Loans, or
otherwise) as required pursuant to Section 2.9.

“Letter of Credit Sublimit” means, at any time, an amount equal to twenty
percent (20%) of the Maximum Commitment measured at the time of issuance of any
Letter of Credit.  The Letter of Credit Sublimit is a part of, and not in
addition to, the Maximum Commitment.

“LIBOR” means:

(a)for any interest rate calculation with respect to any LIBOR Rate Loan, at the
option of the Borrowers, either:

(i)Daily LIBOR (which, for the avoidance of doubt, shall be determined on each
Business Day in accordance with the definition thereof and shall only be
available for Loans denominated in Dollars), or

(ii)with respect to any LIBOR Rate Loan denominated in Dollars, Euro or
Sterling, the rate of interest per annum determined by the Administrative

-31-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Agent based on the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person which takes over the administration
of such rate) for deposits in the relevant currency for delivery on the first
day of the applicable Interest Period for a period approximately equal to such
applicable Interest Period as published by a commercially available source
providing quotations of such rate as selected by the Administrative Agent from
time to time at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest whole 1/100 of 1%);

(b)with respect to any LIBOR Rate Loan denominated in Canadian Dollars, the CDOR
Rate for a period equal to the applicable Interest Period; and

(c)for any interest rate calculation with respect to a Reference Rate Loan, the
rate of interest per annum determined by the Administrative Agent based on the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person which takes over the administration of such rate)
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to one month (commencing on the date of determination of such interest
rate) as published a commercially available source providing quotations of such
rate as selected by the Administrative Agent from time to time at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest whole 1/100 of 1%).

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent demonstrable error. If the calculation of LIBOR
results in a LIBOR rate of less than zero (0), LIBOR shall be deemed to be zero
(0) for all purposes of the Loan Documents.

“LIBOR Conversion Date” has the meaning provided in Section 2.3(f).

“LIBOR Rate Loan” means a Loan (other than a Reference Rate Loan) that bears
interest at a rate based on Adjusted LIBOR (or, if applicable pursuant to
Section 4.3, the Cost of Funds Rate).

“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the LIBOR Reserve Requirement shall reflect any other reserves
required to be maintained by such member banks with respect to: (a) any category
of liabilities which includes deposits by reference to which Adjusted LIBOR is
to be determined; or (b) any category of extensions of credit or other assets
which include LIBOR Rate Loans or Reference Rate Loans bearing interest based
off LIBOR. LIBOR shall be adjusted automatically on and as of the effective date
of any change in the LIBOR Reserve Requirement. The determination by the
Administrative Agent of amounts pursuant to this definition (i) in the

-32-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

absence of demonstrable error, shall be conclusive and binding and (ii) shall be
consistent with the amounts, if any, that the Administrative Agent is generally
charging other borrowers similarly situated to the Borrowers.

“LIBOR Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of such rate) for deposits in Dollars.

“LIBOR Successor Rate” has the meaning provided in Section 4.3(b).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Reference
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers). 

“Lien” means any lien, mortgage, security interest, charge, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute, law, contract, or
otherwise.

“Limited Exclusion Right” shall have the meaning given to such term in the
Subscription Agreement.

“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Assumption, each Lender Joinder Agreement, each
Letter of Credit Application, all Credit Link Documents, each Qualified Borrower
Guaranty, the Fee Letter and such other agreements and documents, and any
amendments or supplements thereto or modifications thereof, executed or
delivered pursuant to the terms of this Credit Agreement or any of the other
Loan Documents and any additional documents delivered in connection with any
such amendment, supplement or modification.

“Loans” means the groups of LIBOR Rate Loans and Reference Rate Loans made by
the Lenders to the applicable Borrower pursuant to the terms and conditions of
this Credit Agreement (and certain other related amounts specified in Section
2.10 shall be treated as Loans pursuant to Section 2.10). For the avoidance of
doubt, a Swingline Loan shall be a “Loan” subject in all respects to the terms
herein applicable to a Loan, except to the extent expressly provided otherwise
in Section 2.6 hereof.

“Management Fee” shall have the meaning provided in the Operative Documents.

-33-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Margin Stock” has the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on: (a) the assets,
operations, properties, liabilities (actual or contingent), condition (financial
or otherwise), or business of the Borrowers, taken as a whole; (b) the ability
of any Borrower to perform its obligations under this Credit Agreement or any of
the other Loan Documents; (c) the validity or enforceability of this Credit
Agreement, any of the other Loan Documents, or the rights and remedies of the
Secured Parties hereunder or thereunder taken as a whole; or (d) the liability
of any Borrower to fulfill its material obligations under its Constituent
Documents.

“Material Amendment” has the meaning provided in Section 9.6.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 45 days prior to the
scheduled termination of the Commitment Period; (d) 45 days prior to the date of
any Exchange Listing; (e) the termination of the Commitment Period (if earlier
than the scheduled date); and (f) the date upon which the Borrowers terminate
the Commitments pursuant to Section 3.6 or otherwise.

“Maximum Commitment” means $350,000,000500,000,000, as it may be (a) reduced by
the Borrowers pursuant to Section 3.6 or (b) increased from time to time by the
Borrowers pursuant to Section 2.15.

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by Applicable Law on such day.

“Memorandum” means the Initial Borrower’s Confidential Private Placement
Memorandum dated October 2018 (together with any appendices and supplements
thereto), as amended, amended and restated, supplemented or otherwise modified
from time to time.

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to, (a) in the
case of a Defaulting Lender, one hundred three percent (103%) of the Fronting
Exposure of the Letter of Credit Issuer with respect to Letters of Credit issued
and outstanding at such time, and (b) with respect to other obligations of the
Borrowers to Cash Collateralize Letters of Credit hereunder, one hundred three
percent (103%) of the entire Letter of Credit Liability as of such time required
to be Cash Collateralized, plus, with respect to any Letter of Credit in an
Alternative Currency, the FX Reserve Amount related thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Net Asset Value” means, on any date of determination, with respect to the
Borrowers (other than the Qualified Borrowers), on a consolidated basis, an
amount equal to the excess of the value of total assets over total liabilities
determined in accordance with GAAP, in each case determined as of the last day
of the most recently ended fiscal quarter for which financial statements have
been delivered (after giving pro forma effect to any changes to Capital

-34-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Contributions that occur intra-fiscal quarter if such change has not already
been reflected in such financial statements).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.1
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Parties” has the meaning provided in Section 12.16.

“Notes” means the promissory notes provided for in Section 3.1, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Promissory Notes; and “Note” means any one of the Notes.

“Obligations” means, without duplication, all present and future indebtedness,
obligations, and liabilities of the Borrowers to the Lenders and other Secured
Parties, and all renewals and extensions thereof (including, without limitation,
Loans, Letters of Credit, or both), or any part thereof, arising pursuant to
this Credit Agreement (including, without limitation, the indemnity provisions
hereof) or represented by the Notes and each Qualified Borrower Guaranty, and
all interest accruing thereon, and invoiced attorneys’ fees incurred in the
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several; together with all indebtedness, obligations and
liabilities of the Borrowers to the Lenders and other Secured Parties evidenced
or arising pursuant to any of the other Loan Documents, and all renewals and
extensions thereof, or any part thereof.

“Operating Company” means an “operating company” within the meaning of 29 C.F.R.
§2510.3-101(c) of the Plan Asset Regulations.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Operative Documents” means, with respect to the Initial Borrower, its Charter
and Bylaws, the Investment Advisory Agreement, the Administration Agreement, the
Memorandum and the form Subscription Agreement attached as Exhibit P hereto.

“Other Claims” has the meaning provided in Section 5.4.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received

-35-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 4.8(b)).

“Participant” has the meaning provided in Section 12.11(d). “Participant
Register” has the meaning specified in Section 12.11(e).

“Pending Drawdown” means any Drawdown that has been made upon the Investors and
that has not yet been funded by the applicable Investor.

“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code.

“Per Share NAV” shall have the meaning given to such term in the Operative
Documents.

“Permitted Distributions” means, without duplication, (a) Distributions required
to maintain the status of Borrower as a RIC and (b) Distributions required to
avoid federal excise taxes imposed by Section 4982 of the Internal Revenue Code.

“Permitted Excluded Commitments” has the meaning provided in Section 9.10.

“Permitted Liens” means (a) Liens to the Administrative Agent, for the benefit
of the Secured Parties, pursuant to the Collateral Documents or as otherwise
contemplated by the Loan Documents, (b) Liens in favor of the Account Bank
holding the Collateral Account (x) which arise as a matter of law on items in
the course of collection or encumbering deposits or other similar Liens
(including the right to set off) or (y) which result from contractual rights of
set off relating to the establishment of depository relations with such
financial institution or relate to pooled deposit or sweep accounts to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business, and (c) nonconsensual Liens, if any, imposed on the property of any
Borrower for obligations not yet delinquent or being contested in good faith by
appropriate proceedings, in an aggregate principal amount not to exceed
$2,000,000, as long as such Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP.

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, company, limited liability company,
limited liability partnership, limited partnership, nonprofit corporation,
partnership, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.

“Person A” means the Person identified as such in the Designation Side Letter.

-36-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Person A Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person A and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person A.

“Person B” means the Person identified as such in the Designation Side Letter.

“Person B Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person B and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person B.

“Person C” means the Person identified as such in the Designation Side Letter.

“Person C Investor” means any Investor who is an Affiliate of, agency of, or
governmental entity related to, Person C, or any governmental municipality or
subdivision thereof.

“Person D” means the Person identified as such in the Designation Side Letter.

“Person D Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person D and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person D.

“Person E” means the Person identified as such in the Designation Side Letter.

“Person E Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person E and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person E.

“Person F” means the Person identified as such in the Designation Side Letter.

“Person F Investor” means an Investor that (i) is a HNW Investor and (ii) is a
client of Person F and, to the actual knowledge of a Responsible Officer of the
applicable Borrower, such Investor is not in violation or breach of any material
obligations to Person F.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code.

“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA.

“Plan Assets” means “plan assets” within the meaning of the Plan Asset
Regulations.

“Platform Group” means any of (i) Person A, (ii) Person B, (iii) Person D, (iv)
Person E and (v) Person F.

-37-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Platform Investors” means (i) Person A Investors, (ii) Person B Investors,
(iii) Person D Investors, (iv) Person E Investors and (v) Person F Investors.

“Pooled Vehicle Investor” means an Investor that is an investment vehicle
consisting of multiple HNW Investors.

“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Principal Obligations” means the sum of (a) the aggregate outstanding principal
amount of the Loans (including, without limitation, the Swingline Loans) plus
(b) the aggregate Letter of Credit Liability.

“Prior Notice Requirement” has the meaning provided in Section 9.5(a).

“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a)(i) the numerator of which is the Commitment of such
Lender; and (ii) the denominator of which is the aggregate Commitments of all
Lenders; or (b) in the event the Commitments of all Lenders have been
terminated: (i) the numerator of which is the sum of the Principal Obligations
(or, if no Principal Obligations are outstanding, the Obligations) owed to such
Lender; and (ii) the denominator of which is the aggregate Principal Obligations
(or if no Principal Obligations are outstanding, the Obligations) owed to all of
the Lenders.

“Proceedings” has the meaning provided in Section 7.9.

“Proposed Amendment” has the meaning provided in Section 9.6.

“Qualified Borrower” has the meaning provided in Section 6.3(a).

“Qualified Borrower Guaranty” has the meaning provided in Section 6.3(b).

“Qualified Borrower Promissory Note” has the meaning provided in Section 6.3(c).

“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event the
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, then the lowest of such Ratings shall be the applicable Rating.

 

-38-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof), such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution) from S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Letter of Credit Issuer, as applicable.

“Reference Rate” means, as of any day, the greatest of: (i) the Prime Rate in
effect on such day plus the Applicable Margin, (ii) the Federal Funds Rate in
effect on such day plus fifty basis points (0.50%) plus the Applicable Margin,
and (iii) except during any period of time during which LIBOR is unavailable
pursuant to Section 4.2 or 4.3, one (1)-month Adjusted LIBOR plus one hundred
basis points (1.00%). Each change in the Reference Rate shall become effective
without prior notice to any Borrower automatically as of the opening of business
on the day of such change in the Reference Rate.

“Reference Rate Conversion Date” has the meaning provided in Section 2.3(f).

“Reference Rate Loan” means a Loan denominated in Dollars made hereunder with
respect to which the interest rate is calculated by reference to the Reference
Rate.

“Register” has the meaning provided in Section 12.11(c).

“Regulation D” and “Regulation U” means Regulation D or U, as the case may be,
of the Board of Governors of the Federal Reserve System, from time to time in
effect, and shall include any successor or other regulation relating to reserve
requirements or margin requirements, as the case may be, applicable to member
banks of the Federal Reserve System.

“Reimbursement Obligation” means the obligation of the applicable Borrower to
reimburse the Letter of Credit Issuer pursuant to Section 2.9 for amounts drawn
under Letters of Credit issued on its behalf or at its request, issued for the
account of any Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the indoor or outdoor environment, or into or out of any real
property Investment, including the movement of any Hazardous Material through or
in indoor or outdoor the air, soil, surface water or groundwater of any real
property Investment.

“Removal Effective Date” has the meaning provided in Section 11.9(a)(ii).

“Request for Borrowing” has the meaning provided in Section 2.3(a).

-39-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Request for Letter of Credit” has the meaning provided in Section 2.9(b).

“Required Lenders” means, at any time, the Lenders holding an aggregate Pro Rata
Share of greater than fifty percent (50%), provided, however, that at all times
in which there is more than one Lender party hereto, no less than two (2)
Lenders must constitute “Required Lenders”. The Commitments, Principal
Obligations and Obligations of any Defaulting Lender shall be disregarded from
both the numerator and the denominator in determining Required Lenders at any
time.

“Required Payment Time” means, (i) promptly on demand, and in any event within
two (2) Business Days of demand, to the extent such funds are available in the
Collateral Accounts or any other account maintained by the Borrowers; and
(ii) otherwise, to the extent that it is necessary for the Borrowers to issue a
Drawdown Notice to fund all or a portion of such required payment, within
fifteen (15) Business Days after the Administrative Agent’s demand (but, in any
event, the Borrowers shall issue such Drawdown Notice and shall make such
payment promptly after the related Capital Contributions are received).

“Resignation Effective Date” has the meaning provided in Section 11.9(a)(i).

“Responsible Officer” means: (a) in the case of a corporation or company, its
president or any vice president or any director or other officer or the
equivalent thereof (other than a secretary or assistant secretary), and, in any
case where two Responsible Officers are acting on behalf of such corporation,
the second such Responsible Officer may be a secretary or assistant secretary or
the equivalent thereof; (b) in the case of a limited partnership or an exempted
limited partnership, an officer of its general partner or ultimate general
partner, as the case may be, or an officer of an entity that has authority to
act on behalf of such general partner, acting on behalf of the general partner
in its capacity as general partner of such limited partnership or exempted
limited partnership; (c) in the case of a limited liability company, an officer
of such limited liability company or, if there is no officer, a manager,
director or managing member, or the individual acting on behalf of such manager
or managing member, in its capacity as manager or managing member of such
limited liability company, or in each case such other authorized officer or
signatory who has the power to bind such corporation, limited partnership,
limited liability company or any other Person who has provided documentation
evidencing such authority; and (d) solely with respect to notices pursuant to
Section 12.6, any other officer or employee of such Person designated in writing
to the Administrative Agent. Any document delivered hereunder or under any other
Loan Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.

 

-40-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Revaluation Date” means each of the following: (a) each date of a Borrowing or
the issuance of a Letter of Credit; (b) each date on which the Borrowing Base
must otherwise be calculated pursuant to the terms of this Credit Agreement; and
(c) any other time requested by the Administrative Agent or the Borrowers in
their sole discretion.

“RIC” means, a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

“Rollover” means the renewal of all or any part of any LIBOR Rate Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3.

“Rollover Notice” has the meaning provided in Section 2.3(e).

“S&P” means S&P Global Ratings, a subsidiary of S&P Global Inc., and any
successor thereto.

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, the U.S. Department of State, the U.S. Department of Commerce, or
through any executive order; (b) the United Nations Security Council; (c) the
European Union; (d) the United Kingdom; or (e) any other governmental
authorities with jurisdiction over any Borrower or its Subsidiaries.

“Sanctioned Country” means any country or territory with which dealings are
broadly restricted or prohibited by any Sanctions (as of the date hereof,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Entity” means any individual, entity, group, sector, territory or
country that (i) is the target of any Sanctions or (ii) with which dealings are
restricted or prohibited by Sanctions, including without limitation, (a) any
person located, organized or resident in, or owned by, controlled by, or acting
on behalf of the government of, a Sanctioned Country, and (b) any legal entity
that is deemed to be a target of Sanctions based on the direct or indirect
ownership or control of such entity by any other Sanctioned Entity.

“Scheduled Unavailability Date” has the meaning provided in Section 4.3(b).

“Secured Parties” means the Administrative Agent, the Lenders, the Letter of
Credit Issuer and each Indemnitee.

“Security Agreement” means a security agreement substantially in the form of
Exhibit C, made by a Borrower in favor of the Administrative Agent, pursuant to
which a Borrower has granted to the Administrative Agent for the benefit of the
Secured Parties, a first priority Lien and security interest in, and pledge of,
its interests in the Collateral, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

-41-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Solvent” means, with respect to any Person, as of any date of determination,
that such Person is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code.

“Specified Default” means an Event of Default under Section 10.1(a), other than
such Event of Default occurring at maturity or upon acceleration of all or any
part of the Obligations upon an Event of Default specified in Section 10.1(h) or
Section 10.1(i).

“Specified Event Notice” is defined in Section 10.2(c).

“Specified Excluded Investors” means each Excluded Investor (a) with an
aggregate Capital Commitment of Fifty Million ($50,000,000) or less, and (b)
that is a client of Person A or Person B.

“Sponsor” means, (a) for any ERISA Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan, and in the case of an ERISA Investor that is an
individual retirement account or individual retirement annuity, the owner of
such account or annuity for whose benefit the account or annuity has been
established, and (b) for any Endowment Fund Investor, the state chartered,
“not-for-profit” university or college that has established such fund for its
exclusive use and benefit. As used herein, the term “not-for-profit” means an
entity formed not for pecuniary profit or financial gain and for which no part
of its assets, income or profit is distributable to, or inures to the benefit
of, its members, directors or officers.

“Spot Rate” means, at any date of determination thereof, the rate determined by
the Letter of Credit Issuer or the Administrative Agent, as applicable, to be
the rate quoted by the Letter of Credit Issuer or the Administrative Agent, as
applicable, as its spot rate for the purchase of such currency with another
currency through its principal foreign exchange trading office at the time and
date of determination.

“Standstill Period” is defined in Section 10.2(b).

“State Street” means State Street Bank and Trust Company.

“Stated Maturity Date” means November 18, 2021.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subscribed Interest” means the obligation of an Investor to purchase Common
Shares pursuant to its Subscription Agreement up to the amount of its Unused
Capital Commitment.

“Subscription Agreement” means a Subscription Agreement substantially in the
form of Exhibit P executed by an Investor in connection with the subscription
for Common Shares of a Borrower, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time or with changes reasonably
acceptable to the Administrative Agent.

-42-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

References to terms of or as defined in “the Subscription Agreement” shall be
deemed to be references to the form of Subscription Agreement attached as
Exhibit P hereto (as amended, amended and restated, restated, supplemented or
otherwise modified from time to time), or with changes reasonably acceptable to
the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is, at any time,
otherwise Controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Borrower.

“Swingline” means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.6.

“Swingline Borrowing” means a borrowing consisting of Swingline Loans pursuant
to Section 2.6.

“Swingline Borrowing Request” is defined in Section 2.6(b).

“Swingline Lender” means Wells Fargo, in its capacity as provider of Swingline
Loans, or any permitted successor Swingline Lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.6(a).

“Swingline Obligation” means the aggregate outstanding principal amount of the
Swingline Loans.

“Swingline Sublimit” means $100,000,000. The Swingline Sublimit is part of, and
not in addition to, the Maximum Commitment.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Threshold Amount” means the Dollar Equivalent of $50,000,000.

“Transaction Information” has the meaning provided in Section 12.17.

-43-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.

“Trigger Event” means: (a) the failure of the Borrowers to cure a Specified
Default on or before the twentieth Business Day after the date of the related
Specified Event Notice; or (b) the occurrence of an Event of Default under
Section 10.1(a) occurring at maturity.

“Type of Loan” means a Reference Rate Loan or a LIBOR Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Administrative Agent’s security interest in any
item or portion of the Collateral is governed by the Uniform Commercial Code as
in effect in a U.S. jurisdiction other than the State of New York, the term
“UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect, at such time, in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority and for purposes of definitions
relating to such provisions.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“Unused Capital Commitment” shall have the meaning given to such term in the
Subscription Agreement, provided, however, that any amount subject to a Pending
Drawdown shall be excluded from the applicable Investor’s Unused Capital
Commitment.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.1(g).

“Wells Fargo” has the meaning provided in the first paragraph hereof.

“Withholding Agent” means any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Construction.

With reference to this Credit Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)all terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other

-44-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

document made or delivered pursuant to this Credit Agreement, unless otherwise
defined in such other document;

(b)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

(c)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;

(d)the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(e)the word “will” shall be construed to have the same meaning and effect as the
word “shall”;

(f)any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(g)the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Credit Agreement in its entirety and not to
any particular provision hereof;

(h)all references herein to Sections, Exhibits and Schedules shall be construed
to refer to Sections of, and Exhibits and Schedules to, this Credit Agreement;

(i)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights;

(j)the term “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form;

(k)in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”; and

(l)section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

Accounting Terms.

 

(a)All accounting terms not specifically or completely defined herein or in any
other Loan Document shall be construed in conformity with, and all financial
data (including financial ratios and other financial calculations) required to
be submitted pursuant to this Credit Agreement shall be prepared in conformity
with GAAP, applied on a consistent basis, as in

-45-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

effect from time to time and in a manner consistent with that used in preparing
the audited financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein.

(b)If at any time any change in GAAP would affect the computation of any
financial covenant set forth in this Credit Agreement or any other Loan
Document, the Borrowers, the Administrative Agent and Required Lenders shall
negotiate in good faith to amend such covenant to preserve the original intent
in light of such change; provided, that, until so amended: (i) such covenant
shall continue to be computed in accordance with the application of GAAP prior
to such change and (ii) the Borrowers shall provide to the Administrative Agent
a written reconciliation in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in GAAP.

UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

References to Agreement and Laws.

Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.

Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to times of day in New York, New York.

Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor (at the time
specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

Exchange Rates; Currency Equivalents.

The Administrative Agent or Letter of Credit Issuer, as applicable, shall
determine the Spot Rates as of each applicable date required to be used for
calculating Dollar Equivalent amounts of Principal Obligations and Letters of
Credit denominated in Alternative Currencies. In the case of a Spot Rate
required to be calculated as of a Revaluation Date, such Spot Rate shall become
effective as of such Revaluation Date and shall be the Spot Rate employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by a Borrower hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars)

-46-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

for purposes of the Loan Documents shall be such Dollar Equivalent amount as
reasonably determined by the Administrative Agent or the Letter of Credit
Issuer, as applicable, based on the Spot Rate as of the last Revaluation Date.

2.REVOLVING CREDIT LOANS AND LETTERS OF CREDIT.

2.1The Commitment.

(a)Committed Amount. Subject to the terms and conditions herein set forth, each
Lender agrees, during the Availability Period (but, for the avoidance of doubt,
not during any Interim Period): (i) to extend to the Borrowers a revolving line
of credit; and (ii) to participate in Letters of Credit issued by the Letter of
Credit Issuer for the account of the Borrowers, in each case in Dollars or in an
Alternative Currency.

(b)Limitation on Borrowings and Re-borrowings. Except as provided in Section
2.1(c) below, no Lender shall be required to advance any Borrowing, Rollover,
Conversion or cause the issuance of any Letter of Credit hereunder if:

(i)after giving effect to such Borrowing, Rollover, Conversion, or issuance of
such Letter of Credit: (A) the Dollar Equivalent of the Principal Obligations
would exceed the Available Commitment; (B) the Dollar Equivalent of the Letter
of Credit Liability would exceed the Letter of Credit Sublimit; or (C) the
Dollar Equivalent of the Principal Obligations owed to any Lender would exceed
the Commitment of such Lender; or

(ii)the conditions precedent for such Borrowing or for the issuance of such
Letter of Credit in Section 6.2 have not been satisfied.

(c)Exceptions to Limitations. Conversions to Reference Rate Loans shall be
permitted notwithstanding Section 2.1(b)(i) and Section 2.1(b)(ii) above, in
each case, unless the Administrative Agent has otherwise accelerated the
Obligations or exercised other rights that terminate the Commitments under
Section 10.2.

Revolving Credit Commitment.

Subject to the terms and conditions herein set forth, each Lender severally
agrees, on any Business Day during the Availability Period, to make Loans in
Dollars and in one or more Alternative Currencies to each of the Borrowers at
any time and from time to time in an aggregate Dollar Equivalent principal
amount at any one time outstanding up to such Lender’s Commitment at any such
time. Subject to the limitations and conditions set forth in Section 2.1(b) and
Section 6 and the other terms and conditions hereof, the Borrowers may borrow,
repay without penalty or premium, and re-borrow hereunder, during the
Availability Period. No Lender shall be obligated to fund any Loan if the
interest rate applicable thereto under Section 2.7(a) would exceed the Maximum
Rate then in effect with respect to such Loan.

2.3Manner of Borrowing.

(a)Request for Borrowing. Each requesting Borrower shall give the Administrative
Agent notice at the Agency Services Address of the date of each requested
Borrowing hereunder, which notice may be by telephone, if confirmed in writing,
facsimile,

-47-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

electronic mail, or other written communication (a “Request for Borrowing”),
substantially in the form of Exhibit E, and which notice shall be irrevocable
and effective upon receipt by the Administrative Agent. Each Request for
Borrowing: (i) shall be furnished to the Administrative Agent no later than
11:00 a.m. (x) at least one (1) Business Day prior to the requested date of
Borrowing in the case of a Reference Rate Loan, (y) at least three (3) Business
Days prior to the requested date of Borrowing in the case of a LIBOR Rate Loan
denominated in Dollars, and (z) at least four (4) Business Days prior to the
requested date of Borrowing in the case of a LIBOR Rate Loan denominated in an
Alternative Currency; and (ii) must specify: (A) the amount of such Borrowing;
(B) the Interest Option if such Loan is to be funded in Dollars; (C) the
Interest Period therefor, if applicable; (D) the currency; and (E) the date of
such Borrowing, which shall be a Business Day. Any Request for Borrowing
received by the Administrative Agent after 11:00 a.m. shall be deemed to have
been given by the Borrowers on the next succeeding Business Day. Each Request
for Borrowing submitted by the requesting Borrower shall be deemed to be a
representation and warranty by each Borrower that the conditions specified in
Sections 6.1, in the case of the initial Borrowing, and Section 6.2 and, to the
extent applicable, Section 6.3 and/or Section 6.4, have been satisfied on and as
of the date of the applicable Borrowing. No Request for Borrowing shall be valid
hereunder for any purpose unless it shall have been accompanied or preceded by
the information and other documents required to be delivered in accordance with
this Section 2.3, unless the delivery of such information or documents has been
waived by the Required Lenders or provided prior to the date of Borrowing in a
manner acceptable to the Administrative Agent in its sole discretion.
Notwithstanding the foregoing, Swingline Borrowings shall be requested in
accordance with Section 2.6(b) hereof.

(b)Further Information. Each Request for Borrowing shall be accompanied or
preceded by: (i) a duly executed Borrowing Base Certificate dated the date of
such Request for Borrowing; and (ii) such documents as are required to satisfy
any applicable conditions precedent as provided in Section 6.2, unless the
delivery of such information or documents has been waived by the Required
Lenders or provided prior to the date of Borrowing in a manner acceptable to the
Administrative Agent in its sole discretion.

(c)Request for Borrowing Irrevocable. Each Request for Borrowing completed and
signed by each requesting Borrower in accordance with Section 2.3(a) shall be
irrevocable and binding on such Borrower, and such Borrower shall indemnify each
Lender against any cost, loss or expense actually incurred by such Lender (other
than loss of margin or spread), either directly or indirectly, as a result of
any failure by such Borrower to complete such requested Borrowing, including any
cost, loss or expense incurred by the Administrative Agent or any Lender, either
directly or indirectly by reason of the liquidation or reemployment of funds
acquired by such Lender in order to fund such requested Borrowing except to the
extent such cost, loss or expense is due to the gross negligence or willful
misconduct of such Person. A certificate of such Lender setting forth in
reasonable detail the amount of any such cost, loss or expense, and the basis
for the determination thereof and the calculation thereof, shall be delivered to
the Borrowers and shall, in the absence of a demonstrable error, be conclusive
and binding.

(d)Lender Funding Shall be Proportional. Each Lender shall make each requested
Loan in accordance with its Pro Rata Share thereof.

-48-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(e)Rollovers. No later than 11:00 a.m. (x) at least three (3) Business Days
prior to the termination of each Interest Period related to a LIBOR Rate Loan in
Dollars or (y) at least four (4) Business Days prior to the termination of each
Interest Period related to a LIBOR Rate Loan in an Alternative Currency, the
applicable Borrower shall give the Administrative Agent written notice at the
Agency Services Address, which notice may be via facsimile, electronic mail or
other written communication in a form reasonably acceptable to the
Administrative Agent (each such notice, a “Rollover Notice”) whether the
applicable Borrower desires to renew such LIBOR Rate Loan. The Rollover Notice
shall also specify (i) the amount of the LIBOR Rate Loan and (ii) the length of
the Interest Period, in each case, selected by such Borrower with respect to
such Rollover. Each Rollover Notice shall be irrevocable and effective upon
notification thereof to the Administrative Agent. If the applicable Borrower
fails to timely give the Administrative Agent the Rollover Notice with respect
to any LIBOR Rate Loan, such Borrower shall be deemed to have elected the
Reference Rate as the Interest Option with respect to such Loan.

(f)Conversions. Each Borrower shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Rate Loan in Dollars; and (ii) any LIBOR
Rate Loan in Dollars, on any Business Day (a “Reference Rate Conversion Date”)
to convert such LIBOR Rate Loan to a Reference Rate Loan, provided that the
requesting Borrower shall, on such LIBOR Conversion Date or Reference Rate
Conversion Date, make the payments required by Section 4.5, if any, in either
case, by giving the Administrative Agent written notice at the Agency Services
Address (which notice may be via electronic mail) substantially in the form of
Exhibit G (a “Conversion Notice”) of such selection no later than 11:00 a.m. at
least either (x) three (3) Business Days prior to such LIBOR Conversion Date or
(y) one (1) Business Day prior to such Reference Rate Conversion Date, as
applicable. Each Conversion Notice shall be irrevocable and effective upon
notification thereof to the Administrative Agent. A request of a Borrower for a
Conversion of a Reference Rate Loan to a LIBOR Rate Loan is subject to the
condition that no Event of Default or Potential Default exists at the time of
such request or after giving effect to such Conversion.

(g)Tranches. Notwithstanding anything to the contrary contained herein, no more
than ten (10) LIBOR Rate Loans may be outstanding hereunder at any one time
during the Availability Period.

(h)Administrative Agent Notification of the Lenders. The Administrative Agent
shall promptly notify each Lender of the receipt of a Request for Borrowing, a
Conversion Notice or a Rollover Notice, the amount of the Borrowing and the
amount and currency of such Lender’s Pro Rata Share of the applicable Loans, the
date the Borrowing is to be made, the Interest Option selected, the Interest
Period selected, if applicable, and the applicable rate of interest.

Minimum Loan Amounts.

Each LIBOR Rate Loan shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 and each Reference Rate Loan
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $500,000 for each Loan; provided that a Reference Rate Loan may be in
an

-49-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

aggregate amount that is equal to the entire unused balance of the Available
Commitment or that is required to finance the reimbursement of a Letter of
Credit under Section 2.9(c). Any Loans in an Alternative Currency shall satisfy
these minimum thresholds on a Dollar Equivalent basis.

2.5Funding.

(a)Funding of Borrowings. Subject to the fulfillment of all applicable
conditions set forth herein, each Lender shall make the proceeds of its Pro Rata
Share of each Borrowing available to the Administrative Agent no later than
11:00 a.m. on the date specified in the Request for Borrowing as the borrowing
date, in immediately available funds, and, upon fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall promptly deposit
such proceeds in immediately available funds in the account directed by the
applicable Borrower not later than 1:00 p.m. on the borrowing date or, if
requested by the requesting Borrower in the Request for Borrowing, shall
wire-transfer such funds as requested on or before such time. If a Lender fails
to make its Pro Rata Share of any requested Borrowing available to the
Administrative Agent on the applicable borrowing date, then the Administrative
Agent may recover the applicable amount on demand: (a) from such Lender,
together with interest at the Federal Funds Rate for the period commencing on
the date the amount was made available to the applicable Borrower by the
Administrative Agent and ending on (but excluding) the date the Administrative
Agent recovers the amount from such Lender; or (b) if such Lender fails to pay
its amount upon the Administrative Agent’s demand, then from the requesting
Borrower by the Required Payment Time, together with interest at a rate per
annum equal to the rate applicable to the requested Borrowing for the period
commencing on the borrowing date and ending on (but excluding) the date the
Administrative Agent recovers the amount from such Borrower. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(b)Obligations of Lenders Several. The liabilities and obligations of each
Lender hereunder shall be several and not joint, and neither the Administrative
Agent nor any Lender shall be responsible for the performance by any other
Lender of its obligations hereunder. The failure of any Lender to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder shall not relieve any other Lender of its obligation to advance the
proceeds of its Pro Rata Share of any Borrowing required to be advanced
hereunder. Each Lender hereunder shall be liable to the Borrowers only for the
amount of its respective Commitment.

2.6Swingline Loans.

(a)The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, on any Business Day during the Availability Period, to
make loans (each such loan, a “Swingline Loan”) to the Borrowers at any time and
from time to time in an aggregate principal amount not to exceed at any time
outstanding the amount of the Swingline Sublimit; provided, however, that after
giving effect to any Swingline Loan:

(i)the Dollar Equivalent of the Principal Obligations shall not exceed the
Available Commitment;

-50-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(ii)the Dollar Equivalent of the Principal Obligations owed to any Lender shall
not exceed the Commitment of such Lender; and

(iii)the Swingline Obligation shall not exceed the Swingline Sublimit.

Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrowers may borrow, repay without penalty or premium, and
re-borrow Swingline Loans hereunder during the Availability Period. Each
Swingline Borrowing pursuant to this Section 2.6 shall be made by the Swingline
Lender. The Swingline Lender shall not be obligated to fund any Swingline Loan
if the interest rate applicable thereto under Section 2.7(a) hereof would exceed
the Maximum Rate in effect with respect to such Swingline Loan. Swingline Loans
shall be available only in Dollars.

(b)Request for Swingline Borrowing. Each Borrowing under the Swingline shall be
made upon the applicable Borrower’s irrevocable notice to the Administrative
Agent at the Agency Services Address on the date of each requested Swingline
Borrowing hereunder (each, a “Swingline Borrowing Request”), which notice may be
by telephone, if confirmed in writing, facsimile, electronic mail or other
written communication, in substantially the form of Exhibit E hereto, and which
notice shall be effective upon receipt by the Administrative Agent. Each
Swingline Borrowing Request: (i) shall be furnished to the Administrative Agent
no later than 11:00 a.m. on the requested date of the Swingline Borrowing;
(ii) shall be accompanied by a Request for Borrowing in accordance with Section
2.3 (the proceeds of which Borrowing will be used to repay the related Swingline
Loan); and (iii) must specify: (A) the requesting Borrower; and (B) the amount
of such Swingline Borrowing. Any Swingline Borrowing Request received by the
Administrative Agent after 11:00 a.m. shall be deemed to have been given by the
applicable Borrower on the next succeeding Business Day. Each Swingline
Borrowing Request submitted by a Borrower shall be deemed to be a representation
and warranty by each Borrower that the conditions specified in Section 6.2 have
been satisfied on and as of the date of the applicable Swingline Borrowing with
respect to such Borrower. No Swingline Borrowing Request shall be valid
hereunder for any purpose unless it shall have been accompanied by the
information and other documents required to be delivered in accordance with this
Section 2.6.

(c)Further Information. Each Swingline Borrowing Request shall be accompanied by
a duly executed Borrowing Base Certificate dated the date of such Swingline
Borrowing Request.

(d)Notification of Swingline Lender. The Administrative Agent shall use
reasonable efforts to immediately notify the Swingline Lender of each Swingline
Borrowing Request.

(e)[Reserved].

(f)Payment of Swingline Loans.

(i)Subject to the fulfillment of all applicable conditions set forth herein,
(A) by no later than 3:00 p.m. on the date specified in the related Swingline
Borrowing

-51-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Request as the borrowing date, the Swingline Lender shall wire the proceeds of
each Swingline Borrowing to the Administrative Agent at the account designated
in writing by the Administrative Agent, in immediately available funds, and
(B) by no later than 4:00 p.m. on such date, the Administrative Agent shall (1)
if the account specified in the related Swingline Borrowing Request is
maintained with the Administrative Agent, deposit such proceeds, in immediately
available funds, into such account, and (2) otherwise, initiate a wire transfer
of such proceeds to the account specified in the related Swingline Borrowing
Request. Absent contrary written notice from the Swingline Lender, the
Administrative Agent may assume that the Swingline Lender has made the requested
Swingline Borrowing available to the Administrative Agent on the applicable
borrowing date, and the Administrative Agent may, in reliance upon such
assumption (but is not required to), make available to the requesting Borrower a
corresponding amount. If the Swingline Lender fails to make any requested
Swingline Borrowing available to the Administrative Agent on the applicable
borrowing date, then the Administrative Agent may recover the applicable amount
on demand: (i) from the Swingline Lender, together with interest at the Federal
Funds Rate for the period commencing on the date the amount was made available
to the applicable Borrower by the Administrative Agent and ending on (but
excluding) the date the Administrative Agent recovers the amount from the
Swingline Lender; or (ii) from the requesting Borrower by the designated time
for repayment of such Swingline Loan, together with interest at a rate per annum
equal to the Reference Rate for the period commencing on the borrowing date and
ending on (but excluding) the date the Administrative Agent recovers the amount
from such Borrower.

(ii)In consideration for the Swingline Lender’s agreement to make Swingline
Loans, each Borrower hereby authorizes, empowers, and directs the Administrative
Agent, for the benefit of the Swingline Lender, to disburse directly, as a
Borrowing hereunder, to the Swingline Lender, in immediately available funds,
the amount disbursed by the Swingline Lender in connection with each Swingline
Loan plus all interest, costs and expenses, and fees due to the Swingline Lender
pursuant to this Credit Agreement. In accordance with the Borrowing Request
submitted in connection with each Swingline Loan, each Lender shall pay to the
Administrative Agent such Lender’s Pro Rata Share of the amounts disbursed,
accrued or incurred by the Swingline Lender in connection with each Swingline
Loan no later than two (2) Business Days following the funding date of the
related Swingline Loan upon request therefor by the Administrative Agent,
whereupon the Administrative Agent shall disburse to the Swingline Lender its
ratable share of such Lender’s payment, and the amount owed to the Swingline
Lender shall be deemed repaid by the applicable Borrower for all purposes
hereunder to the extent of such Lender’s payment; provided, however, that
notwithstanding the foregoing, the Administrative Agent shall be entitled to
satisfy from the Swingline Lender’s ratable share of each such Lender’s payment
any amounts owing to the Administrative Agent from the Swingline Lender pursuant
to Section 2.6(f)(i). By no later than 5:00 p.m. on the date of any payments by
the Lenders pursuant to this Section 2.6(f)(ii), the Administrative Agent shall
notify the applicable Borrower of such payments; provided that the failure to
give such notice will not affect the validity of such payments, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
payments made by the Lenders to the Administrative Agent on account of a
Swingline Loan shall

-52-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

be deemed a Reference Rate Loan. The obligations of a Lender to make payments to
the Administrative Agent for the account of the Swingline Lender under this
Section 2.6(f)(ii) shall be irrevocable, shall not be subject to any
qualification or exception whatsoever, and shall, irrespective of the
satisfaction of the conditions to the making of any other Loans described in
Section 2.3(a), 6.1, or 6.2, each as applicable, be honored in accordance with
this Section 2.6(f)(ii) under all circumstances, including, without limitation,
any of the following circumstances: (i) any lack of validity or enforceability
of this Credit Agreement or any of the other Loan Documents; (ii) the existence
of any claim, counterclaim, setoff, defense or other right which any Borrower
may have at any time against the Administrative Agent, the Swingline Lender, any
Lender or any other Person, whether in connection with this Credit Agreement,
any Swingline Loan, the transactions contemplated herein or any unrelated
transactions; (iii) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents; or
(iv) the occurrence of any Event of Default or Potential Default with respect to
the applicable Borrower or any Affiliate thereof.

(iii)If a Lender fails to make available to the Administrative Agent any amount
required of such Lender under Section 2.6(f)(ii), then the Swingline Lender and
the Administrative Agent, to the extent the applicable Swingline Loan was funded
by the Administrative Agent as a result of the failure of the Swingline Lender
to fund the Swingline Loan pursuant to Section 2.6(f)(ii) (and solely the
Administrative Agent in the event such Swingline Loan was funded entirely by the
Administrative Agent), may recover such amount on demand: (A) from such Lender,
together with interest at the Federal Funds Rate for the period commencing on
the date such amount was due under Section 2.6(f)(ii) and ending on (but
excluding) the date the Swingline Lender and/or the Administrative Agent, as
applicable, recover such amount from such Lender; or (B) from each requesting
Borrower by the designated time for repayment of such Swingline Loan, together
with interest at the Reference Rate for the period commencing on the date such
amount was due from the applicable Lender under Section 2.6(f)(ii) and ending on
(but excluding) the date the Swingline Lender and/or the Administrative Agent,
as applicable, shall recover such amount from such Borrower.

(g)Minimum Swingline Loan Amounts. Each Swingline Loan shall be subject to the
provisions of Section 2.4 hereof as if such Swingline Loan were a Reference Rate
Loan funded by the Lenders pursuant to Section 2.5 hereof.

(h)Interest on Swingline Loans. Until repaid by the applicable Borrower
(including any deemed repayment pursuant to Section 2.6(f) hereof), each
Swingline Loan shall accrue interest at the Reference Rate.

(i)Swingline Loans and the Swingline Lender Generally. Except as otherwise
stated in this Section 2.6, Swingline Loans and the Swingline Lender shall be
subject to all applicable provisions of this Credit Agreement with respect to
Loans and Lenders generally to the extent applicable.

2.7Interest.

-53-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(a)Interest Rate. Each Loan funded by the Lenders shall accrue interest at a
rate per annum equal to: (i) with respect to LIBOR Rate Loans, Adjusted LIBOR
for the applicable Interest Period; and (ii) with respect to Reference Rate
Loans, the Reference Rate in effect from day to day. At any time, each Loan
shall have only one Interest Period and one Interest Option. Notwithstanding
anything to the contrary contained herein, in no event shall the interest rate
hereunder exceed the Maximum Rate.

(b)Change in Rate; Past Due Amounts; Calculations of Interest. Each change in
the rate of interest for any Borrowing consisting of Reference Rate Loans shall
become effective, without prior notice to the Borrowers, automatically as of the
opening of business of the Administrative Agent on the date of said change.
Interest on the unpaid principal balance of (i) each LIBOR Rate Loan (other than
LIBOR Rate Loans denominated in Sterling) and Reference Rate Loan bearing
interest based off LIBOR shall be calculated on the basis of the actual days
elapsed in a year consisting of 360 days and (ii) each Reference Rate Loan
(other than when the Reference Rate is calculated based off LIBOR) and LIBOR
Rate Loan denominated in Sterling shall be calculated on the basis of the actual
days elapsed in a year consisting of 365 or 366 days, as the case may be.

(c)Default Rate. If an Event of Default has occurred and is continuing, then (in
lieu of the interest rate provided in Section 2.7(a) above) all overdue
Obligations shall bear interest, after as well as before judgment, at a
fluctuating rate per annum equal to the Default Rate.

Determination of Rate.

The Administrative Agent shall determine each interest rate applicable to the
LIBOR Rate Loans and Reference Rate Loans hereunder. The Administrative Agent
shall, upon request, give notice to the Borrowers and to the Lenders of each
rate of interest so determined, and its determination thereof shall be
conclusive and binding in the absence of manifest error.

2.9Letters of Credit.

(a)Letter of Credit Commitment. Subject to the terms and conditions hereof, on
any Business Day during the Availability Period, the Letter of Credit Issuer
shall issue such Letters of Credit in Dollars or in an Alternative Currency and
in such aggregate face amounts as the Borrowers may request; provided that:
(i) on the date of issuance, the Dollar Equivalent of the Letter of Credit
Liability (after giving effect to the issuance of any such Letter of Credit)
will not exceed the lesser of: (A) the remainder of: (1) the Available
Commitment as of such date minus (2) the Dollar Equivalent of the Principal
Obligations as of such date and (B) the Letter of Credit Sublimit; (ii) each
Letter of Credit shall be in a minimum amount of $250,000 or the Dollar
Equivalent thereof; (iii) the expiry date of the Letter of Credit shall not be
later than (A) twelve (12) months after the date of issuance (subject to
automatic renewal for additional one year periods pursuant to the terms of the
Letter of Credit Application or other documentation acceptable to the Letter of
Credit Issuer) without the Letter of Credit Issuer’s consent, in its sole
discretion, or (B) thirty (30) days prior to the Stated Maturity Date; (iv) each
Letter of Credit shall be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Letter of
Credit Issuer and, to the extent not inconsistent therewith, the laws of the
State of New York, and (v) the Letter of Credit Issuer

-54-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

shall be under no obligation to issue any Letter of Credit if, after the Closing
Date (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Letter of Credit
Issuer from issuing such Letter of Credit, or any Applicable Law applicable to
the Letter of Credit Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Letter of Credit Issuer shall prohibit, or request that the Letter of Credit
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Letter of Credit Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Letter of Credit Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date or shall impose upon the Letter of Credit
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Letter of Credit Issuer deems material to it, (B) the
Borrowers have not provided the information necessary for the Letter of Credit
Issuer to complete the form of Letter of Credit, or (C) the issuance of such
Letter of Credit would violate Applicable Law or one or more policies of the
Letter of Credit Issuer.  For the avoidance of doubt, if any Borrower requests
that a Letter of Credit be issued for the account of any Subsidiary, such
Borrower shall be liable for all Obligations under such Letter of Credit as if
it had been issued for the account of such Borrower.

(b)Request. Each request for a Letter of Credit (a “Request for Letter of
Credit”) shall be submitted to the Administrative Agent substantially in the
form of Exhibit F (with blanks appropriately completed in conformity herewith),
together with a Letter of Credit Application and a Borrowing Base Certificate,
for the Letter of Credit Issuer, on or before 11:00 a.m. at least four (4)
Business Days prior to the requested date of issuance of such Letter of Credit
(or six (6) Business Days with respect to Letters of Credit to be issued by any
branch of the Letter of Credit Issuer located outside of the United States). The
Administrative Agent shall notify each Lender of such Request for Letter of
Credit and the terms of the requested Letter of Credit. Upon each such
application, the applicable Borrower and each other Borrower shall be deemed to
have automatically made to the Administrative Agent, each Lender, and the Letter
of Credit Issuer the following representations and warranties:

(i)The Letter of Credit Liability (after giving effect to the issuance of the
requested Letter of Credit) will not exceed the lesser of: (A) the remainder of:
(1) the Available Commitment as of such date; minus (2) the Dollar Equivalent of
the Principal Obligations as of such date; and (B) the Letter of Credit Sublimit
on such date; and

(ii)All conditions precedent in Section 6.2 for the issuance of such Letter of
Credit will be satisfied as of the date of such issuance.

(c)Participation by the Lenders. Each Lender shall and does hereby participate
ratably with the Letter of Credit Issuer in each Letter of Credit issued and
outstanding hereunder to the extent of its Pro Rata Share of the Letter of
Credit Liability with respect to each such Letter of Credit, and shall share in
all rights and obligations resulting therefrom, including, without limitation:
(i) the right to receive from the Administrative Agent its Pro Rata Share of any
reimbursement of the amount of each draft drawn under each Letter of Credit,
including any interest payable with respect thereto; (ii) the right to receive
from the Administrative Agent its Pro Rata Share of the Letter of Credit fee
pursuant to Section 2.14; (iii) the right to receive from the Administrative
Agent its additional costs pursuant to Section 4.1; and (iv) the obligation to

-55-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

pay to the Administrative Agent or the Letter of Credit Issuer, as the case may
be, in immediately available funds, its Pro Rata Share of any unreimbursed
drawing under a Letter of Credit.

(d)Payment of Letter of Credit. In the event of any drawing under any Letter of
Credit, the applicable Borrower agrees to reimburse (either with the proceeds of
a Loan as provided for in this Section 2.9 or with funds from other sources), in
same day funds, the Letter of Credit Issuer on each date on which the Letter of
Credit Issuer notifies such Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of such draft so paid and any amounts
representing interest, costs, expenses or fees incurred by the Letter of Credit
Issuer in connection with such payment. Unless a Borrower shall immediately
notify the Letter of Credit Issuer that such Borrower intends to reimburse the
Letter of Credit Issuer for such drawing from other sources or funds, such
Borrower shall be deemed to have timely given a Request for Borrowing to the
Administrative Agent, and such Borrower hereby authorizes, empowers, and directs
the Administrative Agent, for the benefit of the Secured Parties and the Letter
of Credit Issuer, to disburse directly, as a Borrowing hereunder, to the Letter
of Credit Issuer, with notice to such Borrower, in immediately available funds
an amount equal to the stated amount of each draft drawn under each Letter of
Credit plus all interest, costs and expenses, and fees due to the Letter of
Credit Issuer pursuant to this Credit Agreement. Subject to receipt of notice
from the Administrative Agent, each Lender shall pay to the Administrative Agent
such Lender’s Pro Rata Share of the amount disbursed by the Letter of Credit
Issuer (1) on the Business Day on which the Letter of Credit Issuer honors any
such draft on a Letter of Credit denominated in Dollars or incurs or is owed any
such interest, costs, expenses or fees, if notice of such disbursement is
delivered to the Lender prior to 1:00 p.m. New York City time (and if received
after 1:00 p.m. on the next succeeding Business Day) and (2) within two (2)
Business Days from the date that such Lender has received notice that the Letter
of Credit Issuer has honored any draft on a Letter of Credit denominated in an
Alternative Currency or incurs or is owed any such interest, costs, expenses or
fees. The Administrative Agent shall notify the Borrowers of any such
disbursements made by the Lenders pursuant to the terms hereof; provided that
the failure to give such notice will not affect the validity of the
disbursement, and the Administrative Agent shall provide the Lenders with notice
thereof. Any such disbursement made by the Lenders to the Letter of Credit
Issuer on account of a Letter of Credit shall be deemed a Reference Rate Loan if
in Dollars and a LIBOR Rate Loan with a one-month Interest Period if in an
Alternative Currency; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
and the Lenders may conclusively rely on the Letter of Credit Issuer as to the
amount due the Letter of Credit Issuer by reason of any draft of a Letter of
Credit or due the Letter of Credit Issuer under any Letter of Credit
Application. The obligations of a Lender to make payments to the Administrative
Agent for the account of the Letter of Credit Issuer, and, as applicable, the
obligations of the applicable Borrower with respect to Borrowings, each under
this Section 2.9(d) shall be irrevocable, shall not be subject to any
qualification or exception whatsoever, and shall, irrespective of the
satisfaction of the conditions to the making of any Loans described in Sections
2.1(b), 6.1, 6.2, and/or 6.3 and/or 6.4, as applicable, be honored in accordance
with this Section 2.9(d) under all circumstances, including, without limitation,
any of the following circumstances: (i) any lack of validity or enforceability
of such Letter of Credit, this Credit Agreement or any of the other Loan
Documents; (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of

-56-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

any Letter of Credit or any other amendment or waiver of or any consent to
departure from all or any of the terms of the Letter of Credit; (iii) the
existence of any claim, counterclaim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of a beneficiary named in a Letter of Credit (or any Person
for whom any such transferee may be acting), the Administrative Agent, the
Letter of Credit Issuer, any Lender, or any other Person, whether in connection
with this Credit Agreement, any Letter of Credit, the transactions contemplated
herein or any unrelated transactions (including any underlying transactions
between the account party and beneficiary named in any Letter of Credit);
(iv) any draft, demand, certificate or any other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect or any loss or delay in the transmission or otherwise of any
document required in order to make a draw under a Letter of Credit; (v) any
payment by the Letter of Credit Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; (vi) any payment made by the Letter of Credit
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; (vii) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; (viii) the occurrence of any Event of Default or
Potential Default; or (ix) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower.

(e)Borrower Inspection. The applicable Borrower shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to them and,
in the event of any claim of noncompliance with such Borrower’s instructions or
other irregularity, such Borrower will immediately notify the Letter of Credit
Issuer of the same in writing. The Borrower shall be conclusively deemed to have
waived any such claim against the Letter of Credit Issuer and its correspondents
unless such notice is given as aforesaid.

(f)Role of Letter of Credit Issuer. Each Lender and each Borrower agrees that,
in paying any drawing under a Letter of Credit, the Letter of Credit Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document. None
of the Letter of Credit Issuer, the Administrative Agent nor any of the
respective correspondents, participants or assignees of the Letter of Credit
Issuer shall be liable to any Lender for: (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit. The applicable Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude such Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other

-57-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

agreement. None of the Letter of Credit Issuer, the Administrative Agent, nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (ix) of Section 2.9(d). In furtherance and not in
limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
Letter of Credit Issuer shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)Acceleration of Undrawn Amounts. Should the Administrative Agent demand
payment of the Obligations hereunder prior to the Maturity Date pursuant to
Section 10.2, the Administrative Agent, by written notice to the Borrowers, may
take one or both of the following actions: (i) declare the obligation of the
Letter of Credit Issuer to issue Letters of Credit hereunder terminated,
whereupon such obligations shall forthwith terminate without any other notice of
any kind; or (ii) declare the Letter of Credit Liability to be forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived, and demand that the Borrowers pay to the
Administrative Agent for deposit in a segregated interest-bearing Cash
Collateral Account, as security for the Obligations, an amount equal to the
aggregate undrawn stated amount of all Letters of Credit then outstanding at the
time such notice is given. Unless otherwise required by Applicable Law, upon the
full and final payment of the Obligations, the Administrative Agent shall return
to the Borrowers any amounts remaining in said Cash Collateral Account.

(h)Cash Collateral. If (i) as of the Maturity Date, any Letters of Credit may
for any reason remain outstanding and partially or wholly undrawn, or (ii) any
other circumstances under this Credit Agreement or the other Loan Documents
occurs requiring the Borrowers to Cash Collateralize any Letters of Credit,
then, in each case, the Borrowers shall promptly Cash Collateralize in an amount
equal to the Minimum Collateral Amount or, in the case of Section 2.9(h)(ii)
above, such amount expressly required by the terms of this Credit Agreement or
other Loan Document, to the Administrative Agent for the benefit of the Secured
Parties, to be held by the Administrative Agent as Cash Collateral subject to
the terms of this Section 2.9(h) and any security agreement, control agreement
and other documentation requested by the Administrative Agent to be executed in
connection with opening a Cash Collateral Account for the purpose of holding
such Cash Collateral. All Cash Collateral to be provided by the Borrowers
pursuant to this Section 2.9(h) shall be in the currency or currencies of the
underlying Letters of Credit. All Cash Collateral shall be funded by the
proceeds of Drawdowns, and not from any other source. Cash Collateral held in a
Cash Collateral Account shall be applied by the Administrative Agent to the
reimbursement of the Letter of Credit Issuer for any payment made by it of
drafts drawn under the outstanding Letters of Credit, and the unused portion
thereof, after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations. After all such
Letters of Credit shall have expired or been fully drawn upon, all Letter of
Credit Liability shall have been satisfied and all other Obligations shall have
been paid in full, the balance, if any, of Cash Collateral held in a Cash
Collateral Account pursuant to this clause (h) shall be returned to the
Borrowers. The Borrowers hereby grant to the Administrative Agent, for the
benefit of the Secured Parties, and

-58-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

agree to maintain, a first priority security interest in all such Cash
Collateral and in each Cash Collateral Account as security in respect of the
Letter of Credit Liability.

(i)Lenders’ Continuing Obligations. In the event any Letter of Credit Liability
is Cash Collateralized in accordance with Section 2.9(h) or otherwise pursuant
to this Credit Agreement (including but not limited to the Cash Collateralizing
of a Letter of Credit outstanding beyond the Maturity Date), each Lender’s
participation in such Letter of Credit pursuant to this Section 2.9 shall
continue in all respects, the Lenders will continue to be entitled to receive
their Pro Rata Share of the Letter of Credit fee payable in accordance with
Section 2.14, and the Lenders shall continue to be obligated to fund their Pro
Rata Share of any drawing under such Letter of Credit in the event the Cash
Collateral is for any reason unavailable or insufficient to fully fund such
drawing (including, but not limited to, as a result of any preference claim or
other clawback under any proceeding pursuant to any Debtor Relief Laws).

(j)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Credit Agreement, this Section 2.9 shall be subject to the terms and
conditions of Section 4.9 and Section 12.12.

Qualified Borrowers.

In consideration of the Lenders’ agreement to advance funds to a Qualified
Borrower that has joined the Credit Facility in accordance with Section 6.3, to
cause Letters of Credit to be issued for the account of a Qualified Borrower
pursuant to Section 2.9, and to accept the Qualified Borrower Guaranties in
support thereof, the applicable Borrower hereby authorizes, empowers, and
directs the Administrative Agent, for the benefit of the Secured Parties, within
the limits of the Available Commitment, to disburse directly to the Lenders,
with notice to the applicable Borrower, in immediately available funds, an
amount equal to the amount due and owing under the applicable Qualified Borrower
Promissory Note or the applicable Qualified Borrower Guaranty, together with all
interest, costs and expenses and fees due to the Lenders pursuant thereto, as a
Borrowing hereunder, in the event the Administrative Agent shall have not
received payment of such Obligations when due or any Event of Default specified
in Sections 10.1(h) or 10.1(i) shall occur with respect to such Qualified
Borrower. The Administrative Agent will notify the Borrowers of any disbursement
made to the Lenders pursuant to the terms hereof; provided that the failure to
give such notice shall not affect the validity of the disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof. Any such
disbursement made by the Administrative Agent to the Lenders shall be deemed to
be a Reference Rate Loan pursuant to Section 2.3 in the amount so paid, and the
Qualified Borrower shall be deemed to have given to the Administrative Agent in
accordance with the terms and conditions of Section 2.3, a Request for Borrowing
with respect thereto; and such disbursements shall be made without regard to the
minimum and multiple amounts specified in Section 2.4. The Administrative Agent
may conclusively rely on the Lenders as to the amount of any such Obligations
due to the Lenders, absent manifest error.

Use of Proceeds, Letters of Credit and Qualified Borrower Guaranties

The proceeds of the Loans and the Letters of Credit shall be used solely for
purposes (a) expressly permitted under the Constituent Documents of each
Borrower and (b) for which a Drawdown Notice may be made to fund the repayment
thereof. Neither the Lenders nor the Administrative Agent shall have any
liability, obligation, or responsibility whatsoever with respect to the
Borrowers’ use of the proceeds of the Loans, the Letters of Credit or execution
and

-59-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

delivery of the Qualified Borrower Guaranties, and neither the Lenders nor the
Administrative Agent shall be obligated to determine whether or not the
Borrowers’ use of the proceeds of the Loans or the Letters of Credit are for
purposes permitted under the Constituent Documents of any Borrower. Nothing,
including, without limitation, any Borrowing, any Rollover, any issuance of any
Letter of Credit, or acceptance of any Qualified Borrower Guaranty or other
document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by the Lenders or the Administrative Agent as
to whether any Investment by the Borrowers is permitted by the terms of the
Constituent Documents of any Borrower. Each Borrower agrees to respond promptly
to any reasonable requests for information related to its use of Loan and Letter
of Credit proceeds to the extent required by any Lender in connection with such
Lender’s determination of its compliance with Section 23A of the Federal Reserve
Act (12 U.S.C. §371c) and the Federal Reserve Board’s Regulation W (12 C.F.R.
Part 223). No Borrower shall to its actual knowledge use the proceeds of any
Borrowing hereunder to purchase securities from any Lender’s “affiliate” as such
term is defined in 12 C.F.R. Part 223. In connection with each Request for
Borrowing hereunder, the requesting Borrower shall be deemed to have represented
and warranted to the Administrative Agent on the date of such Borrowing that, to
its actual knowledge, as of the date of the requested Borrowing, the proceeds of
such Borrowing will not be used by such Borrower to, directly or indirectly,
either (x) purchase securities issued by any Lender’s “affiliate” as such term
is defined in 12 C.F.R. Part 223 or (y) invest in any fund sponsored by a Lender
or such affiliate thereof.

Fees.

The Borrowers shall pay to the Administrative Agent fees in consideration of the
arrangement and administration of the Commitments, which fees shall be payable
in amounts and on the dates agreed to between the Borrowers and the
Administrative Agent in the applicable Fee Letter. The Borrowers will pay to the
Administrative Agent such other fees as are payable in the amount and on the
date agreed to between the Borrowers and the Administrative Agent in the
applicable Fee Letter.

Unused Commitment Fee.

In addition to the payments provided for in Section 3, the Borrowers shall pay
or cause to be paid to the Administrative Agent, for the account of each Lender,
an unused commitment fee at the rate of twenty-five basis points (0.25%) per
annum on the Commitment of the Lenders which was unused (through the extension
of Loans or the issuance of Letters of Credit) calculated on the basis of actual
days elapsed in a year consisting of 360 days and payable in arrears on the
first Business Day of each calendar quarter for the preceding calendar quarter.
For purposes of this Section 2.13, the fee shall be calculated on a daily basis.
The Borrowers and the Lenders acknowledge and agree that the unused commitment
fees payable hereunder are bona fide unused commitment fees and are intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrowers as described herein and for no other purposes.

Letter of Credit Fees.

The applicable Borrower shall pay to the Administrative Agent: (a) for the
benefit of the Lenders, in consideration for the issuance of Letters of Credit
hereunder, a non-refundable fee equal to the Applicable Margin (plus two percent
(2%) if an Event of Default has occurred and is continuing) on the daily face
amount of each Letter of Credit, less the amount of any draws on such Letter of
Credit, payable in quarterly installments in arrears on the first Business Day
of each calendar quarter for the preceding calendar quarter, commencing on the
issuance date and continuing for so long as such Letter of

-60-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Credit remains outstanding (including, for the avoidance of doubt, any Letter of
Credit that is outstanding but has been Cash Collateralized) calculated on the
basis of actual days elapsed in a year consisting of 360 days; and (b) for the
benefit of the Letter of Credit Issuer, upon the issuance of each Letter of
Credit: (i) to the extent a Lender other than the Letter of Credit Issuer or any
of its Affiliates shall at any time participate in any Letter of Credit in
accordance with the terms hereof, a non-refundable fronting fee equal to 12.5
basis points (0.125%) of the portion of the maximum amount of such Letter of
Credit in which any Lender (other than the Letter of Credit Issuer or its
Affiliates) participates, payable in quarterly installments in arrears on the
first Business Day of each calendar quarter for the preceding calendar quarter;
(ii) $1,000 per requested issuance or amendment of a Letter of Credit, such
amount to be increased at the discretion of the Letter of Credit Issuer to
offset any out-of-pocket expenses incurred by the Letter of Credit Issuer in
connection with any non-standard Letters of Credit or Letters of Credit issued
by a branch office outside the United States; and (iii) all other reasonable and
customary, invoiced out-of-pocket expenses actually incurred by the Letter of
Credit Issuer related to the issuance, amendment or transfer of Letters of
Credit upon demand by the Letter of Credit Issuer.

2.15Increase in the Maximum Commitment.

(a)Request for Increase. Provided there exists no Event of Default or Potential
Default, and subject to compliance with the terms of this Section 2.15, the
Borrowers may (from time to time): (i) on or before August 19, 2019 (such period
being the “Committed Increase Period”), increase the Commitment of each Lender
as set forth on Schedule II (each such Lender, a “Committed Lender”) on a pro
rata basis such that, after giving effect to such increase, the Commitment of
such Committed Lender does not exceed such Committed Lender’s Increased
Commitment (the resulting aggregate Commitments being the “Committed Facility
Amount”) and (ii) with the consent of the Administrative Agent, such consent to
be given in its sole discretion (not to be unreasonably withheld or delayed), at
any time, increase the Maximum Commitment to an amount not
exceeding $1,000,000,0001,100,000,000. Any such increase may be done in one or
more requested increases, in $25,000,000 increments, or such lesser amount to be
determined by the Administrative Agent (each such increase, shall be referred to
herein as a “Facility Increase”).

(b)Effective Date. The effective date of any Facility Increase (the “Increase
Effective Date”) shall be specified by the Borrowers in the applicable Facility
Increase Request and shall be (unless otherwise agreed in writing by the
Administrative Agent) no less than ten (10) Business Days after the date the
Administrative Agent receives the applicable Facility Increase Request. The
Administrative Agent shall notify the Lenders of the Increase Effective Date.

(c)Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:

(i)the Borrowers shall deliver to Administrative Agent a Facility Increase
Request, and an updated Borrowing Base Certificate and resolutions adopted by
the Borrowers approving or consenting to such increase, certified by a
Responsible Officer of the Borrowers that such resolutions are true and correct
copies thereof and are in full force and effect;

-61-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(ii)on or prior to the proposed date of such Facility Increase, the Borrowers
shall have paid to the Administrative Agent the Facility Increase Fee for the
benefit of the Lenders, with such fee payable to each Lender ratably based on
its share of the Facility Increase;

(iii)if applicable, the Borrowers shall execute replacement Notes payable to the
applicable Lenders reflecting the Facility Increase; and

(iv)as of the effective date of such increase and immediately after giving
effect thereto, the representations and warranties set forth herein and in the
other Loan Documents are true and correct in all material respects with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date);
provided that if a representation or warranty is qualified as to materiality,
with respect to such representation or warranty, the foregoing materiality
qualifier shall be disregarded for the purposes of this condition;

(v)no Potential Default or Event of Default shall have occurred and be
continuing on the date on which the Facility Increase Request is delivered or
immediately after giving effect to the Facility Increase;

(vi)with respect to any increase contemplated by clause (ii) of Section 2.15(a),
on the Increase Effective Date, (x) an existing Lender or Lenders shall increase
its Commitment to support any Facility Increase (in the sole discretion of each
such Lender), or (y) one or more additional Lenders shall have joined the Credit
Facility in accordance with Section 12.11(g) and, after giving effect thereto,
the aggregate Commitments of such increasing and additional Lenders shall be at
least equal to the amount of such Facility Increase; and

(vii)with respect to any increase contemplated by clause (ii) of Section
2.15(a), the Borrowers shall have delivered to the Lenders a new or updated
Beneficial Ownership Certification, as applicable, in relation to each Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, if so requested by the Administrative Agent at least three (3)
Business Days prior to the Increase Effective Date.

Each Facility Increase Request shall be deemed to be a representation and
warranty by each Borrower that the conditions specified in this Section 2.15(c)
have been satisfied on and as of the date of the applicable Facility Increase.

For the avoidance of doubt, any Facility Increase will be on the same terms as
contained herein with respect to the Credit Facility. Except for the Committed
Lenders with respect to the Committed Facility Amount when requested during the
Committed Increase Period pursuant to clause (i) of Section 2.15(a), no Lender
(including the Committed Lenders) will be required to commit, nor shall any
Lender have any preemptive right to provide, any portion of any Facility
Increase.

(d)Reallocation Following Facility Increase. On any Increase Effective Date with
respect to any Facility Increase (whether pursuant to a new Lender joining the
Credit

-62-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Facility or an existing Lender increasing its Commitment), the Administrative
Agent will reallocate the outstanding Loans and participations in Letters of
Credit hereunder (including any Loans made by any new or increasing Lender
pursuant to this Section 2.15) such that, after giving effect thereto, the ratio
of each Lender’s (including each new or increasing Lender’s) share of
outstanding Loans and participations in Letters of Credit to its share of
Commitments is the same as that of each other Lender. For the avoidance of
doubt, such reallocation may require the reallocation of Loans from an existing
Lender to a new or increasing Lender. In connection with any such reallocation
of the outstanding Loans, the (i) Administrative Agent will give advance notice
sufficient to comply with the applicable timing period in Section 2.3 to each
Lender which is required to fund any amount or receive any partial repayment in
connection therewith and (ii) applicable Lender or Lenders will fund such
amounts up to their respective shares of the Loans being reallocated and the
Administrative Agent shall remit to any applicable Lenders its applicable
portion of such funded amount if necessary to give effect to the reallocation of
such Loans. In connection with such repayment made with respect to such
reallocation (to the extent such repayment is required), the Borrowers shall pay
(i) all interest due on the amount repaid to the date of repayment on the
immediately following Interest Payment Date and (ii) any amounts due pursuant to
Section 4.5 as a result of such reallocation occurring on any date other than an
Interest Payment Date.

Extension of Maturity Date.

  The Borrowers shall have an option to extend the Stated Maturity Date then in
effect for up to one (1) additional term not longer than 364 days subject to
satisfaction of the following conditions precedent:

(a)as of the effective date of such extension and immediately after giving
effect thereto, the representations and warranties set forth herein and in the
other Loan Documents are true and correct in all material respects with the same
force and effect as if made on and as of such date (except to the extent that
such representations and warranties expressly relate to an earlier date);
provided that if a representation or warranty is qualified as to materiality,
with respect to such representation or warranty, the foregoing materiality
qualifier shall be disregarded for the purposes of this condition;

(b)the Borrowers shall have paid an Extension Fee to the Administrative Agent
for the benefit of the Lenders;

(c)no Potential Default or Event of Default shall have occurred and be
continuing on the date on which notice is given in accordance with the following
clause (d) or on the initial Stated Maturity Date; and

(d)the Borrowers shall have delivered an Extension Request with respect to the
Stated Maturity Date to the Administrative Agent not less than thirty (30) days
prior to the Stated Maturity Date then in effect (which shall be promptly
forwarded by the Administrative Agent to each Lender).

Each Extension Request shall be deemed to be a representation and warranty by
each Borrower that the conditions specified in this Section 2.16 have been
satisfied on and as of the date of the applicable extension.

-63-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

3.PAYMENT OF OBLIGATIONS.

Revolving Credit Notes.

Any Lender may request that the Loans be evidenced by a promissory note. In such
event, each Borrower shall execute and deliver a Note or Notes substantially in
the form of Exhibit B (with blanks appropriately completed in conformity
herewith), in favor of such Lender. Each Borrower agrees, from time to time,
upon the request of the Administrative Agent or any Lender, to reissue a new
Note, in accordance with the terms and substantially in the form heretofore
provided, to the Administrative Agent or such Lender, in renewal of and
substitution for the Note previously issued by such Borrower to the
Administrative Agent or such Lender, and such previously issued Note shall be
returned to such Borrower marked “replaced”.

Payment of Obligations.

The Principal Obligations outstanding on the Maturity Date, together with all
accrued but unpaid interest thereon and any other outstanding Obligations, shall
be due and payable on the Maturity Date.

3.3Payment of Interest.

(a)Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursement or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of Section
2.7, notwithstanding whether the applicable Borrower received the benefit of
such Borrowing as of such date and even if such Borrowing is held in escrow
pursuant to the terms of any escrow arrangement or agreement. When a Borrowing
is disbursed by wire transfer pursuant to instructions received from the
applicable Borrower in accordance with the related Request for Borrowing, then
such Borrowing shall be considered made at the time of the transmission of the
wire, rather than the time of receipt thereof by the receiving bank. With regard
to the repayment of the Loans, interest shall continue to accrue on any amount
repaid until such time as the repayment has been received in federal or other
immediately available funds by the Administrative Agent in the Administrative
Agent’s account described in Section 3.4, or any other account of the
Administrative Agent which the Administrative Agent designates in writing to the
applicable Borrower.

(b)Interest Payment Dates. Accrued and unpaid interest on the Obligations shall
be due and payable in arrears (i) on each Interest Payment Date, (ii) on each
other date of any reduction of the outstanding principal amount of the Loans
hereunder, and (iii) upon the occurrence and during the continuance of an Event
of Default, at any time upon demand by the Administrative Agent. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.

3.4Payments on the Obligations.

(a)Borrower Payments. All payments of principal of, and interest on, the
Obligations under this Credit Agreement by any Borrower to or for the account of
the Lenders, or any of them, shall be made without condition or deduction or
counterclaim, set-off, defense or recoupment by the Borrowers for receipt by the
Administrative Agent before 1:00 p.m. in the

-64-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

case of payments made in Dollars and 10:00 a.m. in the case of payments made in
an Alternative Currency, in each case, in federal or other immediately available
funds to the Administrative Agent at account number 01104331628807 at Wells
Fargo Bank, National Association, ABA No.: 121 000 248, account name “Agency
Services Clearing Account”, reference “Owl Rock Technology Finance Corp.”, or
any other account of the Administrative Agent that the Administrative Agent
designates in writing to the Borrowers. Funds received after 1:00 p.m. in the
case of payments made in Dollars or after 10:00 a.m. in the case of payments
made in an Alternative Currency, as applicable, shall be treated for all
purposes as having been received by the Administrative Agent on the first
Business Day next following receipt of such funds. All payments shall be made in
the currency of the related Borrowing.

(b)Lender Payments. Except as provided in Section 12.12, each Lender shall be
entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. The Administrative Agent and each Lender hereby agree that payments
to the Administrative Agent by the Borrowers of principal of, and interest on,
the Obligations by the Borrowers to or for the account of the Lenders in
accordance with the terms of this Credit Agreement, the Notes and the other Loan
Documents shall constitute satisfaction of the Borrowers’ obligations with
respect to any such payments, and the Administrative Agent shall indemnify, and
each Lender shall hold harmless, the Borrowers from any claims asserted by any
Lender in connection with the Administrative Agent’s duty to distribute and
apportion such payments to the Lenders in accordance with this Section 3.4.

(c)Application of Payments. So long as no Event of Default has occurred and is
continuing, all payments made on the Obligations shall be applied as directed by
the Borrowers. At all times when an Event of Default has occurred and is
continuing, all payments made on the Obligations shall be credited, to the
extent of the amount thereof, in the following manner: (i) first, against all
costs, expenses and other fees (including attorneys’ fees) arising under the
terms hereof; (ii) second, against the amount of interest accrued and unpaid on
the Obligations as of the date of such payment; (iii) third, against all
principal due and owing on the Obligations as of the date of such payment; and
(iv) fourth, to all other amounts constituting any portion of the Obligations.

3.5Prepayments.

(a)Voluntary Prepayments. The Borrowers may, upon written notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium, fees or penalty on any Business Day;
provided that: (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three (3) Business Days prior to any date of
prepayment of LIBOR Rate Loans denominated in Dollars, (B) four (4) Business
Days prior to any date of prepayment of LIBOR Rate Loans denominated in an
Alternative Currency; and (C) one (1) Business Day prior to any date of
prepayment of Reference Rate Loans; and (ii) any prepayment of Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or the Dollar Equivalent thereof) or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date (which shall
be a Business Day) and amount of such prepayment. The Administrative Agent

-65-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such written
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 4. Each such prepayment shall be applied to the Obligations held by each
Lender in accordance with its respective Pro Rata Share.

(b)Mandatory Prepayment.

(i)Excess Loans Outstanding. If, on any day the Dollar Equivalent of the
Principal Obligations exceeds the Available Commitment (including, without
limitation, as a result of an Exclusion Event), then one or more Borrowers shall
pay on the earlier of (i) demand by the Administrative Agent, or (ii) a
Responsible Officer of a Borrower obtaining knowledge thereof, without further
demand such excess to the Administrative Agent, for the benefit of the Lenders,
in immediately available funds (except to the extent any such excess is
addressed by Section 3.5(b)(ii)), by the Required Payment Time after such demand
or knowledge. Following the occurrence and during the continuance of a Cash
Control Event, each Borrower hereby agrees that the Administrative Agent may
withdraw from any Collateral Account any Capital Contributions deposited therein
and apply the same to the Principal Obligations or to the Obligations if such
mandatory prepayment is pursuant to Section 3.5(b)(iii) until such time as the
payment obligations of this Section 3.5(b) have been satisfied in full.

(ii)Excess Letters of Credit Outstanding. If any excess calculated pursuant to
Section 3.5(b) is attributable to undrawn Letters of Credit, the Borrowers shall
promptly Cash Collateralize such excess with the Administrative Agent pursuant
to the terms of Section 2.9(h), as security for such portion of the Obligations.
Unless otherwise required by Applicable Law, upon: (A) a change in circumstances
such that the Dollar Equivalent of Principal Obligations no longer exceed the
Available Commitment and no Event of Default or Potential Default has occurred
and is continuing; or (B) the full and final payment of the Obligations and the
expiration or termination of all Letters of Credit, the Administrative Agent
shall return to the Borrowers any amounts remaining in said Cash Collateral
Account.

(iii)Net Asset Value. If, after the Final Investor Close, the Net Asset Value of
the Borrowers (other than Qualified Borrowers) is less than or equal to the
outstanding Obligations, then, without further demand, one or more Borrowers
shall pay the amount by which the sum of such Obligations exceeds the Net Asset
Value to the Administrative Agent, for the benefit of the Lenders, in
immediately available funds, by the Required Payment Time.

Reduction or Early Termination of Commitments.

So long as no Request for Borrowing or Request for Letter of Credit is
outstanding that would result in a mandatory prepayment pursuant to Section
3.5(b), the Borrowers may terminate the Commitments, or reduce the Maximum
Commitment, by giving prior irrevocable written notice to the Administrative
Agent of such termination or reduction five (5) Business Days prior to the

-66-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

effective date of such termination or reduction (which date shall be specified
by the Borrowers in such notice and shall be a Business Day): (a) (i) in the
case of complete termination of the Commitments, upon prepayment of all of the
outstanding Obligations, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.3; or (ii) in the case of a
reduction of the Maximum Commitment, upon prepayment of the amount by which the
Dollar Equivalent of the Principal Obligations exceed the reduced Available
Commitment resulting from such reduction, including, without limitation, payment
of all interest accrued thereon, in accordance with the terms of Section 3.3,
provided that, the Maximum Commitment may not be terminated or reduced such
that, the Available Commitment would be less than the Dollar Equivalent of the
aggregate stated amount of outstanding Letters of Credit; and (b) in the case of
the complete termination of the Commitments, if any Letter of Credit Liability
exists, upon payment to the Administrative Agent of the Cash Collateral for
deposit in the Cash Collateral Account in accordance with Section 2.9(h),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby waived. Notwithstanding the foregoing: (x) any reduction of the
Maximum Commitment shall be in an amount equal to $5,000,000 or, if more, in
multiples of $1,000,000; and (y) in no event shall a reduction by the Borrowers
reduce the Maximum Commitment to $100,000,000 or less (except for a termination
of all the Commitments). Promptly after receipt of any notice of reduction or
termination, the Administrative Agent shall notify each Lender of the same. Any
reduction of the Maximum Commitment shall reduce the Commitments of the Lenders
according to their Pro Rata Share.

Lending Office.

Each Lender may: (a) designate its principal office or a branch, subsidiary or
Affiliate of such Lender as its Lending Office (and the office to whose accounts
payments are to be credited) for any Loan and (b) change its Lending Office from
time to time by notice to the Administrative Agent and the Borrowers. In such
event, the Administrative Agent shall continue to hold the Note, if any,
evidencing the Loans attributable to such Lender for the benefit and account of
such branch, subsidiary or Affiliate. Each Lender shall be entitled to fund all
or any portion of its Commitment in any manner it deems appropriate, consistent
with the provisions of Section 2.5.

Joint and Several Liability.

Each Borrower acknowledges, agrees, represents and warrants the following:

(a)Inducement. The Lenders have been induced to make the Loans to, and the
Letter of Credit Issuer has been induced to issue Letters of Credit for the
account of, the Borrowers in part based upon the assurances by each Borrower
that each Borrower desires that all Obligations under the Loan Documents be
honored and enforced as separate obligations of each Borrower, should the
Administrative Agent and the Lenders desire to do so.

(b)Combined Liability. Notwithstanding the foregoing, the Borrowers shall be
jointly and severally liable to the Lenders for all representations, warranties,
covenants, obligations and indemnities, including, without limitation, the Loans
and the other Obligations, and the Administrative Agent and the Lenders may at
their option enforce the entire amount of the Loans, the Letters of Credit and
the other Obligations against any one or more of the Borrowers.

-67-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(c)Separate Exercise of Remedies. The Administrative Agent (on behalf of the
Secured Parties) may exercise remedies against each Borrower and its property
separately, whether or not the Administrative Agent exercises remedies against
any other Borrower or its property. The Administrative Agent may enforce one or
more Borrower’s obligations without enforcing any other Borrower’s obligations
and vice versa. Any failure or inability of the Administrative Agent to enforce
one or more Borrower’s obligations shall not in any way limit the Administrative
Agent’s right to enforce the obligations of the other Borrowers. If the
Administrative Agent forecloses or exercises similar remedies under any one or
more Collateral Documents, then such foreclosure or similar remedy shall be
deemed to reduce the balance of the Loans only to the extent of the cash
proceeds actually realized by the Lenders from such foreclosure or similar
remedy or, if applicable, the Administrative Agent’s credit bid at such sale,
regardless of the effect of such foreclosure or similar remedy on the Loans
secured by such Collateral Documents under the applicable state law.

(d)Qualified Borrowers. Notwithstanding anything herein or in any Loan Document
to the contrary, (1)  this Section 3.8 and Article 5 shall not apply to
Qualified Borrowers, (2) the Obligations of any Qualified Borrower hereunder
shall be several and limited only to the Loans and Letters of Credit made or
issued on its behalf, (3) all Loans and Letters of Credit provided to a
Qualified Borrower hereunder shall be guaranteed only by the applicable Borrower
in accordance with the applicable Qualified Borrower Guaranty, and (4) such
Borrower shall be jointly and severally liable with such Qualified Borrower for
the full amount of the Loans and Letters of Credit and other Obligations of such
Qualified Borrower.  

4.CHANGE IN CIRCUMSTANCES.

4.1Taxes.

(a)Defined Terms. For purposes of this Section 4.1, the term “Lender” includes
the Letter of Credit Issuer and the term “Applicable Law” includes FATCA.

(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then (i) the applicable Withholding Agent
shall be entitled to make such deduction or withholding, (ii) the applicable
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law, and (iii) if
such Tax is an Indemnified Tax, then the sum payable by the applicable Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 4) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(a)

-68-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(c)Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders. Without prejudice to, or duplication of,
Section 11.7, each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.11(e) relating to the maintenance of a Participant Register and (z) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
4.1(e).

(f)Evidence of Payments. As soon as practicable after any payment of Taxes by a
Borrower to a Governmental Authority pursuant to this Section 4.1, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested in writing by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested in writing by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at

-69-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

a reduced rate of withholding. In addition, any Lender, if reasonably requested
in writing by the Borrowers or the Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested in
writing by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements (including
pursuant to the implementation of the OECD Standard for Automatic Exchange of
Financial Account Information in Tax Matters – The Common Reporting Standard and
any implementing legislation or related guidance (“CRS”)). Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.1(g)(ii)(A), 4.1(g)(ii)(B) and 4.1(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable written request of such Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable written request of the Borrowers or
the Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal

-70-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Revenue Code, (x) a certificate substantially in the form of Exhibit O-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, applicable; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
O-2 or Exhibit O-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit O-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested in writing by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Credit Agreement (and from
time to time thereafter upon the reasonable written request of the Borrowers or
the Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrowers and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested in writing by the Borrowers or the Administrative Agent as
may be necessary for the Borrowers and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

-71-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Solely for purposes of this Section 4.1(g)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered,
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 4.1 (including by the payment
of additional amounts pursuant to this Section 4.1), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.1 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the written request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 4.1(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 4.1(h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 4.1(h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 4.1(h) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i)Survival. Each party’s obligations under this Section 4.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Illegality.

If any Lender reasonably determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans or other
Obligations, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, the applicable currency or to determine or charge
interest rates based upon LIBOR, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, any obligation of such Lender to
make or continue Loans or the Obligations or to convert Loans accruing interest
calculated by reference to the Reference Rate to be Loans calculated by
reference to LIBOR or to convert Loans accruing interest calculated by reference
to LIBOR to be Loans calculated by reference to the Reference Rate (where the
Reference Rate is also calculated based off LIBOR in accordance with the
definition thereof), shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon the prepayment of any such Loans, the
Borrowers shall also pay accrued interest on

-72-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

the amount so prepaid. Each Lender agrees to use reasonable efforts to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender. During the pendency of any such
period, Loans in Dollars shall accrue interest at the Reference Rate and Loans
in an Alternative Currency shall bear interest at the applicable Cost of Funds
Rate; provided, however, the Administrative Agent, in consultation with the
Borrower Parties and the applicable Lender, may establish an alternative
interest rate with respect to such Loans during the pendency of such period.

Inability to Determine Rates.

 

(a)If the Administrative Agent determines, for any proposed Interest Period,
that: (a) deposits in Dollars are not being offered to banks in the applicable
offshore market for the applicable amount and Interest Period of any LIBOR Rate
Loan; (b) adequate and reasonable means do not exist for determining LIBOR; or
(c) LIBOR does not adequately or fairly reflect the cost to the Lenders of
funding or maintaining any LIBOR Rate Loan, then: (i) the Administrative Agent
shall forthwith notify the Lenders and the Borrowers; and (ii) while such
circumstances exist, none of the Lenders shall allocate any Loans made during
such period, or reallocate any Loans allocated to any then-existing Interest
Period ending during such period, to an Interest Period with respect to which
interest is calculated by reference to LIBOR. During the pendency of any such
period, Loans in Dollars shall accrue interest at the Reference Rate and Loans
in an Alternative Currency shall bear interest at the applicable Cost of Funds
Rate; provided, however, the Administrative Agent, in consultation with the
Borrower Parties and the applicable Lender, may establish an alternative
interest rate with respect to such Loans during the pendency of such period.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrowers or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans in the United States currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,

 

-73-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable,  the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and notwithstanding anything to the contrary
in Section 12.1, any such amendment shall become effective at 5:00 p.m. on the
fifth (5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment. 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) clause (iii) of the definition of “Reference
Rate” shall no longer be utilized in determining the Reference Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing, Rollover or Conversion of LIBOR Rate Loans (to the extent of the
affected LIBOR Rate Loans or Interest Periods) or, failing that, will be deemed
to have converted such request into a Request for Borrowing of Reference Rate
Loans (subject to the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
(0) for purposes of this Credit Agreement.

4.4Increased Cost and Capital Adequacy.

(a)Increased Costs Generally. If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in
Adjusted LIBOR) or the Letter of Credit Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

-74-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(iii)impose on any Lender or the Letter of Credit Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Credit Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan the interest of which is determined by reference to LIBOR
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, the Letter of Credit Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Letter of
Credit Issuer or such other Recipient hereunder (whether of principal, interest
or any other amount) , in each case, in an amount that the Lender deems material
in its reasonable discretion, then, upon written request of such Lender, the
Letter of Credit Issuer or other Recipient, the Borrowers shall promptly pay to
any such Lender, the Letter of Credit Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Letter of Credit Issuer, as the case may be, for such additional costs incurred
or reduction suffered (provided, that such amounts shall be comparable to
amounts that such Lender is generally charging other borrowers similarly
situated to the applicable Borrower).

(b)Capital Requirements. If any Lender or the Letter of Credit Issuer determines
that any Change in Law affecting such Lender or the Letter of Credit Issuer or
any Lending Office of such Lender or such Lender’s or the Letter of Credit
Issuer’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
the Letter of Credit Issuer’s capital or on the capital of such Lender’s or the
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time upon written request
of such Lender or such Letter of Credit Issuer, as applicable, the Borrowers
shall promptly pay to such Lender or the Letter of Credit Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Letter of Credit Issuer or such Lender’s or the Letter of Credit Issuer’s
holding company for any such reduction suffered.

(c)Certificates for Reimbursement. A certificate of a Lender or the Letter of
Credit Issuer setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or the Letter of Credit Issuer, as the case may be, as
specified in Section 4.4(a) or Section 4.4(b) and delivered to the Borrowers,
shall be conclusive absent demonstrable error. The Borrowers shall pay such
Lender or the Letter of Credit Issuer, as the case may be, the amount shown as
due on any such certificate by the Required Payment Time.

-75-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(d)Delay in Requests. Failure or delay on the part of any Lender or the Letter
of Credit Issuer to demand compensation pursuant to this Section 4 shall not
constitute a waiver of such Lender’s or the Letter of Credit Issuer’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to this Section 4
for any increased costs incurred or reductions suffered more than nine (9)
months prior to the date that such Lender or the Letter of Credit Issuer, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or the Letter of Credit
Issuer’s intention to claim compensation therefor (except that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly pay the Administrative Agent for the account
of such Lender, such amount or amounts as shall compensate such Lender for, and
hold such Lender harmless from, any loss, cost or expense incurred by such
Lender in obtaining, liquidating or employing deposits or other funds from third
parties as a result of (a) any failure or refusal of the Borrowers (for any
reasons whatsoever other than a default by the Administrative Agent or any
Lender) to accept a LIBOR Rate Loan after the Borrowers shall have requested
such Loan under this Credit Agreement, (b) any prepayment or other payment of a
LIBOR Rate Loan on a day other than the last day of the Interest Period
applicable to such Loan, (c) any other prepayment of a Loan that is otherwise
not made in compliance with the provisions of this Credit Agreement, or (d) the
failure of the Borrowers to make a prepayment of a Loan after giving notice
under this Credit Agreement, that such prepayment will be made; provided that
the Borrowers shall not be responsible for any payment pursuant to this Section
4.5 with respect to any LIBOR Rate Loan based on Daily LIBOR.

Requests for Compensation.

If requested by the Borrowers in connection with any demand for payment pursuant
to this Section 4 (other than Section 4.1), a Lender shall provide to the
Borrowers, with a copy to the Administrative Agent, a certificate setting forth
in reasonable detail the basis for such demand, the amount required to be paid
by the Borrowers to such Lender and the computations made by such Lender to
determine such amount, such certificate to be conclusive and binding in the
absence of manifest error. Any such amount payable by the Borrowers shall not be
duplicative of any amounts (a) previously paid under this Section 4, or
(b) included in the calculation of LIBOR.

Survival.

Without prejudice to the survival of any other agreement of the Borrowers
hereunder, all of the Borrowers’ obligations under this Section 4 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Credit Agreement or any provision hereof. Each Lender shall notify the
Borrowers of any event occurring after the termination of this Credit Agreement
entitling such Lender to compensation under this Section 4 as promptly as
practicable.

-76-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

4.8Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or requires the Borrowers to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall, at the
request of the Borrowers, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.4
or Section 4.1, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders. If any Lender requests compensation under Section
4.4, or if any Borrower is required to pay additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
4.1, and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 4.8(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrowers may, at their
sole expense and effort, so long as no Event of Default or Potential Default has
occurred and is continuing, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.11), all of its interests, rights (other than its
existing rights to payments pursuant to Section 4.4 or Section 4.1) and
obligations under this Credit Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which Assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i)the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.11;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the Assignee (to the extent of
such outstanding principal) or the Borrowers (in the case of accrued interest,
fees and all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with Applicable Law; and

-77-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(v)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Cash Collateral.

At any time that there shall exist a Defaulting Lender, by the Required Payment
Time, the Borrowers shall Cash Collateralize the Fronting Exposure of the Letter
of Credit Issuer with respect to such Defaulting Lender (determined after giving
effect to Section 12.12(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

(a)Grant of Security Interest; Other Claims/Deficiency. (i) The Borrowers, and
to the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to the Administrative Agent, for the benefit of the Letter of Credit
Issuer, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of the Letter of Credit Liability, to be applied
pursuant to subsection (b) below. (ii) If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Letter of Credit Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under this Section 4.9 or Section
12.12 in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of the
Letter of Credit Liability (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Letter of Credit Issuer
shall no longer be required to be held as Cash Collateral pursuant to this
Section 4.9 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Letter of
Credit Issuer that there exists excess Cash Collateral; provided that, subject
to Section 12.12, the Person providing Cash Collateral and the Letter of Credit
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided further that to the
extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

-78-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

5.SECURITY.

5.1Liens.

(a)Collateral. To secure performance by the Borrowers of the payment of the
Obligations, the Borrowers, each to the extent of their respective interests
therein, shall grant to the Administrative Agent, for the benefit of each of the
Secured Parties, a first priority, exclusive (except as expressly permitted
pursuant to the definition of Permitted Liens), perfected security interest and
Lien in and on the Collateral pursuant to the Security Agreements, the related
financing statements and the other related documents.

(b)Reliance. The Borrowers agree that the Administrative Agent, each Lender and
the Letter of Credit Issuer have entered into this Credit Agreement, extended
credit hereunder and at the time of each Loan or each issuance of a Letter of
Credit, will make such Loan or issue such Letter of Credit in reasonable
reliance on the obligations of the Investors to fund their respective Capital
Commitments as shown in their Subscription Agreements delivered in connection
herewith and accordingly, it is the intent of the parties that such Capital
Commitments may be enforced by the Administrative Agent, on behalf of the
Lenders and other Secured Parties, pursuant to the terms of the Loan Documents,
directly against the Investors without further action by the Borrowers, and
notwithstanding any compromise of any such Capital Commitment by the Borrowers
after the Closing Date.

The security agreements, financing statements, assignments, collateral
assignments and any other documents and instruments from time to time executed
and delivered pursuant to this Credit Agreement to grant, perfect and continue a
Lien in the Collateral, including without limitation the Security Agreements,
the Collateral Account Pledges and the Control Agreements, and any documents or
instruments amending or supplementing the same, shall be collectively referred
to herein as the “Collateral Documents.”

5.2The Collateral Accounts; Drawdowns.

(a)The Collateral Accounts. In order to secure further the payment and the
performance of the Obligations and to effect and facilitate the right of the
Secured Parties each Borrower shall require that each of its Investors wire
transfer to such Borrower’s Collateral Account all monies or sums paid or to be
paid by such Investors pursuant to Drawdowns. In addition, each Borrower shall
promptly deposit into its respective Collateral Account any payments and monies
that such Borrower receives directly from Investors as Capital Contributions.

(b)Use of the Collateral Accounts. If a Cash Control Event has occurred and is
continuing, the applicable Borrower may withdraw funds from its Collateral
Account only in compliance with Section 9.15. Upon the occurrence and during the
continuation of a Cash Control Event, the Administrative Agent is authorized to
take exclusive control of the Collateral Accounts. If the applicable Account
Bank with respect to any Collateral Account ceases to be an Eligible
Institution, each Borrower, as applicable, shall have sixty (60) days following
notice from the Administrative Agent to move its Collateral Account to a
replacement Account Bank that is an Eligible Institution. If an Account Bank
terminates a Control Agreement, the applicable

-79-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Borrower shall open a new Collateral Account that is subject to a new Control
Agreement with a replacement Account Bank within sixty (60) days of such
termination or such longer period as may be reasonably approved by the
Administrative Agent.

(c)No Duty. Notwithstanding anything to the contrary herein contained, it is
expressly understood and agreed that none of the Administrative Agent, Letter of
Credit Issuer, nor any other Secured Party undertakes any duties,
responsibilities, or liabilities with respect to the Drawdowns issued by the
Borrowers. None of them shall be required to refer to the Constituent Documents
of any Borrower or a Subscription Agreement, or take any other action with
respect to any other matter that might arise in connection with the Constituent
Documents of any Borrower, a Subscription Agreement or any Drawdown. None of
them shall have any duty to determine or inquire into any happening or
occurrence or any performance or failure of performance of any Borrower or any
of the Investors. None of them shall have any duty to inquire into the use,
purpose, or reasons for the making of any Drawdown by any Borrower or the
Investment or use of the proceeds thereof.

(d)Drawdowns and Disbursements from Collateral Accounts. The Borrowers will
issue Drawdowns at such times as are necessary in order to ensure the timely
payment of the Obligations hereunder in accordance with their respective
Constituent Documents. Each Borrower hereby irrevocably authorizes and directs
the Secured Parties, acting through the Administrative Agent, upon the
occurrence and during the continuation of any Event of Default, to charge from
time to time the Collateral Accounts and the Cash Collateral Account, for
amounts not paid when due (after the passage of any applicable grace period) to
the Secured Parties or any of them hereunder and under the other Loan Documents;
provided that promptly after any disbursement of funds from any such account to
the Secured Parties, as contemplated in this Section 5.2(d), the Administrative
Agent shall deliver a written notice of such disbursement to the applicable
Borrower.

(e)No Representations. Neither the Administrative Agent nor any Secured Party
shall be deemed to make at any time any representation or warranty as to the
validity of any Drawdown nor shall the Administrative Agent or the Secured
Parties be accountable for any Borrower Party’s use of the proceeds of any
Capital Contribution.

Agreement to Deliver Additional Collateral Documents.

The Borrowers shall deliver such security agreements, financing statements,
assignments, and other collateral documents (all of which shall be deemed part
of the Collateral Documents), in form and substance reasonably satisfactory to
the Administrative Agent, as the Administrative Agent acting on behalf of the
Secured Parties may reasonably request from time to time for the purpose of
granting to, or maintaining or perfecting in favor of the Secured Parties, first
priority security interests in the Collateral, together with other assurances of
the enforceability and first priority of the Secured Parties’ Liens and
assurances of due recording and documentation of the Collateral Documents or
copies thereof, as the Administrative Agent may reasonably require to avoid
material impairment of the first priority Liens and security interests granted
or purported to be granted in accordance with this Section 5.

Subordination.

Except as expressly set forth herein, during the continuance of a Cash Control
Event, no Borrower shall make any payments or advances of any

-80-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

kind, directly or indirectly, on any debts and liabilities to any other
Borrower, Investor or the Adviser whether now existing or hereafter arising and
whether direct, indirect, several, joint and several, or otherwise, and
howsoever evidenced or created (collectively, the “Other Claims”); provided
that, so long as no Event of Default under Section 10.1(a), Section 10.1(h) or
Section 10.1(i) has occurred and is continuing, the Adviser and its Affiliates
shall be entitled to receive Management Fees and other fees due and owed from
any Borrower in an aggregate amount not to exceed ten million dollars
($10,000,000) during any Cash Control Event. All Other Claims, together with all
Liens on assets securing the payment of all or any portion of the Other Claims
shall, except as set forth herein, at all times during the continuance of a Cash
Control Event be subordinated to and junior in right and in payment to the
Obligations and all Liens on assets securing all or any portion of the
Obligations, and each Borrower agrees to take such actions as are reasonably
necessary to provide for such subordination between it and any other Borrower,
inter se, including but not limited to including provisions for such
subordination in the documents evidencing the Other Claims. The Adviser
acknowledges and agrees that at any time an Event of Default under Section
10.1(a), Section 10.1(h) or Section 10.1(i) has occurred and is continuing, the
payment of any and all Management Fees or other fees due and owing to it from
any Borrower shall be subordinated to and inferior in right and payment to the
Obligations in all respects.

6.CONDITIONS PRECEDENT TO LENDING.

Obligations of the Lenders.

The obligation of the Lenders to advance the initial Borrowing hereunder or
cause the issuance of the initial Letters of Credit shall not become effective
until the date on which (i) the Administrative Agent shall have received each of
the following documents and (ii) each of the other conditions listed below is
satisfied or waived, the satisfaction of such conditions to be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (which satisfaction or waiver must occur within one (1)
Business Day of the date hereof):

(a)Credit Agreement. This Credit Agreement, duly executed and delivered by the
Initial Borrower;

(b)Note. Each Note duly executed and delivered by the Initial Borrower (if
required) in accordance with Section 3.1;

(c)Security Agreement. A Security Agreement, duly executed and delivered by the
Initial Borrower in favor of the Administrative Agent for the benefit of the
Secured Parties;

(d)Collateral Account Pledges. A Collateral Account Pledge, duly executed and
delivered by the Initial Borrower in favor of the Administrative Agent for the
benefit of the Secured Parties;

(e)Control Agreements. A Control Agreement, duly executed and delivered by the
Initial Borrower;

-81-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(f)Filings.

(i)Satisfactory reports of searches of Filings (or the equivalent in any
applicable foreign jurisdiction, as applicable) in the jurisdiction of formation
of the Initial Borrower, or where a filing has been or would need to be made in
order to perfect the Administrative Agent’s first priority security interest on
behalf of the Secured Parties in the Collateral, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist, or,
if necessary, copies of proper financing statements, if any, filed on or before
the date hereof necessary to terminate all Liens and other rights of any Person
in any Collateral previously granted; and

(ii)Filings (or the equivalent in any applicable foreign jurisdiction, as
applicable) reasonably satisfactory to the Administrative Agent with respect to
the Collateral together with written evidence reasonably satisfactory to the
Administrative Agent that the same have been filed or submitted for filing in
the appropriate public filing office(s) in the Administrative Agent’s sole
discretion, to perfect the Secured Parties’ Liens in the Collateral;

(g)Responsible Officer Certificates. A certificate from a Responsible Officer of
the Initial Borrower, substantially in the form of Exhibit K;

(h)The Initial Borrower’s Constituent Documents. True and complete copies of the
Operative Documents of the Initial Borrower, together with certificates of good
standing (or other similar instruments) of the Initial Borrower, in each case
certified by a Responsible Officer to be correct and complete copies thereof and
in effect on the date hereof and in each case satisfactory to the Administrative
Agent in its reasonable discretion;

(i)Authority Documents. Certified resolutions of the Initial Borrower,
authorizing the entry into the transactions contemplated herein and in the other
Loan Documents, in each case certified by a Responsible Officer of such Person
as correct and complete copies thereof and in effect on the date hereof;

(j)Incumbency Certificate. From the Initial Borrower, a signed certificate of a
Responsible Officer, who shall certify the names of the Persons authorized, on
the date hereof, to sign each of the Loan Documents and the other documents or
certificates to be delivered pursuant to the Loan Documents on behalf of the
Initial Borrower, together with the true signatures of each such Person; the
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(k)Opinions. A written opinion of counsel to the Initial Borrower in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
dated as of the Closing Date;

(l)Investor Documents. With respect to Investors (other than such Person B
Investors that closed into the Initial Borrower on November 16, 2018), a copy of
each Investor’s duly executed Subscription Agreement and Credit Link Document,
if applicable;

-82-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(m)Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to the Fee Letter,
and, to the extent invoiced, reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by the Borrowers hereunder, including the fees
and disbursements of the Administrative Agent’s special counsel, Cadwalader,
Wickersham & Taft LLP, which may be deducted from the proceeds of such initial
Borrowing;

(n)ERISA Status. With respect to the Initial Borrower, either (i) a written
opinion of counsel, addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of the Initial
Borrower as an Operating Company (or a copy of such opinion addressed to the
Investors, reasonably acceptable to the Administrative Agent and its counsel,
together with a reliance letter with respect thereto, addressed to the Secured
Parties); or (ii) a certificate, addressed to the Secured Parties, signed by a
Responsible Officer of the Initial Borrower that the underlying assets of the
Initial Borrower do not constitute Plan Assets because less than twenty-five
percent (25%) of the total value of each class of equity interests in the
Initial Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA;

(o)Collateral Accounts. Evidence that the Collateral Accounts have been
established;

(p)“Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that the Initial Borrower has
become KYC Compliant;

(q)Interim Period. The Interim Period shall not be in effect;

(r)Beneficial Ownership Certification. The Administrative Agent shall have
received, sufficiently in advance of (but in any event not less than three (3)
Business Days prior to) the Closing Date a Beneficial Ownership Certification in
relation to the Initial Borrower if the Initial Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation; and

(s)Additional Information. Such other information and documents as may be
required by the Administrative Agent and its counsel.

In addition, the Administrative Agent shall have completed to its satisfaction
its due diligence review of the Borrower Parties and their management,
controlling owners, systems and operations.

Conditions to all Loans and Letters of Credit.

The obligation of the Lenders to advance each Borrowing (including without
limitation the initial Borrowing) and the obligation of the Letter of Credit
Issuer to cause the issuance of Letters of Credit (including, without
limitation, the initial Letter of Credit) hereunder is subject to the conditions
precedent that:

(a)Representations and Warranties. The representations and warranties of the
Borrowers set forth herein and in the other Loan Documents are true and correct
in all

-83-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

material respects on and as of the date of the advance of such Borrowing or
issuance of such Letter of Credit, with the same force and effect as if made on
and as of such date; provided that if any such representation and warranty is
qualified as to materiality, with respect to such representation and warranty,
the materiality qualifier set forth above shall be disregarded for the purposes
of this condition; provided, further, to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date;

(b)No Default. No event shall have occurred and be continuing, or would result
from the Borrowing or the issuance of the Letter of Credit, which constitutes an
Event of Default or a Potential Default;

(c)Request for Borrowing. The Administrative Agent shall have received a Request
for Borrowing or Request for Letter of Credit, together with a Borrowing Base
Certificate;

(d)No Investor Excuses. Other than as disclosed to the Administrative Agent in
writing, the Borrowers have no knowledge that any Investor would be entitled to
exercise any withdrawal, excuse or exemption right under the applicable
Constituent Documents or its Subscription Agreement with respect to any
Investment being acquired in whole or in part with any proceeds of the related
Loan or Letter of Credit (provided, that if the Borrowers have disclosed a
potential excuse or exemption right to the Administrative Agent in writing, the
excused, withdrawn or exempted portion of the applicable Investor’s Unused
Capital Commitment shall be excluded from the calculation of the Borrowing Base,
but the Borrowers shall not be prohibited from such credit extension upon
satisfaction of the other conditions therefor);

(e)Application. In the case of a Letter of Credit, the Letter of Credit Issuer
shall have received a Letter of Credit Application executed by the applicable
Borrower;

(f)Available Commitment. After giving effect to the proposed Borrowing or
issuance of Letter of Credit, the Dollar Equivalent of the Principal Obligations
will not exceed the Available Commitment; and

(g)Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable by any Borrower on or prior to the date of such Borrowing and, to the
extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by any Borrower hereunder, including the fees and
disbursements of the Administrative Agent’s special counsel, Cadwalader,
Wickersham & Taft LLP, which may be deducted from the proceeds of such
Borrowing.

-84-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Addition of Qualified Borrowers.

The obligation of the Lenders to advance a Borrowing to a proposed Qualified
Borrower hereunder or to cause the issuance of a Letter of Credit to a proposed
Qualified Borrower is subject to the conditions that the Borrowers shall have
given the Administrative Agent at least ten (10) Business Days prior written
notice and each of the following:

(a)Approval of Qualified Borrower. In order for an entity to be approved as a
Qualified Borrower (i) the applicable Borrower must obtain the written consent
of each Lender, not to be unreasonably withheld; (ii) such entity shall be one
in which a Borrower or another Borrower owns a direct or indirect ownership
interest, or through which such Borrower or another Borrower may acquire an
Investment, the indebtedness of which entity can be guaranteed by the applicable
Borrower under its Constituent Documents (a “Qualified Borrower”); and (iii) the
provisions of this Section 6.3 shall be satisfied;

(b)Guaranty of Qualified Borrower Obligations. The applicable Borrower shall
provide to the Administrative Agent and each of the Lenders an unconditional
guaranty of payment substantially in the form of Exhibit J (the “Qualified
Borrower Guaranty”), which shall be acknowledged and agreed to by the applicable
Borrower, and enforceable against the applicable Borrower for the payment of a
Qualified Borrower’s debt or obligation to the Lenders;

(c)Qualified Borrower Promissory Note. Such Qualified Borrower shall execute and
deliver a promissory note, substantially in the form of Exhibit I (a “Qualified
Borrower Promissory Note”), payable to the Administrative Agent (as such note
may be amended, restated, reissued, extended or modified), for the benefit of
the Secured Parties in the principal amount of its related Obligations;

(d)Authorizations of Qualified Borrower. The Administrative Agent shall have
received from the Qualified Borrower appropriate evidence of the authorization
of the Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Promissory Note, duly adopted by the Qualified Borrower,
as required by Applicable Law or agreement, and accompanied by a certificate of
an authorized Person of such Qualified Borrower stating that such authorizations
are true and correct in all material respect, have not been altered or repealed
and are in full force and effect;

(e)Incumbency Certificate. The Administrative Agent shall have received from
such Qualified Borrower a signed certificate of a Responsible Officer of the
Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Promissory Note and the other documents or
certificates to be delivered pursuant to the terms hereof by such Qualified
Borrower, together with the true signatures of each such Person. The
Administrative Agent may conclusively rely on such certificate until it shall
receive a further certificate canceling or amending the prior certificate and
submitting the authority and signatures of the Persons named in such further
certificate;

(f)Opinion of Counsel to Qualified Borrowers. The Administrative Agent shall
have received a written opinion of counsel for such Qualified Borrower, in form
and substance reasonably satisfactory to the Administrative Agent;

-85-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(g)Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a written opinion of counsel for the Borrowers with respect to the
Qualified Borrower Guaranty, in form and substance reasonably satisfactory to
the Administrative Agent;

(h)“Know Your Customer” Information and Documents. The Lenders shall have
received all requested items required to make such Qualified Borrower KYC
Compliant;

(i)Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date such Qualified Borrower
becomes a Borrower hereunder and, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by any Borrower
hereunder, which may be deducted from the proceeds of any related Borrowing;

(j)Due Diligence Review. The Administrative Agent shall have completed to its
satisfaction its due diligence review of such Qualified Borrower and its
respective management, controlling owners, systems and operations;

(k)ERISA Status. With respect to the initial advance to such Qualified Borrower
only, either (i) a written opinion of counsel to such Qualified Borrower,
addressed to the Secured Parties, reasonably acceptable to the Administrative
Agent and its counsel, regarding the status of such Qualified Borrower as an
Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Qualified Borrower that the underlying assets of such Qualified
Borrower do not constitute Plan Assets because less than twenty-five percent
(25%) of the total value of each class of equity interests in such Qualified
Borrower is held by “benefit plan investors” within the meaning of Section 3(42)
of ERISA;

(l)Beneficial Ownership Certification. The Lenders shall have received,
sufficiently in advance of (but in any event not less than three (3) Business
Days prior to) the date such Person becomes a Qualified Borrower a Beneficial
Ownership Certification in relation to each Qualified Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation; and

(m)Additional Information. The Administrative Agent shall have received such
other information and documents in respect of such Qualified Borrower as may be
required by the Administrative Agent and its counsel.

Upon the satisfaction of the requirements of this Section 6.3 described above,
the Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Qualified Borrower hereunder.

Addition of Borrowers.

  Upon the satisfaction of each of the following requirements in this
Section 6.4, a proposed Borrower shall be designated a Borrower hereunder;
provided that the Administrative Agent shall be given at least ten (10) Business
Days’ prior

-86-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

written notice from the date clauses (j) and (l) are satisfied: provided,
further, that references to Borrower in this Section 6.4 shall not include
Qualified Borrowers:

(a)Approval.  In order for an entity to be approved as a Borrower, the Borrower
(i) must obtain the written consent of each Lender, such consent  not to be
unreasonably withheld and (ii) the provisions of this Section 6.4 shall be
satisfied;

(b)Joinder.  The Borrower shall provide to the Administrative Agent and each of
the Lenders duly executed documentation substantially similar, in the reasonable
discretion of the Administrative Agent, to that executed by a Borrower at the
Closing Date, including but not limited to a joinder agreement to this Credit
Agreement, Collateral Documents and such other Loan Documents and Filings as the
Administrative Agent may reasonably request;

(c)Borrower Note.  Upon the request of the Administrative Agent, such Borrower
shall execute and deliver a promissory note, in the form of Exhibit B;

(d)Authorizations.  The Administrative Agent shall have received from such
Borrower appropriate evidence of the authorization of such Borrower approving
the execution, delivery and performance of its Note, its applicable Collateral
Documents and any other Loan Documents required of such Borrower, duly adopted
by such Borrower, as required by Applicable Law or agreement, and accompanied by
a certificate of an authorized Person of such Borrower stating that such
authorizations are true and correct, have not been altered or repealed and are
in full force and effect;

(e)Responsible Officer Certificates.  A certificate from a Responsible Officer
of such Borrower in the form of Exhibit K;

(f)Constituent Documents.  True and complete copies of the Constituent Documents
of such Borrower together with certificates of good standing (or other similar
instruments) of such Borrower, in each case certified by a Responsible Officer
of such Borrower to be correct and complete copies thereof and in effect on the
date such Borrower becomes a Borrower hereunder and in each case satisfactory to
the Administrative Agent in its sole discretion;

(g)ERISA Status.  Either (i) a favorable written opinion of counsel to such
Borrower addressed to the Secured Parties, reasonably acceptable to the
Administrative Agent and its counsel, regarding the status of such Borrower as
an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); or
(ii) a certificate, addressed to the Secured Parties, signed by a Responsible
Officer of such Borrower that the underlying assets of such Borrower do not
constitute Plan Assets because less than twenty-five percent (25%) of the total
value of each class of equity interests in such Borrower is held by “benefit
plan investors” within the meaning of Section 3(42) of ERISA;

(h)Incumbency Certificate.  The Administrative Agent shall have received from
such Borrower a signed certificate of a Responsible Officer of such Borrower
which shall certify the names of the Persons authorized to sign the Loan
Documents to be delivered pursuant

-87-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

to the terms hereof by such Person, together with the true signatures of each
such Person.  The Administrative Agent may conclusively rely on such certificate
until it shall receive a further certificate canceling or amending the prior
certificate and submitting the authority and signatures of the Persons named in
such further certificate;

(i)Opinion of Counsel.  The Administrative Agent shall have received a favorable
written opinion of counsel for such Borrower in form and substance satisfactory
to the Administrative Agent;

(j)“Know Your Customer” Information and Documents.  The Lenders shall have
received all requested items required to make such Borrower KYC Compliant;

(k)Fees, Costs and Expenses.  Payment of all fees and other invoiced amounts due
and payable by Borrower on or prior to the date such Borrower becomes a Borrower
hereunder and, to the extent invoiced, reimbursement or payment of all expenses
required to be reimbursed or paid by any Borrower hereunder, which may be
deducted from the proceeds of any related Borrowing;

(l)Due Diligence Review. The Administrative Agent shall have completed to its
satisfaction its due diligence review of such Borrower and its respective
management, controlling owners, systems and operations;

(m)Beneficial Ownership Certification. The Lenders shall have received,
sufficiently in advance of (but in any event not less than three (3) Business
Days prior to) the date such Person becomes a Borrower a Beneficial Ownership
Certification in relation to each Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation; and

(n)Additional Information.  The Administrative Agent shall have received such
other information and documents in respect of such Borrower as may be reasonably
required by the Administrative Agent and its counsel.

Upon the satisfaction of the requirements of this Section 6.4 described above,
the proposed Borrower shall be bound by the terms and conditions of this Credit
Agreement as a Borrower hereunder

7.REPRESENTATIONS AND WARRANTIES OF THE BORROWERS.

To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants to the
Administrative Agent and the Lenders (as to itself only) that:

7.1Organization and Good Standing. Such Borrower (a) is duly organized, formed
or incorporated, as applicable, validly existing and in good standing under the
laws of its jurisdiction of organization, formation or incorporation, as
applicable; (b) has the requisite power and authority to own its properties and
assets and to carry on its business as now conducted, and (c) is qualified to do
business in each jurisdiction where the nature of the business conducted or

-88-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

the property owned or leased requires such qualification except where the
failure to be so qualified to do business would not have a Material Adverse
Effect.

7.2Authorization and Power. Such Borrower has the partnership, limited liability
company or corporate power, as applicable, and requisite authority to execute,
deliver, and perform its respective obligations under this Credit Agreement, the
Notes, and the other Loan Documents to be executed by it, its Constituent
Documents, and its Subscription Agreements. Such Borrower is duly authorized to,
and has taken all partnership, limited liability company or corporate action, as
applicable, necessary to authorize it to execute, deliver, and perform its
obligations under this Credit Agreement, the Notes, such other Loan Documents,
its Constituent Documents, and the Subscription Agreements, and is and will
continue to be duly authorized to perform its obligations under this Credit
Agreement, the Notes, such other Loan Documents, its Constituent Documents and
the Subscription Agreements.

No Conflicts or Consents.

None of the execution and delivery of this Credit Agreement, the Notes or the
other Loan Documents to which such Borrower is a party, the consummation of any
of the transactions herein or therein contemplated, or the compliance with the
terms and provisions hereof or with the terms and provisions thereof, will
contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which such Borrower is subject or any judgment,
license, order or permit applicable to such Borrower or any indenture, mortgage,
deed of trust or other agreement or instrument to which such Borrower is a party
or by which such Borrower may be bound, or to which such Borrower may be
subject. No material consent, approval, authorization or order of any court or
Governmental Authority, Investor or third party is required in connection with
the execution and delivery by such Borrower of the Loan Documents to which it is
a party or to consummate the transactions contemplated hereby or thereby,
including its Constituent Documents, except, in each case, for that which has
already been waived or obtained.

Enforceable Obligations.

This Credit Agreement, the Notes and the other Loan Documents to which such
Borrower is a party are the legal and binding obligations of such Borrower,
enforceable in accordance with their respective terms, subject to Debtor Relief
Laws and general equitable principles (whether considered in a proceeding in
equity or at law).

Priority of Liens.

The Collateral Documents to which it is a party create, as security for the
Obligations, valid and enforceable, perfected first priority Liens on all of the
Collateral in which such Borrower has any right in favor of the Administrative
Agent for the benefit of the Secured Parties, subject to no other Liens (other
than Permitted Liens), except as enforceability may be limited by Debtor Relief
Laws and general equitable principles (whether considered in a proceeding in
equity or at law). Such Liens on the Collateral in which such Borrower has any
right (other than Permitted Liens) shall be superior to and prior to the rights
of all third parties in such Collateral (other than Permitted Liens), and, other
than in connection with any future Change in Law or in the applicable Borrower’s
name, identity or structure, or its jurisdiction of organization, formation or
incorporation, as the case may be, no further recordings or Filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements
in accordance with Applicable Law. Each Lien referred to in this Section 7.5 is
and shall be the sole and

-89-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

exclusive Lien on the Collateral in which such Borrower has any right (other
than Permitted Liens).

Financial Condition.

Such Borrower has delivered to the Administrative Agent the most recently
available copies of the financial statements and reports described in Section
8.1 and the related statement of income, in each case certified by a Responsible
Officer of such Borrower to be true and correct in all material respects; such
financial statements fairly present, in all material respects, the financial
condition of such Borrower as of the applicable date of delivery and have been
prepared in accordance with GAAP, except as provided therein. For the avoidance
of doubt, such representation relating to the financial statements shall be
without qualification, exception or any other statement which has the effect of
modifying the opinions therein.

Full Disclosure.

There is no fact known to such Borrower that it has not disclosed to the
Administrative Agent in writing which could have a Material Adverse Effect. All
information heretofore furnished by such Borrower, in connection with this
Credit Agreement, the other Loan Documents or any transaction contemplated
hereby is, and all such information hereafter furnished will be, true and
correct in all material respects on the date as of which such information is
stated or deemed stated.

No Default.

No event has occurred and is continuing which constitutes an Event of Default or
a Potential Default.

No Litigation.

(i) As of the Closing Date, there are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings in any court or
before any arbitrator or Governmental Authority (“Proceedings”) pending or, to
the knowledge of such Borrower threatened, against such Borrower, other than any
such Proceeding that has been disclosed in writing by such Borrower to the
Administrative Agent, and (ii) as of any date after the Closing Date, there are
no such Proceedings pending or, to the knowledge of such Borrower threatened,
against such Borrower, other than any such Proceeding that would not, if
adversely determined, have a Material Adverse Effect.

Material Adverse Effect.

No circumstances exist or changes to such Borrower have occurred since the date
of the most recent financial statements of such Borrower delivered to the
Administrative Agent which would reasonably be expected to result in a Material
Adverse Effect.

Taxes.

Such Borrower has timely filed or caused to be filed all U.S. federal income and
other material Tax returns, information statements and reports required to have
been filed and has timely paid or caused to be paid all material U.S. federal
and other Taxes required to be paid by such Borrower, except for any such Taxes
that are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been established in accordance with
GAAP.

Principal Office; Jurisdiction of Formation.

As of the date hereof, (a) each of the principal office, chief executive office,
and principal place of business of such Borrower is correctly listed on Schedule
I, and such Borrower has been at such location since its

-90-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

formation; and (b) the jurisdiction of formation of such Borrower is correctly
listed on Schedule I, and such Borrower is not organized under the laws of any
other jurisdiction.

ERISA.

Such Borrower satisfies an exception under the Plan Asset Regulations so that
its underlying assets do not constitute Plan Assets. The execution, delivery and
performance of this Credit Agreement and the other Loan Documents, the
enforcement of the Obligations directly against the Investors in accordance with
the terms and conditions of this Credit Agreement, and the borrowing and
repayment of amounts under this Credit Agreement, do not and will not constitute
a non-exempt prohibited transaction under Section 406 of ERISA or Section
4975(c)(1)(A)-(D) of the Internal Revenue Code. Neither such Borrower nor,
except as would not reasonably be expected to result in a Material Adverse
Effect, any member of its Controlled Group, has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to
any Plan.

Compliance with Law.

Such Borrower is, to the best of its knowledge, in compliance with all laws,
rules, regulations, orders, and decrees which are applicable to it or its
properties, including, without limitation, Environmental Laws and ERISA, except
where non-compliance would not be reasonably likely to have a Material Adverse
Effect.

Environmental Matters.

Such Borrower (a) has not received any notice or other communication or
otherwise learned of any Environmental Liability which could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect arising
in connection with: (i) any actual or alleged non-compliance with or violation
of any Environmental Requirements by such Borrower or any permit issued under
any Environmental Law to such Borrower; or (ii) the Release or threatened
Release of any Hazardous Material into the environment; and (b) to its
knowledge, has no actual liability or, threatened liability in connection with
the Release or threatened Release of any Hazardous Material into the environment
or any Environmental Requirements which could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

Capital Commitments and Contributions.

All the Investors of such Borrower are set forth on Exhibit A and incorporated
herein by reference (or on a revised Exhibit A delivered to the Administrative
Agent in accordance with Section 8.1(k)), and the true and correct Capital
Commitment of each Investor of such Borrower is set forth on Exhibit A (or on
any such revised Exhibit A). No Drawdowns have been delivered to any Investors
other than any that have been disclosed in writing to the Administrative Agent
or that will be provided pursuant to Section 8.1(c). As of the date hereof, the
aggregate amount of the Capital Commitments of each Investor of such Borrower is
set forth on Exhibit A; and the aggregate Unused Capital Commitment that could
be subject to a Drawdown is set forth on Exhibit A.  Notwithstanding the
foregoing, from the Closing Date until December 4, 2018, Exhibit A does not
reflect any Person B Investor that closed into the Initial Borrower on November
16, 2018.

Fiscal Year.

The fiscal year of such Borrower is the calendar year.

Investor Documents.

Each Investor has executed a Subscription Agreement which has been provided to
the Administrative Agent.  For each Investor, the Operative Documents and its
Subscription Agreement set forth its entire agreement regarding its

-91-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Capital Commitment.  Notwithstanding the foregoing, the representations and
warranties in this Section 7.18 shall not be applicable to any Person B Investor
that closed into the Initial Borrower on November 16, 2018 until November 30,
2018.

Margin Stock.

Such Borrower is not engaged and it will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, and following application of the proceeds of the Loan, not more than 25%
of the value of the assets subject to the provisions of Section 9.3 will be
Margin Stock. None of the Collateral consists of Margin Stock.

Investment Company Status.

Such Borrower is either: (i) an “investment company” that has elected to be
regulated as a “business development company” within the meaning of the
Investment Company Act of 1940, as amended or (ii) not required to be registered
as  an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

No Defenses.

Such Borrower knows of no default or circumstance which with the passage of time
and/or giving of notice, could constitute an event of default under its
Constituent Documents, any Subscription Agreement or Credit Link Document,
except as otherwise notified to the Administrative Agent in writing, which would
constitute a defense to the obligations of such Borrower’s Investors to make
Capital Contributions to such Borrower pursuant to a Drawdown in accordance with
the Subscription Agreements or such Borrower’s Constituent Documents, and,
except as otherwise notified to the Administrative Agent in writing, has no
knowledge of any claims of offset or any other claims of the Investors against
such Borrower which would or could reasonably be expected to diminish or
adversely affect the obligations of the Included Investors or Designated
Investors to make Capital Contributions and fund Drawdowns in accordance with
the Subscription Agreements, such Borrower’s Constituent Documents, or any
Credit Link Document.

No Withdrawals Without Approval.

  No Investor is permitted to withdraw its interest in such Borrower without
prior approval of such Borrower except as set forth in Section 9.5 or Section
9.7 hereof.

Sanctions.

  No Borrower, no Person directly or indirectly controlling a Borrower, and no
Person directly or indirectly controlled by a Borrower, (a) is a Sanctioned
Entity, (b) is controlled by or is acting on behalf of a Sanctioned Entity, (c)
to each Borrower’s knowledge is under investigation for an alleged breach of
Sanction(s) by a governmental authority that enforces Sanctions, or (d) will
fund any repayment of the credit with proceeds derived from any transaction that
would be prohibited by Sanctions or would otherwise cause any Lender or any
other party to this agreement to be in breach of any Sanctions.  To each
Borrower’s knowledge, no Investor is a Sanctioned Entity.

Insider.

  No Borrower is an “executive officer,” “director,” or “person who directly or
indirectly or acting through or in concert with one or more persons owns,
controls, or has the power to vote more than ten percent (10%) of any class of
voting securities” (as those terms are defined in 12 U.S.C. §375b or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary, or of any

-92-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

subsidiary, of a bank holding company of which any Lender is a subsidiary, of
any bank at which any Lender maintains a correspondent account, or of any bank
which maintains a correspondent account with any Lender.

No Brokers.

7.26  Such Borrower has not dealt with any broker, investment banker, agent or
other Person (except for the Administrative Agent, the Lenders and any Affiliate
of the foregoing) who may be entitled to any commission or compensation in
connection with the Loan Documents, the Loans or a transaction under or pursuant
to this Credit Agreement or the other Loan Documents.

Investors.

The Borrowing Base Certificate most recently delivered to the Administrative
Agent, as it may be updated in writing from time to time by the Borrowers, is
true and correct in all material respects (subject to any Transfer of an
Investor’s Subscribed Interest not yet reported, as permitted by Section 9.5).

Organizational Structure.

As of the date hereof, the organizational structure of the Initial Borrower and
its Affiliates is depicted on Schedule III. As of the date hereof, there are no
Affiliates of the Initial Borrower that have not been disclosed to
Administrative Agent on Schedule III.

Financial Condition.

The Borrowers taken as a whole are Solvent.

Beneficial Ownership Certification.  

As of the Closing Date or the first date such Borrower delivered a Beneficial
Ownership Certification, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

8.AFFIRMATIVE COVENANTS OF THE BORROWERS.

So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations under this Credit Agreement and the other Loan
Documents (other than contingent obligations for which no claim has yet been
made), each Borrower agrees that as to itself only:

Financial Statements, Reports and Notices.

Such Borrower shall deliver, or cause to be delivered, to the Administrative
Agent sufficient copies for each Lender of the following:

(a)Financial Reports.

(i)Annual Reports. As soon as available, but no later than ninety (90) days
after the end of the fiscal year of such Borrower, the audited consolidated
balance sheet and related statements of operations, income, partners’, members’
or shareholders’ equity and cash flows of such Borrower as of the end of and for
such year, setting forth in each case in comparative form (if applicable) the
figures for the previous fiscal year, all reported on by a firm of nationally
recognized independent certified public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the

-93-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

financial condition and results of operations of such Borrower on a consolidated
basis in accordance with GAAP consistently applied.

(ii)Quarterly Reports. As soon as available, but no later than sixty (60) days
after the end of each of the first three fiscal quarters of such Borrower, the
unaudited consolidated balance sheet and related statements of operations,
income, partners’, members’ or shareholders’ equity and cash flows of such
Borrower as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Responsible Officer of such Borrower as presenting fairly in all material
respects the financial condition and results of operations of such Borrower on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (other than
explanatory footnotes, if any).  

For the avoidance of doubt, such Borrower shall deliver financial reports
commencing with the fiscal quarter ending September 30, 2018.

(b)Compliance Certificate. As soon as available, but no later than the date any
financial statement is due pursuant to Section 8.1(a), a compliance certificate
substantially in the form of Exhibit L (the “Compliance Certificate”), certified
by a Responsible Officer of such Borrower to be true and correct in all material
respects, (i) stating whether any Event of Default or, to the Responsible
Officer’s knowledge, any Potential Default exists and is continuing;
(ii) stating, to the Responsible Officer’s knowledge, whether such Borrower are
in compliance with the Debt Limitations contained in Section 9.9 and containing
the calculations evidencing such compliance; (iii) stating, to the Responsible
Officer’s knowledge, that no Exclusion Event has occurred with respect to any
Included Investor or Designated Investor (that has not previously been disclosed
to the Administrative Agent in writing); (iv) reporting the most recently
determined Per Share NAV with respect to the Common Shares of each Borrower;
(v) setting forth the aggregate Unused Capital Commitments of the Investors and,
separately, the aggregate Unused Capital Commitments of the Included Investors
and Designated Investors and the calculations for the Available Commitment as of
the date of delivery of such Compliance Certificate; (vi) reporting all
Transfers of any Investor’s Subscribed Interest that occurred within the prior
fiscal quarter; and (vii) setting forth all Transfers of an Investor’s
Subscribed Interest for which such Borrower did not comply with the Prior Notice
Requirement and calculating the aggregate amount of such Transfers as a
percentage of the total aggregate Capital Commitments of Investors in the
Borrower.

(c)Drawdowns. (i) Within three (3) Business Days after the issuance of each
Drawdown Notice, the Borrowers shall notify the Administrative Agent of the
making of such Drawdown and shall provide information as to the timing and
amount of such Drawdown to the extent available along with a copy of the
Drawdown Notice form delivered to the Investors, together with a schedule of
amounts called from each Investor, provided that upon the request of the
Administrative Agent, Borrowers shall deliver copies of the actual Drawdown
Notices to the Administrative Agent; and (ii) a report of all Investors failing
to fund their Capital Contributions, delivered every ten (10) Business Days
beginning (A) with respect to Specified Excluded Investors, on the thirtieth
(30th) day following the date when such Capital Contributions are

-94-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

initially due pursuant to the related Drawdown (for purposes of this clause
(ii), the “Due Date”) and (B) with respect to any other Investor, on the
eleventh (11th) Business Day following the Due Date, and, in each case, ending
once all Investors have funded their Capital Contributions.

(d)Notice of Default. Within two (2) Business Days after a Responsible Officer
of such Borrower obtains knowledge of an Event of Default and within five (5)
Business Days after a Responsible Officer of such Borrower obtains knowledge of
a Potential Default, such Borrower shall furnish to the Administrative Agent a
written notice specifying the nature and period of existence thereof and the
action which such Borrower is taking or proposes to take with respect thereto.

(e)Notice of Certain Withdrawals. Promptly, but no later than three (3) Business
Days following receipt thereof, a notification that such Borrower has received a
notice of withdrawal of all or a portion of an Included Investor’s or Designated
Investor’s Subscribed Interest.

(f)Investor Events. Promptly upon becoming aware of any of the following events,
but in any event within three (3) Business Days, a certificate notifying the
Administrative Agent if: (i) there has been any decline in the Rating of any
Included Investor or Designated Investor (or its Credit Provider, Sponsor or
Responsible Party) whether or not such change results in an Exclusion Event; or
(ii) there has been a change in the name or notice information of any Investor.

(g)[Reserved].

(h)Notice of Key Person Event. Promptly after the occurrence of: (i) a Key
Person Event under clause (i) or clause (ii) of the definition Key Person Event
in the Subscription Agreement; or (ii) the event described in clause (iii) of
the definition Key Person Event in the Subscription Agreement without taking
into account the running of the sixty-day period described therein; Borrowers
will deliver notice thereof to Administrative Agent.

(i)Notice of Change in Per Share NAV. Promptly after the determination by the
Board of Directors of any change to the Per Share NAV of any Borrower (other
than with respect to any quarterly determination of the Per Share NAV by the
Board of Directors, which will be provided to the Administrative Agent in each
Compliance Certificate delivered pursuant to Section 8.1(b)), notice of the
amount of the Per Share NAV.

(j)ERISA Certification. (i) If such Borrower provided a certificate of a
Responsible Officer pursuant to Section 6.1(n)(ii), Section 6.3(k)(ii) or
Section 6.4(g)(ii), prior to admitting one or more ERISA Investors which would
result in twenty-five percent (25%) or more of the total value of any class of
equity interests in such Borrower being held by “benefit plan investors” within
the meaning of Section 3(42) of ERISA, such Borrower shall deliver a written
opinion of counsel addressed to the Secured Parties, reasonably acceptable to
the Administrative Agent and its counsel, regarding the status of such Borrower
as an Operating Company (or a copy of such opinion addressed to the Investors,
reasonably acceptable to the Administrative Agent and its counsel, together with
a reliance letter with respect thereto, addressed to the Secured Parties); and
(ii) with respect to such Borrower, for so long as it has any

-95-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

ERISA Investors, it shall provide to the Administrative Agent, no later than
sixty (60) days after the first day of each Annual Valuation Period in the case
of clause (1) below or thirty (30) days after the end of its fiscal year in the
case of clause (2) below, a certificate signed by a Responsible Officer that (1)
such Borrower has remained and still is an Operating Company or (2) the
underlying assets of such Borrower do not constitute Plan Assets because less
than twenty-five percent (25%) of the total value of each class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA.

(k)Borrowing Base Certificate. Such Borrower will provide an updated Borrowing
Base Certificate certified by a Responsible Officer of such Borrower to be true
and correct in all material respects (provided that in no event shall such
Borrowing Base Certificate be deemed not to be true and correct in all material
respects as a result of the failure of such certificate to reflect any Transfer
of an Investor’s Subscribed Interest not yet reported, as permitted by Section
9.5) setting forth a calculation of the Available Commitment in reasonable
detail at each of the following times: (i) concurrently with the delivery of the
annual and quarterly financial statements referred to in Section 8.1(a); (ii) in
connection with any new Borrowing or request for a Letter of Credit;
(iii) within three (3) Business Days following the issuance of any Drawdown
Notices to the Investors together with the form of such Drawdown Notices in
accordance within Section 8.1(c); and (iv) within two (2) Business Days after a
Responsible Officer of such Borrower obtains actual knowledge of the occurrence
of the following events: (A) any Exclusion Event or (B) a Transfer of any
Included Investor’s or Designated Investor’s Capital Commitment; (v) within five
(5) Business Days after a Responsible Officer of such Borrower obtains actual
knowledge of the occurrence of any other event that reduces the Available
Commitment; and (vi) within ten (10) Business Days of any Permitted Excluded
Commitment.

(l)Other Reporting. Simultaneously with the delivery to Investors generally,
copies of all other material financial statements and notices, and other written
materials at any time or from time to time furnished to such Investors.

(m)New Investors or Amended Investor Documents. Within five (5) Business Days of
execution thereof, copies of the Subscription Agreement of any new Investor or
written evidence of an increase in the Capital Commitment of any
Investor.  Notwithstanding the foregoing, the Subscription Agreement of each
Person B Investor that closed into the Initial Borrower on November 16, 2018 are
not subject to the five (5) Business Days delivery requirement, but shall be
delivered no later than November 30, 2018, or such later date as agreed to by
the Administrative Agent in its sole discretion.

(n)Notice of Material Adverse Effect. Such Borrower shall, promptly upon receipt
of knowledge thereof, notify the Administrative Agent of any event if such event
could reasonably be expected to result in a Material Adverse Effect.

(o)Notice of Certain Changes to Beneficial Ownership Certification.  With
respect to any Borrower that is a “legal entity customer” under the Beneficial
Ownership Regulation, such Borrower shall promptly (a) give notice to the
Administrative Agent of any change in the information provided in any Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein or (b) to the extent such Borrower

-96-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

becomes a “legal entity customer” after the Closing Date, such Borrower shall
deliver a Beneficial Ownership Certification.

(p)Transfer Documents.  Within thirty (30) days of execution thereof, copies of
any transfer documentation of any Investor.

(q)Other Information. Such other information concerning the business,
properties, or financial condition of such Borrower as the Administrative Agent
shall reasonably request, including any information and documentation as is
requested by the Lenders so that such Borrower remains KYC Compliant.

Notwithstanding the foregoing, the obligations in Section 8.1(a) may be
satisfied with respect to financial information of the Borrowers by furnishing
the Form 10-K or 10-Q (or the equivalent), as applicable, of the Borrowers filed
with the SEC within the applicable time periods required by applicable law and
regulations. Documents required to be delivered pursuant to Section 8.1(a) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers notify Administrative Agent,
via electronic mail (or another method of written notice as agreed by
Administrative Agent) (i) that a Borrower has posted such documents, or provided
a link thereto on such Borrower’s website, or (ii) that such documents have been
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access.

Payment of Obligations.

Such Borrower shall pay and discharge all Indebtedness and other obligations
before any such obligation becomes delinquent, if in the case of Indebtedness
such failure could reasonably be expected to result in a default in excess of
the Threshold Amount; provided, that such Borrower shall not be required to pay
any Taxes if and so long as the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings and with respect
to which adequate reserves have been established in accordance with GAAP.

Maintenance of Existence and Rights.

Such Borrower shall preserve and maintain its existence. Such Borrower shall
further preserve and maintain all of its rights, privileges, and franchises
necessary in the normal conduct of its business and in accordance with all valid
regulations and orders of any Governmental Authority the failure of which could
reasonably be expected to result in a Material Adverse Effect.

Operations and Properties.

Such Borrower shall, to the maximum extent permitted by Applicable Law, act
prudently and in accordance with customary industry standards in managing or
operating its assets, properties, business, and investments so as not to cause a
Material Adverse Effect with respect to Borrowers. Such Borrower shall keep in
good working order and condition, ordinary wear and tear accepted, all of its
assets and properties which are necessary to the conduct of its business so as
not to cause a Material Adverse Effect with respect to Borrowers.

Books and Records; Access; Principal Office.

Following five (5) Business Days prior written notice, such Borrower shall give
the Administrative Agent, the

-97-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Lenders, or any of them, access during ordinary business hours to, and permit
such person to examine, copy, or make excerpts from, any and all books, records,
and documents in the possession of such Borrower and relating to its affairs,
and to inspect any of the properties of such Borrower and to discuss its
affairs, finances and condition with its officers; accountants; provided,
however, that, so long as no Event of Default or Potential Default exists in
either case with respect to such Borrower, any such inspection shall be
conducted by the Administrative Agent on behalf of the Lenders and shall be
conducted not more than one time during any 12-month period and only if the
Administrative Agent has a reasonable basis for the concerns such inspection is
intended to address.

Compliance with Law.

Such Borrower shall comply with all Applicable Laws and all orders of any
Governmental Authority, including without limitation, Environmental Laws and
ERISA, and maintain in full force and effect all Governmental Approvals
applicable to the conduct of its business, in each case except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

8.7Person B Investors. On December 4, 2018, or such later date as agreed to by
the Administrative Agent in its sole discretion, the Initial Borrower shall
provide an updated Borrowing Base Certificate certified by a Responsible Officer
of the Initial Borrower to be true and correct in all material respects
(provided that in no event shall such Borrowing Base Certificate be deemed not
to be true and correct in all material respects as a result of the failure of
such certificate to reflect any Transfer of an Investor’s Subscribed Interest
not yet reported, as permitted by Section 9.5) including all Person B Investors
that closed into the Initial Borrower on November 16, 2018 and setting forth a
calculation of the Available Commitment.

Authorizations and Approvals.

Such Borrower shall promptly obtain, from time to time at its own expense, all
such governmental licenses, authorizations, consents, permits and approvals as
may be required to enable such Borrower to comply with its obligations
hereunder, under the other Loan Documents and its Constituent Documents and to
conduct its business in the customary fashion.

Maintenance of Liens.

Such Borrower shall perform all such acts and execute all such documents as the
Administrative Agent may reasonably request in order to enable the
Administrative Agent and Secured Parties to file and record every instrument
that the Administrative Agent may deem necessary in order to perfect and
maintain the Secured Parties’ first priority security interests in (and Liens
on) the Collateral (subject only to Permitted Liens) and otherwise to preserve
and protect the rights of the Secured Parties in respect of such first priority
security interests and Liens.

Further Assurances.

Such Borrower shall make, execute or endorse, and acknowledge and deliver or
file or cause the same to be done, all such vouchers, invoices, notices,
certifications, and additional agreements, undertakings, conveyances, transfers,
assignments, financing statements, or other assurances, and shall take any and
all such other action, as the Administrative Agent may, from time to time, deem
necessary or desirable in connection with this Credit Agreement or any of the
other Loan Documents, the obligations of such Borrower hereunder or thereunder
for better assuring and confirming unto the Secured Parties all or any part of
the security for any of such obligations.

-98-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Maintenance of Independence.

Such Borrower shall at all times (i) conduct and present itself as a separate
entity and maintain all business organization formalities, (ii) maintain
separate books and records, (iii) conduct all transactions with Affiliates in
accordance with Law and with its Constituent Documents and, except as expressly
permitted in its Constituent Documents, on an arm’s length basis, and (iv) not
commingle its funds in the Collateral Accounts with funds of other Persons,
including Affiliates, except for related Capital Contributions deposited
directly or indirectly into the related Collateral Account.

Taxes.

Such Borrower shall timely file all U.S. federal and other material Tax returns,
information statements and reports required be filed and shall timely pay all
material U.S. federal and other Taxes required to be paid by such Borrower,
except for any such Taxes that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established in
accordance with GAAP.

Compliance with Constituent Documents.

Such Borrower shall comply with all material provisions of its Constituent
Documents.

Investor Default.

At all times when an Event of Default has occurred and is continuing and any
Investor has failed to fund any Capital Contribution when due or otherwise
defaulted on any of its obligations to such Borrower, then such Borrower shall
exercise its available remedies as to such Investor only with the written
consent of the Administrative Agent, at the direction of the Required Lenders.

Collateral Account.

Such Borrower shall ensure that, at all times, the Administrative Agent shall
have electronic monitoring access to its Collateral Account, unless otherwise
agreed by the Administrative Agent in its sole discretion.

Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws.

  Each Borrower, each Person directly or indirectly controlling a Borrower, and
each Person directly or indirectly controlled by a Borrower shall, (a) comply
with all applicable Anti-Money Laundering Laws and Anti-Corruption Laws in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with all applicable Anti-Money Laundering and
Anti-Corruption Laws, (b)  conduct the requisite due diligence in connection
with the transactions contemplated herein for purposes of complying with all
applicable Anti-Money Laundering Laws, including with respect to the legitimacy
of the applicable Investor and the origin of the assets used by such Investor to
purchase the property in question, and shall maintain sufficient information to
identify the applicable Investor for purposes of Anti-Money Laundering Laws,
(c) ensure it does not use any of the credit in violation of any Anti-Corruption
Laws or Anti-Money Laundering Laws, and (d) ensure it does not fund any
repayment of the credit in violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws.

Solvency.

The financial condition of the Borrowers, taken as a whole, shall be such that
such Person is Solvent.

1.1

-99-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Compliance with Sanctions.

No Borrower, no Person directly or indirectly controlling a Borrower, and no
Person directly or indirectly controlled by a Borrower, in each case directly
or, to such Borrower’s knowledge, indirectly, will use the proceeds of any Loan
hereunder, or lend, contribute, or otherwise make available such proceeds to any
subsidiary, joint venture partner, or other Person (i) to fund any activities or
business of or with a Sanctioned Entity, or (ii) in any manner that would
violate Sanctions or would otherwise cause a Lender to be in breach of any
Sanctions.  Each Borrower shall comply with all applicable Sanctions in all
material respects, and shall maintain policies and procedures reasonably
designed to ensure compliance with Sanctions.  A Borrower will notify the Lender
and Administrative Agent in writing not more than three (3) Business Days after
becoming aware of any breach of Section 7.23, Section 8.16, or this Section
8.19.

NEGATIVE COVENANTS.

So long as the Lenders have any commitment to lend or to cause the issuance of
any Letter of Credit hereunder, and until payment and performance in full of the
Obligations (other than contingent obligations for which no claim has yet been
made), each Borrower agrees that as to itself only:

Borrower Information.

Such Borrower shall not change its name, jurisdiction of formation, principal
office, chief executive office and/or principal place of business without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

Mergers, Etc.

Such Borrower shall not take any action (a) to merge or consolidate with or into
any Person, unless such Borrower is the surviving entity or is merged with or
consolidated into another Borrower, or (b) that will dissolve, liquidate or
terminate such Borrower.

Limitation on Liens.

Such Borrower shall not create, permit or suffer to exist any Lien (whether such
interest is based on common law, statute, other law or contract and whether
junior or equal or superior in priority to the Liens created by the Loan
Documents) upon the Collateral, other than Permitted Liens.

Accounting Method.

Such Borrower shall not change its method of accounting without prior written
notice to the Administrative Agent, unless otherwise required to do so by the
Internal Revenue Code or GAAP (and if so required such Borrower shall promptly
notify the Administrative Agent in writing of such change).

9.5Transfer of Subscribed Interests; Admission of Investors.

(a)Transfers of Investor Interests. Such Borrower shall not permit any Transfer
by an Included Investor or a Designated Investor of its Subscribed Interest
unless explicitly permitted pursuant to this Section 9.5. Such Borrower shall
notify the Administrative Agent of any Transfer by any Included Investor or
Designated Investor of all or a portion of any Subscribed Interest in such
Borrower at least five (5) Business Days before the proposed Transfer (the
“Prior Notice Requirement”), and shall, promptly upon receipt thereof, deliver
to the Administrative Agent copies of any executed assignment agreement and
other documentation delivered to, or required of such Investor by such Borrower,
provided, that, no breach of the

-100-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

foregoing shall occur with respect to any such Transfers for which such Borrower
failed to comply with the Prior Notice Requirement, so long as (i) such Borrower
provides written notice to the Administrative Agent of such Transfer within
thirty (30) days thereof, together with executed assignment agreements and/or
other transfer documentation and (ii) Transfers by Investors for which such
Borrower failed to comply with the Prior Notice Requirement do not, in the
aggregate and on a cumulative basis, exceed five percent (5%) of the total
Capital Commitments of the Investors in the Borrowers and provided, further that
nothing herein shall limit such Borrower’s obligations to comply with Section
9.5(c). Upon notice of any Transfer by an Included Investor or Designated
Investor of all or a portion of its Subscribed Interest permitted hereunder,
each transferee will be considered for Included Investor or Designated Investor
status, provided that in order for a new Investor to be deemed to be an Included
Investor or a Designated Investor, such new Investor must satisfy the criteria
therefor as set out in this Credit Agreement. If the Transfer of a Subscribed
Interest to a new Investor would result in a mandatory prepayment pursuant to
Section 3.5(b) (due to the transferee not being designated as an Included
Investor or a Designated Investor or otherwise), such mandatory prepayment shall
be calculated and paid to the Lenders prior to the effectiveness of the Transfer
and such prepayment shall be subject to Section 4.5. Subject to compliance with
the preceding sentence and Section 9.5(c) and Section 9.5(d), any assignment by
an Included Investor or Designated Investor shall be permitted. Any Transfer of
any Subscribed Interest in any Borrower by any Excluded Investor to any other
Person shall be permitted without the consent of the Administrative Agent or
Lenders, subject to compliance with Section 9.5(c) and Section 9.5(d).

(b)Transfers of Common Shares. Transfers of Common Shares by Investors shall be
permitted in accordance with the terms of the Operative Documents and such
Investor’s Subscription Agreement without the consent of any Secured Party.

(c)Transfers of Affiliated Investor Interests. Such Borrower shall not permit
any Transfer by an Affiliated Investor of its Subscribed Interest without the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed). Such Borrowers shall notify the
Administrative Agent of any Transfer by any Affiliated Investor of all or a
portion of any Subscribed Interest in such Borrower at least five (5) Business
Days before the proposed Transfer, and shall, promptly upon receipt thereof,
deliver to the Administrative Agent copies of any executed assignment agreement
and other documentation delivered to, or required of such Investor by such
Borrower. Notwithstanding the foregoing no consent shall be required if the
Transfer by such Affiliated Investor is (a) made to (i) an Affiliate of such
Affiliated Investor or (ii) a family-related entity or trust established by such
Affiliated Investor and (b) otherwise complies with this Section 9.5.

(d)Sanctions Compliance.  Any admission of an assignee of a Subscribed Interest
in such Borrower or as a substitute Investor and any admission of a Person as a
new Investor of such Borrower, shall be subject to such Person, to such
Borrower’s knowledge, not violating Sanctions and being KYC Compliant.

Constituent Documents.

Except as hereinafter provided (x) the Initial Borrower shall not alter, amend,
modify, terminate, or change any provision of the Operative Documents (other
than the Memorandum or a Subscription Agreement, in each case to the extent such
alteration, amendment, modification, termination, or change does not result in a
Material

-101-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Amendment to a Subscription Agreement), and (y) no other Borrower shall alter,
amend, modify, terminate, or change any provision of its Constituent Documents
or any Subscription Agreement (in each case under clause (x) or clause (y), a
“Proposed Amendment”) if such Proposed Amendment would (a) affect such
Borrower’s or any Investor’s (as applicable) debts, duties, obligations, and
liabilities, or the rights, titles, security interests, Liens, powers and
privileges of such Person (as applicable), in each case, relating to any
Drawdowns, Capital Contributions, Capital Commitments, Unused Capital
Commitments or any other Collateral or any time period applicable thereto in a
manner adverse to the Secured Parties, (b) except as permitted under this Credit
Agreement, suspend, reduce or terminate any Investor’s Unused Capital
Commitments or obligation to fund Drawdowns, (c) increase the maximum amount of
leverage that may be incurred by such Borrower regardless of whether any change
is implemented as a result of a change in law or by an amendment to the
Operative Documents (and for the avoidance of doubt, any change to the maximum
amount of leverage that may be incurred that is implemented through the vote of
the Investors or approval of the Board of Directors of such Borrower shall be
deemed an amendment for purposes of this Section 9.6) or (d) otherwise have a
material adverse effect on the rights, titles, first priority security interests
and Liens, and powers and privileges of any of the Secured Parties hereunder
(each, a “Material Amendment”). With respect to any Proposed Amendment, such
Borrower shall deliver written notice to the Administrative Agent of such
proposal. The Administrative Agent shall within two (2) Business Days of the
date on which it has received such notification in accordance with Section 12.6
determine, in its sole discretion without the requirement of obtaining the input
of the Lenders and on its good faith belief, whether or not such Proposed
Amendment would constitute a Material Amendment and shall promptly notify such
Borrower of its determination. If a Borrower provides written notice that it
deems such Proposed Amendment to be a Material Amendment, the aforementioned two
(2) Business Day period shall be deemed waived by the Administrative Agent, and
the Administrative Agent shall seek the approval of the Required Lenders as
provided in this paragraph. In the event that the Administrative Agent
determines that such Proposed Amendment is a Material Amendment (or a Borrower
provides written notice that it deems such Proposed Amendment to be a Material
Amendment), the approval of the Required Lenders and Administrative Agent shall
be required (unless the approval of all Lenders is otherwise required
hereunder), and the Administrative Agent shall promptly notify the Lenders of
such request for such approval, distributing, as appropriate, the Proposed
Amendment and any other relevant information provided by such Borrower. The
Lenders shall, within five (5) Business Days from the date of such notice from
the Administrative Agent, deliver their approval or denial thereof. In the event
that the Administrative Agent determines that the Proposed Amendment is not a
Material Amendment, such Borrower may make such amendment without the consent of
any Lender. Each Borrower may, without the consent of the Administrative Agent
or the Lenders, amend its Constituent Documents: (x) to admit new Investors to
the extent permitted by, and in accordance with, this Credit Agreement; and
(y) to reflect transfers of Common Shares or Subscribed Interests in the
Borrowers permitted by, and in accordance with, this Credit Agreement; provided
that, in each case, such Borrower shall promptly provide prior written notice to
the Administrative Agent of any such amendment. Further, in the event any
Constituent Document of any Borrower or any Subscription Agreement is altered,
amended, modified or terminated in any respect whatsoever, such Borrower shall
promptly provide the Administrative Agent with copies of each executed, filed or
otherwise effective document relating thereto. No Borrower shall enter into any
side letter with an Investor with respect to such Investor’s rights or

-102-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

obligations under its Subscription Agreement or such Borrower’s Constituent
Documents without the prior written consent of the Administrative Agent.

Limitation on Investor Withdrawals.

No Borrower shall permit any Investor to withdraw its Subscribed Interest in any
Borrower without the prior written consent of all of the Lenders, other than in
connection with a Transfer permitted in accordance with Section 9.5; provided
however, so long as no Event of Default or Potential Default has occurred and is
continuing, the Borrowers in their discretion may permit any (a) Person A
Investor, (b) Person B Investor, (c) Person DPlatform Investor or (d) HNW
Investor that is classified as an Excluded Investor prior to withdrawing, to
withdraw its interest, so long as, at the time of such withdrawal, the aggregate
Capital Commitments of all Person A Investors, Person B Investors, Person
DPlatform Investors and such HNW Investors withdrawn pursuant to this Section
9.7, plus any Permitted Excluded Commitments, do not exceed, on a cumulative
basis, two percent (2%) of the aggregate Capital Commitments of all Investors;
provided that if such withdrawal would result in a mandatory prepayment pursuant
to Section 3.5(b), such mandatory prepayment shall first be calculated and paid
to the Lenders prior to such withdrawal and such prepayment shall be subject to
Section 4.5.

Transfers of Capital Commitments.

No Borrower shall cause Capital Contributions to be made to any Affiliate or to
any other Person that is not a Borrower or directly to any Investment.

Limitation on Indebtedness.

 

(a)No Borrower shall incur Indebtedness which does not fully comply with the
requirements and limitations set forth in its Constituent Documents.

(b)Each Borrower shall maintain total balance sheet assets minus total balance
sheet liabilities equal to or greater than zero (0) (clauses (a) and (b),
collectively, the “Debt Limitations”).

Capital Commitments.

Such Borrower shall not: (i) cancel, reduce, excuse, or abate the Capital
Commitment of any Investor without the prior written consent of all of the
Lenders which may be withheld in their sole discretion or (ii) relieve, excuse,
delay, postpone, compromise or abate any Investor from the making of any Capital
Contribution (including, for the avoidance of doubt, in connection with any
particular Investment of such Borrower), provided, however, such Borrower may in
its discretion (A) treat any Investor as an Excused Shareholder in accordance
with the Limited Exclusion Rights under its Subscription Agreement with respect
to any Investment, but not with respect to any Drawdown for repayment of the
Obligations, with prior written notice to Administrative Agent and (B) so long
as no Event of Default or Potential Default in either case has occurred and is
continuing, give any relief to any (a) Person A Investor, (b) Person B Investor,
(c) Person DPlatform Investor or (d) HNW Investor that is classified as an
Excluded Investor prior to granting such relief, that would otherwise be
prohibited pursuant to clauses (i) or (ii) of this Section 9.10 so long as, at
the time of such relief, the aggregate Capital Commitments with respect to which
relief has been granted pursuant to this clause (B) plus the aggregate Capital
Commitments of Investors withdrawn pursuant to Section 9.7 do not exceed, on a
cumulative basis, two percent (2%) of the aggregate

-103-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Capital Commitments of all Investors (the “Permitted Excluded Commitments”);
provided that if such relief would result in a mandatory prepayment pursuant to
Section 3.5(b), such mandatory prepayment shall first be calculated and paid to
the Lenders prior to granting relief of such Capital Commitments and such
prepayment shall be subject to Section 4.5.

Drawdowns.

Except as provided in its Constituent Documents, such Borrower shall not make
any contractual or other agreement with any Person which shall restrict, limit,
penalize or control its ability to make Drawdowns or the timing thereof.

ERISA Compliance.

No Borrower nor, except as would not reasonably be expected to result in a
Material Adverse Effect, a member of a Borrower’s Controlled Group shall
establish, maintain, contribute to, or have any liability (contingent or
otherwise) with respect to any Plan. No Borrower shall fail to satisfy an
exception under the Plan Asset Regulations which failure causes the assets of
such Borrower to be deemed Plan Assets. No Borrower shall take any action, or
omit to take any action, which would give rise to a non-exempt prohibited
transaction under Section 4975(c)(1)(A), (B), (C) or (D) of the Internal Revenue
Code or Section 406(a) of ERISA that would subject the Administrative Agent or
the Lenders to any tax, penalty, damages or any other claim or relief under the
Internal Revenue Code or ERISA.

Environmental Matters.

Except for such conditions as are in or will promptly be brought into compliance
with relevant Environmental Laws or otherwise could not reasonably be expected
to result in a Material Adverse Effect, such Borrower shall not: (a) cause or
permit any Hazardous Material to be generated, placed, held, located or disposed
of on, under or at, or transported to or from, any real property of such
Borrower in material violation of an Environmental Law; or (b) permit any real
property of such Borrower to ever be used as a dump site or storage site
(whether permanent or temporary) for any Hazardous Material in material
violation of an Environmental Law.

Limitations on Distributions.

Such Borrower shall not make, pay or declare any Distribution (as defined below)
(a) at any time except as permitted pursuant to its Constituent Documents or
(b) at any time during the existence of a Cash Control Event, in each of the
foregoing cases, other than Permitted Distributions, provided, that, no
Permitted Distributions may be made from any Collateral Account during an Event
of Default under Section 10.1(a), Section 10.1(h), Section 10.1(i) or an Event
of Default that has resulted in acceleration of the maturity of the Obligations
hereunder. Except as set forth in the previous sentence, Permitted Distributions
may be made from any Collateral Account during a Cash Control Event if such
amounts being distributed (i) were in the Collateral Account prior to the
occurrence of the Cash Control Event (and such amounts are not proceeds of a
call that triggered a mandatory prepayment hereunder) or (ii) were deposited
into such Collateral Account pursuant to a Drawdown made after the occurrence of
the Cash Control Event and the amount of such Drawdown (x) was less than two
percent (2%) of the Initial Borrower’s assets and (y) did not trigger a
mandatory prepayment hereunder. “Distribution” means any distributions (whether
or not in cash) on account of any Subscribed Interest or other equity interest
in such Borrower, including as a dividend or other distribution and on account
of the purchase, redemption, retirement or other acquisition of any such
Subscribed Interest or other equity interest.

-104-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Limitation on Withdrawals of Funds.

Such Borrower shall not make or cause the making of any withdrawal or transfer
of funds from any Collateral Account if a Cash Control Event has occurred and is
continuing, other than withdrawals for the purpose of repaying Obligations
(unless at the time of the withdrawal, outstanding Principal Obligations consist
only of Letter of Credit Obligations which are Cash Collateralized) and except
as permitted by Section 9.14 hereof.

Exchange Listing.

Such Borrower shall not take any action which could result in the Exchange
Listing occurring prior to the Maturity Date.

Transactions with Affiliates.

Such Borrower shall not, nor shall it permit any of its Subsidiaries to, sell,
lease or otherwise transfer any of its property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or make any contribution
towards, or reimbursement for, any taxes payable by any Person or any of its
Subsidiaries in respect of income of such Borrower, or otherwise engage in any
other transactions with, any of its Affiliates, except transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties. For the avoidance of doubt,
nothing contained in this Section 9.17 shall prevent such Borrower from paying
fees and expenses to the Adviser pursuant to its Constituent Documents.

Collateral Accounts.

Such Borrower shall not direct, authorize or otherwise permit any proceeds,
monies or sums paid by the Investors pursuant to any Drawdown to be deposited,
credited or otherwise included in any account other than a Collateral Account.
Such Borrower shall not deposit or otherwise credit to the Collateral Accounts
cash or cash proceeds other than Capital Contributions.

9.19Investments.  At no time shall the Fair Market Value of all Investments of
the Borrowers (other than Qualified Borrowers) in the aggregate be less than
eighty-five percent (85%) of the aggregate Cost Basis of such Investments.

9.20Net Asset Value Maintenance.  At no time shall the Net Asset Value of the
Borrowers (other than Qualified Borrowers) from the Initial NAV Test Date until
the Final Investor Close, be less than or equal to $500,000,000.

10.EVENTS OF DEFAULT.

Events of Default.

An “Event of Default” shall exist if any one or more of the following events
shall occur and be continuing (whatever the reason for such event and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

(a)(i) the Borrowers shall fail to pay when due any principal of the
Obligations, including, without limitation, any failure to pay any amount
required under Section 3.5(b); or (ii) the Borrowers shall fail to pay when due
any interest on the Obligations or any fee, expense, indemnity or other payment
required hereunder, or under any other Loan Document,

-105-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

including, without limitation, payment of cash for deposit as Cash Collateral
under Section 2.9(h), and such failure under this clause (ii) shall continue for
three (3) Business Days;

(b)any representation or warranty made or deemed made by or on behalf of the
Borrowers (in each case, as applicable) under this Credit Agreement, or any of
the other Loan Documents executed by any one or more of them, or in any
certificate or statement furnished or made to the Administrative Agent or
Lenders or any one of them by the Borrowers (in each case, as applicable)
pursuant hereto, in connection herewith or with the Loans, or in connection with
any of the other Loan Documents, shall prove to be untrue or inaccurate in any
material respect as of the date on which such representation or warranty is made
and the adverse effect of the failure of such representation or warranty shall
not have been cured within thirty (30) days after the earlier of: (i) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(ii) a Responsible Officer of a Borrower obtains actual knowledge thereof;

(c)default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
3.5(b), 5.2(a), 8.1, and Sections 9.1 through 9.189.20) by the Borrowers; or
(ii) the covenants or agreements of the Borrowers contained in any other Loan
Documents executed by such Person, and, if such default is susceptible to cure,
such default shall continue uncured to the satisfaction of the Administrative
Agent for a period of thirty (30) days after the earlier of: (x) written notice
thereof has been given by the Administrative Agent to the Borrowers or (y) a
Responsible Officer of a Borrower obtains actual knowledge thereof;

(d)default shall occur in the performance of any of the covenants or agreements
of any Borrower contained in Section 3.5(b), 5.2(a), or any one of Sections 9.1
through 9.189.20;

(e)default shall occur in the performance of Section 8.1 and such default shall
continue uncured for three (3) Business Days after the earlier of: (x) written
notice thereof has been given by the Administrative Agent to the Borrowers or
(y) a Responsible Officer of a Borrower obtains actual knowledge thereof;

(f)other than in compliance with the explicit provisions of the Loan Documents,
any of the Loan Documents executed by the Borrowers shall: (i) cease, in whole
or in part, to be legal, valid and binding agreements enforceable against the
Borrowers, as the case may be, in accordance with the terms thereof; (ii) in any
way be terminated (other than in accordance with their terms) or become or be
declared ineffective or inoperative; or (iii) in any way whatsoever cease to
give or provide the respective first priority Liens (other than Permitted
Liens), security interest, rights, titles, interest, remedies, powers, or
privileges intended to be created thereby in a material portion of the
Collateral, in each case, other than as a result of the Administrative Agent’s
gross negligence or willful misconduct; provided that if any of the events set
forth in the foregoing clauses (i), (ii) and (iii) occurs as a result of a
change in any Applicable Law, the Borrowers shall have fifteen (15) days from
the date hereof to cure the default arising under this Section 10.1(f) to the
reasonable satisfaction of the Administrative Agent;

(a)

-106-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(g)default shall occur with respect to the payment of any Indebtedness of the
Borrowers in an amount equal to or in excess of the Threshold Amount or any such
Indebtedness shall become due before its stated maturity by acceleration of the
maturity thereof or shall become due by its terms and in either case shall not
be promptly paid or extended;

(h)any Borrower or the Adviser shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor, sequestrator,
conservator, liquidator or similar official of itself or of all or a substantial
part of its assets; (ii) file a voluntary petition in bankruptcy or admit in
writing that it is unable to pay its debts as they become due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any
partnership, limited liability company or corporate action for the purpose of
effecting any of the foregoing;

(i)an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of any Borrower or the Adviser, or appointing a receiver,
custodian, trustee, intervenor, sequestrator, conservator, liquidator or similar
official of any Borrower or the Adviser, or of all or substantially all of such
Person’s assets, and such order, judgment or decree shall continue undismissed
or unstayed and in effect for a period of sixty (60) days;

(j)any final non-appealable judgment(s) for the payment of money equal to or in
excess of the Threshold Amount in the aggregate shall be rendered against any
Borrower alone or against one or more of the Borrowers and such judgment shall
remain undischarged for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Borrower to
enforce any such judgment, unless such judgment is covered by insurance in an
amount that would cause any uninsured potential liability not to exceed the
Threshold Amount or unless it is being appealed and such Borrower has posted a
bond or cash collateral;

(k)the issuance to any Borrower or a reasonable basis exists for the issuance to
any Borrower of any administrative order by any Governmental Authority under any
Environmental Law, or the issuance to any Borrower of any injunctive order by
any court under any Environmental Law, which, in the Administrative Agent’s
reasonable judgment, will result in a Material Adverse Effect and such order
remains undischarged for sixty (60) days;

(l)Investors having Capital Commitments aggregating fifteen percent (15%) or
greater of the total Capital Commitments of Investors in the Borrowers shall
default in their obligation to fund any Drawdowns (on a cumulative basis) when
due and (i) with respect to any Investor other than a Specified Excluded
Investor, such failure shall not be cured within ten (10) Business Days, and
(ii) with respect to any Specified Excluded Investor, such failure is not cured
within thirty (30) days; provided that, if such Investor (x) is a Person
APlatform Investor or(other than a Person BD Investor), (y) is classified as an
Included Investor or Designated Investor (including a Hurdle Investor) on the
date such Investor defaulted on its obligation to fund any

-107-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Drawdown and (z) subsequently becomes a Specified Excluded Investor as a result
of such default, the defaulted portion of such Drawdown shall not count towards
the fifteen percent (15%) threshold above until the thirty-first (31st) day
following the date when the related Capital Contribution is initially due
pursuant to the related Drawdown; provided further that, notwithstanding
anything herein to the contrary, Permitted Excluded Commitments shall not count
towards the calculation of the fifteen percent (15%) threshold;

(m)any Borrower, the Adviser or any Affiliated Investor fails to fund any
Drawdown when due and such failure shall not be cured within five (5) Business
Days (without regard to any cure or notice periods contained in the applicable
Subscription Agreement);

(n)any Borrower or its Affiliated Investors shall repudiate, challenge, or
declare unenforceable its Capital Commitment or its obligation to make Capital
Contributions to the capital of the Borrowers pursuant to a Drawdown or shall
otherwise disaffirm any material provision of the Operative Documents or its
Subscription Agreement, as applicable;

(o)the Investment Advisory Agreement shall cease to be in full force and effect
or the Adviser resigns or is removed from its role thereunder and a successor
Adviser acceptable to one hundred percent (100%) of the Lenders in their sole
discretion is not appointed within ten (10) days; or

(p)the Administration Agreement shall cease to be in full force and effect or
the Adviser resigns or is removed from its role as the “Administrator”
thereunder and a successor Administrator acceptable to one hundred percent
(100%) of the Lenders in their sole discretion is not appointed within ten (10)
days.

10.2Remedies Upon Event of Default.

(a)Remedies. If an Event of Default shall have occurred and be continuing, then
the Administrative Agent may (and shall at the direction of the Required
Lenders): (i) suspend the Commitments of the Lenders; (ii) terminate the
Commitment of the Lenders hereunder and declare the occurrence of the Maturity
Date; (iii) declare the principal of, and all interest then accrued on, the
Obligations to be forthwith due and payable (including the liability to fund the
Letter of Credit Liability pursuant to Section 2.9), whereupon the same shall
forthwith become due and payable without presentment, demand, protest, notice of
default, notice of acceleration, or of intention to accelerate or other notice
of any kind (other than notice of such declaration) all of which the Borrowers
hereby expressly waive, anything contained herein or in any other Loan Document
to the contrary notwithstanding; (iv) in compliance with Section 10.2(b),
exercise any right, privilege, or power set forth in Sections 5.2 and 5.3 and
the Collateral Documents, including, but not limited to, the initiation of
Drawdowns of the Unused Capital Commitments; (v) suspend the obligation of the
Lenders to maintain LIBOR Rate Loans and (vi) without notice of default or
demand, pursue and enforce any of the Administrative Agent’s or the Lenders’
rights and remedies under the Loan Documents, or otherwise provided under or
pursuant to any Applicable Law or agreement; provided that if any Event of
Default specified in Sections 10.1(h) or 10.1(i) shall occur, the obligation of
each Lender to make Loans and any obligation of the Letter of Credit Issuer to
issue Letters of Credit shall automatically terminate and the principal of, and
all interest on, the Obligations shall thereupon become due

-108-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

and payable concurrently therewith, without any further action by the
Administrative Agent or the Lenders, or any of them, and without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind, all of which each of the Borrowers
hereby expressly waives.  Notwithstanding anything to the contrary contained in
this Credit Agreement or any other Loan Document, in no event shall the
Administrative Agent (or any Secured Party) be permitted to require an Investor
to fund its Capital Contribution other than to the applicable Collateral
Account.

(b)Actions with Respect to the Collateral. The Administrative Agent, on behalf
of the Secured Parties, is hereby authorized, in the name of the Secured Parties
or the name of any Borrower, at any time or from time to time during the
existence and continuance of an Event of Default, and, except as provided in
Section 10.2(d), only after a Trigger Event has occurred, to: (i) initiate one
or more Drawdowns in order to pay the Obligations then due and owing,
(ii) notify the Investors to make all payments in connection with any Drawdown
directly to the Administrative Agent on behalf of the Secured Parties or to an
account other than the Collateral Accounts (provided, that, no ERISA Investor
shall be required to fund its Capital Contributions other than to the applicable
Collateral Account), (iii) take or bring in any Borrower’s name, or that of the
Secured Parties, all steps, actions, suits, or proceedings deemed by the
Administrative Agent necessary or desirable to effect possession or collection
of payments of the Capital Commitments, (iv) complete any contract or agreement
of any Borrower in any way related to payment of any of the Capital Commitments,
(v) make allowances or adjustments related to the Capital Commitments,
(vi) compromise any claims related to the Capital Commitments, (vii) issue
credit in its own name or the name of any Borrower; or (viii) exercise any other
right, privilege, power, or remedy provided to any Borrower under its respective
Constituent Documents and the Subscription Agreements with respect to the
Capital Commitments. Regardless of any provision hereof, in the absence of gross
negligence or willful misconduct by the Administrative Agent or the Secured
Parties, neither the Administrative Agent nor the Secured Parties shall be
liable for failure to collect or for failure to exercise diligence in the
collection, possession, or any transaction concerning, all or part of the
Drawdowns or the Capital Commitment or sums due or paid thereon, nor shall they
be under any obligation whatsoever to anyone by virtue of the security interests
and Liens relating to the Capital Commitment, subject to the Internal Revenue
Code. The Administrative Agent shall give the Borrowers notice of actions taken
pursuant to this Section 10.2(b) concurrently with, or promptly after, the
taking of such action, but its failure to give such notice shall not affect the
validity of such action, nor shall such failure give rise to defenses to the
Borrowers’ obligations hereunder.  Notwithstanding the foregoing or anything
else in this Credit Agreement or any other Loan Document to the contrary, upon
the occurrence and during the continuance of an Event of Default that can be
cured by issuing a Drawdown, so long as no other Event of Default shall have
occurred and be continuing, prior to the Administrative Agent initiating any
Drawdown, the Administrative Agent shall give the Borrowers two (2) Business
Days’ written notice of its intention to exercise such remedy, provided that no
such notice is required to the extent the Event of Default arises from the
failure of the Borrowers to issue Drawdowns or make a payment following a
Drawdown, in each case, that is required to be made herein.  If the Borrowers
shall issue a Drawdown in an amount sufficient to cure such Event of Default at
any time prior to or within such two (2) Business Day period, the Administrative
Agent shall be prohibited from initiating any Drawdown until the fifteenth
(15th) Business Day following such two (2) Business Day period (the “Standstill
Period”).  For the avoidance of doubt, the Standstill Period shall run

-109-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

concurrently with the twenty (20) Business Day cure period provided for in
clause (a) of the definition of “Trigger Event” and the Standstill Period shall
not restrict the Administrative Agent’s or any Secured Party’s rights to
exercise any other remedies set forth in this Section 10.2.

(c)Drawdowns by Borrowers. Upon the occurrence of a Specified Default, the
Administrative Agent shall give written notice of the same to the Borrowers (a
“Specified Event Notice”) and the Borrowers shall issue, within five (5)
Business Days after such Specified Event Notice, Drawdowns in the aggregate
amount required to cure such Specified Default. After a Trigger Event has
occurred, the Borrowers shall be authorized to issue Drawdowns only with the
consent of the Administrative Agent in its sole discretion.

(d)Rights upon Bankruptcy Events of Default. Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of an Event
of Default under Section 10.1(h) or Section 10.1(i), the Administrative Agent
shall have the right to: (i) issue Drawdowns pursuant to the collateral
assignment of rights under the Security Agreements, such Drawdowns may be
executed by the Administrative Agent as assignee and subscription agent under
the Security Agreement; and (ii) exercise any other remedies available under the
Loan Documents, including, without limitation, with respect to the Investors
under the Security Agreements.

Lender Offset.

If an Event of Default shall have occurred and be continuing, each Lender, the
Letter of Credit Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Letter of Credit Issuer or any such Affiliate to or for the credit or the
account of the Borrowers against any and all of the obligations of the Borrowers
now or hereafter existing under this Credit Agreement or any other Loan Document
to such Lender, the Letter of Credit Issuer or any of their respective
Affiliates, irrespective of whether or not such Lender, the Letter of Credit
Issuer or any such Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender, the Letter of Credit Issuer or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.4(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Letter of Credit Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the Letter of Credit Issuer and their respective
Affiliates under this Section 10.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Letter of Credit Issuer
or their respective Affiliates may have. Each Lender and the Letter of Credit
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and

-110-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Performance by the Administrative Agent.

Upon the occurrence and during the continuance of an Event of Default, should
any Borrower fail to perform any covenant, duty, or agreement contained herein
or in any of the Loan Documents relating to the Collateral, and such failure
continues beyond any applicable cure period, the Administrative Agent may, but
shall not be obligated to, perform or attempt to perform such covenant, duty, or
agreement on behalf of such Person. In such event, the Borrowers shall, at the
request of the Administrative Agent, promptly pay any amount expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent at its designated Agency Services Address, together with
interest thereon at the Default Rate from the date of such expenditure until
paid. Notwithstanding the foregoing, it is expressly understood that neither the
Administrative Agent nor the Lenders assume any liability or responsibility for
the performance of any duties of the Borrowers, or any related Person hereunder
or under any of the Loan Documents or other control over the management and
affairs of any Borrower, or any related Person, nor by any such action shall the
Administrative Agent or the Lenders be deemed to create a partnership
arrangement with any Borrower, or any related Person.

Good Faith Duty to Cooperate.

In the event that the Administrative Agent or Required Lenders elect to commence
the exercise of remedies pursuant to Section 10.2 or 10.3 as a result of the
occurrence of any Event of Default, the Borrowers agree to cooperate in good
faith with the Administrative Agent to enable the Administrative Agent to issue
Drawdown Notices and enforce the payment thereof by the Investors, including but
not limited to providing contact information for each Investor within two (2)
Business Days of request.

11.AGENCY PROVISIONS.

11.1Appointment and Authorization of Agents.

(a)Authority. Each Lender (including any Person that is an assignee,
participant, secured party or other transferee with respect to the interest of
such Lender in any Principal Obligation or otherwise under this Credit
Agreement) (collectively with such Lender, a “Lender Party”) hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein and therein, nor shall any Agent have or been deemed to have any
fiduciary relationship with any Lender Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any of the other Loan Documents or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an

-111-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

administrative relationship between independent contracting parties. Except as
expressly set forth herein, the provisions of this Section 11 are solely for the
benefit of the Administrative Agent and the Lenders and none of the Borrowers,
any Investor, or any Affiliate of the foregoing (each, a “Borrower Party”) shall
have any rights as a third-party beneficiary of the provisions hereof (except
for the provisions that explicitly relate to the Borrowers in Section 11.10).

(b)Release of Collateral.The Secured Parties irrevocably authorize the
Administrative Agent (without any further consent of the Secured Parties), at
the Administrative Agent’s option and in its sole discretion, to release any
security interest in or Lien on any Collateral granted to or held by the
Administrative Agent: (i) upon termination of this Credit Agreement and the
other Loan Documents, termination of the Commitments and all Letters of Credit
and payment in full of all of the Obligations (other than contingent obligations
for which no claim has yet been made), including all fees and indemnified costs
and expenses that are then due and payable pursuant to the terms of the Loan
Documents; and (ii) if approved by the Lenders pursuant to the terms of Section
12.1. Upon the request of the Administrative Agent, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.1(b).

Delegation of Duties.

Each Agent may execute any of its duties hereunder or under the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of legal counsel, accountants, and other professionals selected by such
Agent concerning all matters pertaining to such duties. No Agent shall be
responsible to any Lender for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, nor shall it be liable
for any action taken or suffered in good faith by it in accordance with the
advice of such Persons. The exculpatory provisions of this Section 11 shall
apply to any such sub-agent of such Agent.

Exculpatory Provisions.

No Agent nor any of its affiliates, nor any of their respective officers,
directors, employees, agents or attorneys-in-fact (each such person, an
“Agent-Related Person”), shall be liable for any action taken or omitted to be
taken by it under or in connection herewith or in connection with any of the
other Loan Documents (except for its own gross negligence or willful misconduct)
or be responsible in any manner to any Lender Party for any recitals,
statements, representations or warranties made by any of the Borrower Parties
contained herein or in any of the other Loan Documents or in any certificate,
report, document, financial statement or other written or oral statement
referred to or provided for in, or received by such Agent under or in connection
herewith or in connection with the other Loan Documents, or enforceability or
sufficiency therefor of any of the other Loan Documents, or for any failure of
the Borrower Party to perform its obligations hereunder or thereunder. In each
case in the absence of gross negligence or willful misconduct, no Agent-Related
Person shall be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Credit
Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Agent-Related Person
to the Lenders or by or on behalf of the Borrower Parties to the Agent-Related
Person or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions,

-112-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or of the existence or
possible existence of any Potential Default or Event of Default or to inspect
the properties, books or records of the Borrower Parties. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders. Each Lender
Party recognizes and agrees that the Administrative Agent shall not be required
to determine independently whether the conditions described in Sections 6.2(a)
or 6.2(b) have been satisfied and, when the Administrative Agent disburses funds
to Borrowers or the Letter of Credit Issuer causes Letters of Credit to be
issued or accepts any Qualified Borrower Guaranties, it may rely fully upon
statements contained in the relevant requests by a Borrower Party.

Reliance on Communications.

The Agents shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, consent, certificate, affidavit,
letter, email, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to any of the Borrower Parties, independent accountants and
other experts selected by the Agents with reasonable care). Each Agent may deem
and treat each Lender as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with Administrative Agent in accordance with Section 12.11(c).
Each Agent shall be fully justified in failing or refusing to take any action
under this Credit Agreement or under any of the other Loan Documents unless it
shall first receive such advice or concurrence of the Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Loan Documents in accordance with a request of the Required
Lenders (or to the extent specifically required, all of the Lenders) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders (including their successors and assigns).

Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Potential Default or Event of Default hereunder unless such Agent has received
notice from a Lender or a Borrower Party referring to the Loan Document,
describing such Potential Default or Event of Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice, and the Administrative Agent shall
take such action with respect to such Potential Default or Event of Default as
shall be reasonably directed by the Required Lenders and as is permitted by the
Loan Documents.

Non-Reliance on Agents and Other Lenders.

Each Lender expressly acknowledges that no Agent-Related Person has made any
representations or warranties to it and that no act by any Agent-Related Person
hereafter taken, including any review of the affairs of any Borrower Party,
shall be deemed to constitute any representation or warranty by the
Agent-Related Person to any Lender. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions,

-113-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

prospects and creditworthiness of the Borrower Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business, assets,
operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, assets, property, financial or other conditions, prospects
or creditworthiness of any Borrower Party which may come into the possession of
any Agent-Related Person.

Indemnification.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify, upon demand, each Agent-Related Person (to the extent not
reimbursed by a Borrower Party and without limiting any obligation of the
Borrower Parties to do so), ratably in accordance with the applicable Lender’s
respective Lender’s Pro Rata Share, and hold harmless each Agent-Related Person
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at any time
following payment in full of the Obligations) be imposed on, incurred by or
asserted against it in its capacity as such in any way relating to or arising
out of this Credit Agreement or the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by it under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Person’s gross negligence or willful misconduct, or related
to another Lender; provided, further, that no action taken in accordance with
the directions of the Required Lenders or all Lenders, as applicable, shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 11.7. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent and the Letter of Credit Issuer upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney costs)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower Parties. The agreements in this Section 11.7 shall survive the
termination of the Commitments, payment of all of the Obligations hereunder and
under the other Loan Documents or any documents contemplated by or referred to
herein or therein, as well as the resignation or replacement of any Agent.

Agents in Their Individual Capacity.

Each Agent (and any successor acting as an Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any Borrower Party (or
any of their

-114-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Subsidiaries or Affiliates) as though such Agent were not an Agent or a Lender
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, any Agent or its Affiliates may
receive information regarding the Borrower Parties or their Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to the Loans made
and Letters of Credit issued and all obligations owing to it, an Agent acting in
its individual capacity shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

11.9Successor Agents.

(a)Resignation of Administrative Agent.

(i)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Letter of Credit Issuer and the Borrowers. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers and subject to the consent of the Borrowers
(provided no Event of Default has occurred and is continuing at the time of such
resignation), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Letter of Credit Issuer, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(ii)If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowers
and such Person, remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

(iii)With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Letter of Credit Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such Collateral until

-115-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

such time as a successor Administrative Agent is appointed) and (2) except for
any indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Letter of Credit Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 11 and Section 12.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(iv)Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.9 shall also constitute its resignation as Letter of Credit Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Letter of Credit Issuer,
(b) the retiring Letter of Credit Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Letter of Credit Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Letter of
Credit Issuer to effectively assume the obligations of the retiring Letter of
Credit Issuer with respect to such Letters of Credit.

(v)Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.9 shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder:
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender; and (b) the
retiring Swingline Lender shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The retiring Swingline
Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Swingline Lender.

(b)Resignation of Other Agents. Any other Agent may, at any time, resign upon
written notice to the Lenders and the Borrowers. If no successor agent is
appointed prior to the effective date of the resignation of the applicable
Agent, then the retiring Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor Agent from any of the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall

-116-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and shall assume the duties and obligations of
such retiring Agent, and the retiring Agent shall be discharged from its duties
and obligations as Agent under this Credit Agreement and the other Loan
Documents. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 11.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Credit
Agreement.

Reliance by the Borrowers.

The Borrowers shall be entitled to rely upon, and to act or refrain from acting
on the basis of, any notice, statement, certificate, waiver or other document or
instrument delivered by the Administrative Agent to the Borrowers, so long as
the Administrative Agent is purporting to act in its respective capacity as the
Administrative Agent pursuant to this Credit Agreement, and the Borrowers shall
not be responsible or liable to any Lender (or to any Participant or to any
Assignee), or as a result of any action or failure to act (including actions or
omissions which would otherwise constitute defaults hereunder) which is based
upon such reliance upon Administrative Agent. The Borrowers shall be entitled to
treat the Administrative Agent as the properly authorized Administrative Agent
pursuant to this Credit Agreement until the Borrowers shall have received notice
of resignation, and the Borrowers shall not be obligated to recognize any
successor Administrative Agent until the Borrowers shall have received written
notification satisfactory to them of the appointment of such successor.

Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Liability
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower Parties) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liability and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties hereunder) allowed in such judicial
proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

-117-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.

12.MISCELLANEOUS.

Amendments.

Neither this Credit Agreement (including the exhibits hereto) nor any other Loan
Document to which any Borrower is a party, nor any of the terms hereof or
thereof, may be amended, waived, discharged or terminated, unless such
amendment, waiver, discharge, or termination is in writing and signed by the
Administrative Agent (based upon the approval of the Required Lenders), or the
Required Lenders, on the one hand, and such Borrower on the other hand; and, if
the rights or duties of an Agent are affected thereby, by such Agent; provided
that no such amendment, waiver, discharge, or termination shall, without the
consent of:

(a)each Lender affected thereby:

(i)reduce or increase the amount or alter the term of the Commitment of such
Lender, alter the provisions relating to any fees (or any other payments)
payable to such Lender, or accelerate the obligations of such Lender to advance
its portion of any Borrowing, as contemplated in Section 2.5 or issue or
participate in any Letter of Credit, as contemplated in Section 2.9;

(ii)extend the time for payment for the principal of or interest on the
Obligations, or fees or costs, or reduce the principal amount of the Obligations
(except as a result of the application of payments or prepayments), or reduce
the rate of interest borne by the Obligations (other than as a result of waiving
the applicability of the Default Rate), or otherwise affect the terms of payment
of the principal of or any interest on the Obligations or fees or costs
hereunder;

(iii)release any Liens granted under the Collateral Documents, except as
otherwise contemplated herein or therein, and except in connection with the
transfer of interests in the Borrowers permitted hereunder or in any other Loan
Document;

(iv)amend or waive the terms of Section 2.15; and

(b)all Lenders:

(i)except as otherwise provided by Section 9.5 or 9.10, permit the cancellation,
excuse or reduction of the Unused Capital Commitment or Capital Commitment of
any Included Investor or Designated Investor;

(ii)amend the definition of “Applicable Requirement”, “Available Commitment”,
“Concentration Limit”, “Designated Investor”, “Eligible Institution”, “Exclusion
Event”, “HNW Investor”, “Hurdle Condition”, “Included Investor”,

-118-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

“Maturity Date”, “Principal Obligations”, “Pooled Vehicle Investor” or the
definition of any of the defined terms used therein;

(iii)change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders which are required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;

(iv)except in a transaction permitted by this Credit Agreement, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under (or in respect of) the Loan Documents; or

(v)amend the terms of Section 3.5(b) or this Section 12.1.

The Administrative Agent agrees that it will notify the Lenders of any proposed
modification or amendment to any Loan Document, and deliver drafts of any such
proposed modification or amendment to the Lenders, prior to the effectiveness of
such proposed modification or amendment. Notwithstanding the above: (A) no
provisions of Section 11 may be amended or modified without the consent of the
Administrative Agent; (B) no provisions of Section 2.9 may be amended or
modified without the consent of the Letter of Credit Issuer; (C) no provisions
of Section 2.6 may be amended or modified without the consent of the Swingline
Lender; and (D) Section 8 and Section 9 specify the requirements for waivers of
the Affirmative Covenants and Negative Covenants listed therein, and any
amendment to a provision of Section 8 or Section 9 shall require the consent of
the Lenders or the Administrative Agent that are specified therein as required
for a waiver thereof. Any amendment, waiver or consent not specifically
addressed in this Section 12.1 or otherwise shall be subject to the approval of
the Required Lenders.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code of the United States supersede the unanimous
consent provisions set forth herein; (2) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding; and (3) the Administrative Agent may, in its sole
discretion, agree to the modification or waiver of any of the other terms of
this Credit Agreement or any other Loan Document or consent to any action or
failure to act by any Borrower, if such modification, waiver, or consent is of
an administrative nature.

If the Administrative Agent shall request the consent of any Lender to any
amendment, change, waiver, discharge, termination, consent or exercise of rights
covered by this Credit Agreement, and not receive such consent or denial thereof
in writing within ten (10) Business Days of the making of such request by the
Administrative Agent, as the case may be, such Lender shall be deemed to have
denied its consent to the request.

Sharing of Offsets.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of

-119-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Section 4 or
Section 12.5) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of obligations owing them; provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii)the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Credit Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Sections 2.9(h) and 4.9 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans and Letters of Credit to any assignee or participant, other than to the
Borrowers or any of their Subsidiaries (as to which the provisions of this
paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

Sharing of Collateral.

To the extent permitted by Applicable Law, each Lender and the Administrative
Agent, in its capacity as a Lender, agrees that if it shall, through the receipt
of any proceeds from a Drawdown or the exercise of any remedies under any
Collateral Documents, receive or be entitled to receive payment of a portion of
the aggregate amount of principal, interest and fees due to it under this Credit
Agreement which constitutes a greater proportion of the aggregate amount of
principal, interest and fees then due to such Lender under this Credit Agreement
than the proportion received by any other Lender in respect of the aggregate
amount of principal, interest and fees due with respect to any Obligations to
such Lender under this Credit Agreement, then such Lender or the Administrative
Agent, in its capacity as a Lender, as the case may be, shall purchase
participations in the Obligations under this Credit Agreement held by such other
Lenders so that all such recoveries of principal, interest and fees with respect
to this Credit Agreement, the Notes and the Obligations thereunder held by the
Lenders shall be pro rata according to each Lender’s Commitment (determined as
of the date hereof and regardless of any change in any Lender’s Commitment
caused by such Lender’s receipt of a proportionately greater or lesser payment
hereunder). Each Lender hereby authorizes and directs the Administrative Agent
to coordinate and implement the sharing of collateral contemplated by this
Section 12.3 prior to the distribution of proceeds from Drawdowns or proceeds
from the exercise of remedies under the Collateral Documents prior to making any

-120-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

distributions of such proceeds to each Lender or the Administrative Agent, in
their respective capacity as the Lenders.

Waiver.

No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent or the Lenders, any right or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other further exercise thereof or the exercise of any other right
or power. The rights and remedies of the Agents and the Lenders hereunder and
under the Loan Documents shall be in addition to all other rights provided by
Applicable Law. No modification or waiver of any provision of this Credit
Agreement, the Notes or any of the other Loan Documents, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Subject to the terms of this Credit Agreement (including, without limitation,
Section 12.1), the Administrative Agent acting on behalf of all Lenders, and the
Borrowers may from time to time enter into agreements amending or changing any
provision of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1. A
waiver on any one or more occasions shall not be construed as a bar to or waiver
of any right or remedy on any future occasion.

12.5Payment of Expenses; Indemnity.

(a)Cost and Expenses. The Borrowers, jointly and severally, shall pay (i) all
reasonable and invoiced out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, including the
Administrative Agent’s special counsel, Cadwalader, Wickersham & Taft LLP), in
connection with the preparation, negotiation, execution, delivery, syndication
and administration of this Credit Agreement and the other Loan Documents and any
amendments, modifications, addition of Investors, amendments to any Borrower’s
Constituent Document, joinder of Borrowers, or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); provided that the Borrowers will not be liable for the fees and
expenses of more than one separate firm of attorneys and local or regulatory
counsel in each applicable jurisdiction (whether such firm represents one or
more of the foregoing), except in the event that the foregoing shall have been
advised by counsel that there are actual or perceived conflicts of interest, in
which event the Borrowers will be required to pay for one additional counsel for
each affected party, (ii) all reasonable and invoiced out-of-pocket expenses
incurred by the Letter of Credit Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all invoiced out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Letter of Credit Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or the Letter of Credit Issuer) in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Loan Documents, including its rights under this Section 12.5, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such

-121-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Letter of
Credit Issuer, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrowers), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Credit Facility), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Letter of Credit Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
presence or Release of Hazardous Materials on or from any property owned or
operated by any Borrower or any Subsidiary thereof, or any Environmental Claim
related in any way to any Borrower or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto, or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Credit Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and non-appealable judgment in its favor on such claim as determined by
a court of competent jurisdiction. This Section 12.5(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damage,
liabilities and related expenses arising from any non-Tax claim.

(c)Reimbursement by the Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Section 12.5(a) or Section
12.5(b) to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Letter of Credit Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Letter of Credit Issuer or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable

-122-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Principal Obligations at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Letter of Credit Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), Letter of Credit Issuer in
connection with such capacity.

(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

(e)Payments. All amounts due under this Section 12.5 shall be payable promptly
after demand therefor.

(f)Survival. Each party’s obligations under this Section 12.5 shall survive the
termination of the Loan Documents and payment of the Obligations hereunder.

12.6Notice.

(a)Notices Generally. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (i) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (ii) if by mail, on the day which it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(iii) if by FedEx or other reputable express mail service, on the next Business
Day following the delivery to such express mail service, addressed to such party
at the address set forth below; (iv) if by telephone, on the day and at the time
communication with one of the individuals named below occurs during a call to
the telephone number or numbers indicated for such party below; or (v) if by
email, as provided in Section 12.6(b).

-123-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

If to the Borrowers:

At the address specified with respect thereto on Schedule I, provided, however,
that notices to be delivered to any Borrower may be sent to the attention of the
Initial Borrower, and notices from any Borrower may be delivered by the Initial
Borrower, and, in furtherance of the foregoing, each other Borrower hereby
appoints the Initial Borrower as its duly appointed agent and attorney-in-fact
to act in its stead for such purposes under the Loan Documents, and agrees that
it shall be liable for, and bound by, any and all actions of the Initial
Borrower so made or taken:

With a copy to (which shall not constitute notice hereunder):

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attention:Amy R. Shapiro
Telephone:(212) 225-2076
Fax:(212) 225-3999
Email:ashapiro@cgsh.com  

 

If to Wells Fargo, as Administrative Agent, Letter of Credit Issuer or Lender:

Wells Fargo Bank, National Association
550 South Tryon Street, 5th Floor
Charlotte, North Carolina 28202
Attention:Michael D. Cardani
Telephone:(704) 410-1808
Fax:(704) 715-1435
Email:subscription.finance@wellsfargo.com

Michael.D.Cardani@wellsfargo.com

With a copy to (which shall not constitute notice hereunder):

Cadwalader, Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina 28202
Attention: Wesley Misson
Telephone:  (704) 348-5355
Facsimile:  (704) 348-5200
Email:  wesley.misson@cwt.com

If to any other Lender:

At the address and numbers set forth below the signature of such Lender on the
signature page hereof or on the Assignment and Assumption or Joinder Agreement
of such Lender.

-124-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Any party hereto may change its address for purposes of this Credit Agreement by
giving notice of such change to the other parties pursuant to this Section 12.6.
With respect to any notice received by the Administrative Agent from the
Borrowers or any Investor not otherwise addressed herein, the Administrative
Agent shall notify the Lenders promptly of the receipt of such notice, and shall
provide copies thereof to the Lenders.

(b)Electronic Communication. Notices and other communications to the Lenders and
the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Letter of Credit
Issuer pursuant to Section 2 if such Lender or the Letter of Credit Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving such notices by electronic communication. Any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Governing Law.

This Credit Agreement and any other Loan Document (except, at to any other Loan
Document, as expressly set forth therein), and any claim, controversy or dispute
arising under or related to or in connection therewith, the relationship of the
parties, and/or the interpretation and enforcement of the rights and duties of
the parties will be governed by the laws of the State of New York without regard
to any conflicts of law principles other than Section 5-1401 of the New York
General Obligations Law.

Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of Trial
by Jury.

Any suit, action or proceeding against any party hereto with respect to this
Credit Agreement, the Notes or the other Loan Documents or any judgment entered
by any court in respect thereof, may be brought in the courts of the State of
New York, or in the United States Courts, in each case, located in the Borough
of Manhattan in New York City, pursuant to Section 5-1402 of the New York
General Obligations Law, and each party hereto hereby submits to the
non-exclusive jurisdiction of such courts for the purpose of any such suit,
action or proceeding. Each party hereto hereby irrevocably consents to the
service of process in any suit, action or proceeding in said court by the
mailing thereof by the Lender by registered or certified mail, postage prepaid,
to such party’s address set forth in Section 12.6. Each party hereto hereby
irrevocably waives any objections which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Credit

-125-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Agreement or the Notes brought in the courts of the State of New York, or in the
United States Courts, in each case located in the Borough of Manhattan in New
York City, and hereby further irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THIS CREDIT AGREEMENT,
THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, WHICH WAIVER IS INFORMED AND
VOLUNTARY.

Invalid Provisions.

If any provision of this Credit Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Credit Agreement, such provision shall be fully severable and this Credit
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Credit Agreement, and
the remaining provisions of this Credit Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Credit Agreement, unless such continued
effectiveness of this Credit Agreement, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein. If any
provision of this Credit Agreement shall conflict with or be inconsistent with
any provision of any of the other Loan Documents, then the terms, conditions and
provisions of this Credit Agreement shall prevail.

Entirety.

The Loan Documents embody the entire agreement between the parties and supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof and thereof.

12.11Successors and Assigns; Participations.

(a)Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
12.11(b), (ii) by way of participation in accordance with the provisions of
Section 12.11(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.11(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
12.11(d) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.

-126-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Credit Agreement (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that, in each case, any such
assignment shall be subject to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and;

(B)in any case not described in Section 12.11(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding hereunder) or,
if the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of such “Trade Date”) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Specified Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that the Borrowers shall be deemed to have given their consent ten (10) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrowers in a written notice to the Administrative Agent
received prior to such tenth (10th) Business Day.

(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loan or the
Commitment assigned.

(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.11(b)(i)(B) and, in addition:

(A)the consent of the Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Specified Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender
or an Affiliate of a Lender that is an Eligible Assignee; provided, that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such

-127-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

assignment is to a Person that is not a Lender with a Commitment or an Affiliate
of such Lender;

(C)the consent of the Letter of Credit Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment; and

(D)the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire if requested by the Administrative Agent.

(v)No Assignment to Certain Persons. No such assignment shall be made to (A) any
Borrower or any Borrower’s Subsidiaries or Affiliates or (B) to any Defaulting
Lender or any of its Affiliates, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the Assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Letter of
Credit Issuer and each other Lender hereunder (and interest accrued thereon),
and (B) acquire (and fund as appropriate) its full share of all Loans and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.

(viii)Consequences of Assignment. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to Section 12.11(c), from and after the

-128-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Credit Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4 and Section 12.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this paragraph shall be treated for purposes
of this Credit Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.11(d).

(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(d)Participations. Any Lender may at any time, with the consent of, and notice
to, the Borrowers and the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement. For the avoidance
of doubt, each Lender shall be responsible for the indemnity under Section
12.5(c) with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver or modification
described in

-129-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Section 12.1 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. The Borrowers agree that each Participant shall
be entitled to the benefits of Section 4 (subject to the requirements and
limitations therein, including the requirements of Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.11(b);
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.8 as if it were an assignee under Section 12.11(b) and (B) shall not
be entitled to receive any greater payment under Sections 4.1 and 4.4, with
respect to such participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 4.8(b) with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 10.3 as though it were a Lender;
provided that such Participant agrees to be subject to Section 12.2 as though it
were a Lender.

(e)Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Obligations (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

-130-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

(g)Addition of Lenders. With the prior written consent of the Administrative
Agent, the Letter of Credit Issuer and the Swingline Lender in their sole
discretion, at the request of the Borrowers, a new lender may join the Credit
Facility as a Lender by delivering a Lender Joinder Agreement to the
Administrative Agent, and such new Lender shall assume all rights and
obligations of a Lender under this Credit Agreement and the other Loan
Documents; provided that:

(i)the Commitment of the new Lender shall be in addition to the Commitment of
the existing Lenders in effect on the date of such new Lender’s entry into the
Credit Facility and the Maximum Commitment shall be increased in a corresponding
amount but in any event not in excess of the amount set forth in Section 2.15
without the consent of all Lenders;

(ii)the Commitment of the new Lender shall be in a minimum amount of
$10,000,000, or such lesser amount agreed to by the Borrowers and the
Administrative Agent;

(iii)such new Lender shall deliver to the Borrowers and the Administrative Agent
certification as to exemption from deduction or withholding of Taxes in
accordance with Section 4.1(g); and

(iv)the parties shall execute and deliver to the Administrative Agent a Lender
Joinder Agreement, any amendment hereto determined necessary or appropriate by
the Administrative Agent in connection with such Lender Joinder Agreement, the
Borrowers shall execute such new Notes as the Administrative Agent or any Lender
may request, and the new Lender shall deliver payment of a processing and
recordation fee of $3,500 to the Administrative Agent, which amount the
Administrative Agent may waive in its sole discretion.

(h)Disclosure of Information. Any Lender may furnish any information concerning
any Borrower in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of Section 12.17.

12.12Defaulting Lenders.

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be excluded as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 10 or

-131-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 12.2 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Letter of Credit Issuer; third, to Cash Collateralize
the Fronting Exposure of the Letter of Credit Issuer with respect to such
Defaulting Lender in accordance with Section 4.9; fourth, as the Borrowers may
request (so long as no Potential Default or Event of Default exists), to the
funding of any Loan or funded participation in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Credit
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans and funded participations under
this Credit Agreement and (B) Cash Collateralize the Letter of Credit Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Credit Agreement, in accordance with
Section 4.9; sixth, to the payment of any amounts owing to the Lenders, the
Letter of Credit Issuer as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Letter of Credit Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (2) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 6.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Letter of Credit
Liability are held by the Lenders pro rata in accordance with their Commitments
without giving effect to Section 12.12(a)(iv). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 12.12(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)Each Defaulting Lender shall be entitled to receive interest and Letter of
Credit fees for any period during which such Lender is a Defaulting Lender only
to extent allocable to the sum of (1) the outstanding principal amount of the
Loans funded by it, and (2) its Pro Rata Share of the stated amount of

-132-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

Letters of Credit for which it has provided Cash Collateral pursuant to Section
4.9.

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit fees
pursuant to Section 2.14 for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 4.9.

(C)With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (1)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in the Letter of Credit Liability that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Letter of
Credit Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Letter of Credit Issuer’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Letter of Credit Liability
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Principal Obligations of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 12.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the Letter of Credit Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 4.9.

(b)Defaulting Lender Cure. If the Borrowers, the Administrative Agent and the
Letter of Credit Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), such Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and

-133-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

unfunded participations in Letters of Credit to be held pro rata by the Lenders
in accordance with their Commitments (without giving effect to Section
12.12(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Letter of Credit Issuer shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

All Powers Coupled with Interest.

All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Credit Agreement or any of the
other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Credit Facility has not been
terminated.

Headings.

Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Credit Agreement.

Survival.

All representations and warranties made by the Borrowers herein shall survive
delivery of the Notes, the making of the Loans and the issuance of the Letters
of Credit.

Full Recourse.

The payment and performance of the Obligations shall be fully recourse to the
Borrowers and their properties and assets. Notwithstanding anything in this
Credit Agreement and the Loan Documents to the contrary, the Obligations shall
not be recourse to any Investor, the Adviser (provided that, for the avoidance
of doubt, nothing in this Section 12.16 is in any way intended to limit or
reduce any Investor’s obligations to fund its Capital Commitment under the
related Constituent Document) or any of their Affiliates (other than the
Borrowers) or any of their respective past, present or future direct or indirect
members, partners, shareholders, officers, directors, agents or employees (the
“Non-Recourse Parties”) and the Agents and Lenders shall not have the right to
pursue any claim or action (including arbitration proceedings) against the
Non-Recourse Parties.

Availability of Records; Confidentiality.

(a) Each party hereto acknowledges and agrees that this Credit Agreement, all
Loan Documents, Borrowing Base Certificates, and all other documents,
certificates, opinions, letters of credit, reports, and other material
information of every nature or description, and all transactions contemplated
hereunder and thereunder (collectively, “Transaction Information”) are
confidential; provided, it is acknowledged and agreed that the Administrative
Agent may provide to the Lenders, and that the Administrative Agent and each
Lender may provide to any Affiliate of a Lender that is an Eligible Assignee or
Participant or Assignee or, with the consent of the Borrowers (not to be
unreasonably withheld or delayed), proposed Participant or Assignee and each of
their respective

-134-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

officers, directors, employees, advisors, auditors, counsel, rating agencies and
agents or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, provided such party is advised of the confidential nature
of such information, Transaction Information (including originals or copies of
this Credit Agreement and other Loan Documents), and may communicate all oral
information, at any time submitted by or on behalf of any Borrower Party or
received by the Administrative Agent or a Lender in connection with the Loans,
the Letter of Credit Liability, the Commitments or any Borrower Party; provided
further that, prior to any such delivery or communication, the Lender, Affiliate
of a Lender, Participant, or Assignee, or proposed Participant or Assignee or
such other Person, as the case may be, shall agree to preserve the
confidentiality of all data and information which constitutes Transaction
Information or Confidential Information and be subject to obligations of
confidentiality and restricted use with respect to the Confidential Information
that are at least as stringent as the terms of this Section 12.17 and each
Lender, Participant or Assignee or proposed Participant or Assignee shall
provide access to this Confidential Information only to such limited number of
representatives who have a bona fide need to know such information; (b) the
Administrative Agent and the Lenders (i) acknowledge and agree that (x) the
identities of the Investors, the amounts of their respective Capital Commitments
and details regarding their investments in the Borrowers (collectively, the
“Investor Information”) have been and will be delivered on a confidential basis;
and (y) information with respect to Investments has been and will be delivered
on a confidential basis; (ii) acknowledge and agree that such Investor
Information and information with respect to Investments are Confidential
Information; and (iii) agree that such Investor Information and information with
respect to Investments shall be subject to the provisions of this Section 12.17;
and (c) anything herein to the contrary notwithstanding, the provisions of this
Section 12.17 shall not preclude or restrict any such party from disclosing any
Transaction Information or Confidential Information: (i) to their respective
accountants, lawyers and regulators, (ii) to the Investors (iii) with the prior
written consent of, with respect to Transaction Information, all parties hereto,
and with respect to Confidential Information, the Borrowers; (iv) upon the order
of or pursuant to the rules and regulations of any Governmental Authority having
jurisdiction over such party or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (v) in connection with any audit by an independent public
accountant of such party, provided such auditor thereto agrees to be bound by
the provisions of this Section 12.17; (vi) to examiners or auditors of any
applicable Governmental Authority which examines such party’s books and records
while conducting such examination or audit; or (vii) as otherwise specifically
required by Applicable Law, including in filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges. Notwithstanding the foregoing, the parties hereto (and each of their
respective employees, representatives, or other agents) may disclose to any and
all other person, without limitation of any kind, the U.S. federal, state, and
local tax treatment and tax structure of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to them relating to such tax treatment and tax structure.

Customer Identification Notice.

  Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Borrower that U.S. law requires each U.S. Lender
and the Administrative Agent to obtain, verify and record information that
identifies each Borrower (and in certain circumstances the beneficial owners
thereof), which information includes the name and address of each Borrower (and
beneficial owner) and other

-135-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower (and beneficial owner).

Multiple Counterparts.

This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Credit Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Credit Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this Credit
Agreement.

Term of Agreement.

This Credit Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent obligations
not then due) arising hereunder or under any other Loan Document shall have been
indefeasibly and irrevocably paid and satisfied in full, all Letters of Credit
have been terminated or expired and all Commitments have been terminated. No
termination of this Credit Agreement shall affect the rights and obligations of
the parties hereto arising prior to such termination or in respect of any
provision of this Credit Agreement which survives such termination. For the
avoidance of doubt, this Credit Agreement shall remain in full force and effect
after the Maturity Date if any Letters of Credit remain outstanding, even if
Cash Collateralized.

Inconsistencies with Other Documents.

In the event there is a conflict or inconsistency between this Credit Agreement
and any other Loan Document, the terms of this Credit Agreement shall control;
provided that any provision of the Collateral Documents which imposes additional
burdens on any Borrower or further restricts the rights of any Borrower or any
of its Affiliates or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Credit Agreement
and shall be given full force and effect.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a

-136-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

 

bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.

Remainder of Page Intentionally Left Blank


 

 

 

 

 

 

-137-

USActive 51532649.853699586.5

--------------------------------------------------------------------------------

ANNEX B

 

EXHIBIT A

 

SCHEDULE OF INVESTORS/
FORM OF BORROWING BASE CERTIFICATE

 

Schedule of Investors
(as of June 6, 2019)


[see attached]

Annex B